Exhibit 10.67

Confidential Treatment

Dialysis Organization Agreement

Information Sheet

This Information Sheet sets forth certain definitions and other information as
used in the attached Dialysis Organization Agreement. As used in such Dialysis
Organization Agreement, the following terms shall have the meanings ascribed
below:

DIALYSIS CENTER (FULL LEGAL NAME): DaVita Inc.                            

TERRITORY: United States                            

TERM START DATE: January 1, 2011                            

TERM END DATE: June 30, 2011                            

PRODUCT [DELETED] PERCENTAGES:

PRODUCT: EPOGEN® (Epoetin alfa)                            [DELETED] PERCENTAGE:
[DELETED]%

All products and packages generally

made available for sale in the

United States throughout the Term (as

defined in Section 8.1).

DIALYSIS CENTER NOTICE ADDRESS AND FAX:

601 Hawaii Street

El Segundo, CA 90245

Fax: 866-912-0682

AMGEN AGREEMENT NO.: 920110141

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.

 

Page 1 of 66



--------------------------------------------------------------------------------

Dialysis Organization Agreement

 

This Dialysis Organization Agreement (this “Agreement”) is made by and between
Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and DaVita
Inc. (“Dialysis Center”) to set forth the terms and conditions upon which
Dialysis Center shall purchase the Product and Amgen shall provide discounts and
pay rebates on the Product. Amgen Inc. is a party to this Agreement for the
purposes set forth in Sections 3.2, 4.6, 4.7, 6.1, 6.2, 7.1, 7.2.1, and 9.13 of
this Agreement.

Amgen and Dialysis Center hereby agree as follows:

 

1. DEFINITIONS

When used with initial capitals herein, the following terms shall have the
meanings ascribed to them below:

 

1.1. “Affiliate” of a given entity shall mean an entity that controls, is
controlled by, or under common control with such given entity. Control shall
mean ownership of more than fifty percent (50%) of the voting stock of an entity
or, for non-stock entities, the right to more than fifty percent (50%) of the
profits of such entity.

 

1.2. “Authorized Wholesalers” shall mean those wholesalers listed on Exhibit B,
as such list may be modified pursuant to Section 2.3.

 

1.3. “Data” shall have the meaning set forth in Schedule 1 of this Agreement.

 

1.4. “Designated Affiliates” shall mean any Affiliate of Dialysis Center listed
on Exhibit C, as such list may be modified pursuant to Section 2.2.

 

1.5. “Designated Managed Centers” shall mean any Managed Center listed on
Exhibit D as such list may be modified pursuant to Section 2.2.

 

1.6. “Dialysis Center Purchasers” shall mean Dialysis Center, its Designated
Affiliates and Designated Managed Centers.

 

1.7. “ESRD” shall mean end stage renal disease.

 

1.8. “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996 and its implementing regulations, each as may be amended.

 

1.9. “Individually Identifiable Health Information” shall have the meaning
specified in HIPAA.

 

1.10. “Information Sheet” shall mean the information sheet attached hereto.

 

1.11. “[DELETED] Percentage” shall mean, with respect to the Product, the
percentage set forth as the “[DELETED] Percentage” in the Information Sheet.

 

1.12. “Managed Center” shall mean a dialysis facility that is not an Affiliate
of Dialysis Center but for which Dialysis Center or an Affiliate of Dialysis
Center provides management and administrative services, including the purchase
and billing of the Product.

 

1.13. “OutcomesPlus” shall mean Amgen’s proprietary, HIPAA compliant
retrospective observational database that is comprised of the electronic
de-identified patient-level data, set forth in Schedule 1.

 

1.14. “Qualified Gross Purchases” shall mean the amount of Product purchased by
Dialysis Center Purchasers during the Term from an Authorized Wholesaler (or
from Amgen pursuant to Section 2.3) and confirmed by Amgen through sales
tracking data. Qualified Gross Purchases shall be calculated using the [DELETED]
in effect at the time of the relevant purchase.

 

1.15. “Quarter” shall mean each calendar quarter during the Term (i.e.,
January 1 through March 31 or April 1 through June 30).

 

1.16. “[DELETED]” shall mean the [DELETED] for the Product to [DELETED].

 

Page 2 of 66



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF PRODUCTS

 

2.1. Discounts. Effective on the Term Start Date of this Agreement, Dialysis
Center Purchasers shall have the right to purchase the Product through
Authorized Wholesalers or directly from Amgen pursuant to Section 2.3 at the
then-prevailing [DELETED] less the [DELETED]. Amgen reserves the right to change
[DELETED] any time, by any amount, without notice, subject in such case to the
[DELETED] Rebate provisions set forth in Section 2.2 of Exhibit A. Amgen shall
notify Dialysis Center of any change to [DELETED] in accordance with Amgen’s
customary business practices. Pricing, discounts, and rebates set forth in this
Agreement are without regard to any wholesaler markup, service fees, or other
charges, which may be charged separately by Authorized Wholesalers.

 

2.2. Affiliates and Managed Centers.

 

  2.2.1. Only purchases of Product made by Dialysis Center Purchasers shall be
eligible for the pricing, discounts and/or rebates granted pursuant to this
Agreement. Dialysis Center shall have the right to remove its Affiliates from
the list of Designated Affiliates and to remove Managed Centers from the list of
Designated Managed Centers by [DELETED] days prior written notice to Amgen.
Dialysis Center shall have the right to add its Affiliates and Managed Centers
to the list of Designated Affiliates or list of Designated Managed Centers, as
applicable, with prior written notice to Amgen and upon Amgen’s approval, which
shall not be unreasonably conditioned, withheld or delayed, it being understood
that Dialysis Center shall use its commercially reasonable best efforts to
provide Amgen and the applicable Authorized Wholesaler with at least [DELETED]
days prior written notice in situations involving de novo dialysis facilities
and at least [DELETED] days prior written notice in the case of dialysis
facilities that are acquired by Dialysis Center or that enter into management or
administrative service agreements with Dialysis Center. In the event Dialysis
Center provides [DELETED] or fewer days prior written notice, Dialysis Center
agrees to coordinate with Dialysis Center’s Authorized Wholesaler to ensure
purchases made by such Affiliates and/or Managed Centers are credited to
Dialysis Center upon the date Amgen adds such Affiliates and/or Managed Centers
to the list of Designated Affiliates or list of Designated Managed Centers, as
applicable. Amgen shall restrict the dissemination of information pertaining to
the addition of Affiliates as Designated Affiliates and Managed Centers as
Designated Managed Centers to its employees, agents and contractors that have a
need to know such information. So long as Dialysis Center has used its
commercially reasonable best efforts to provide such advance notice to Amgen,
such new Affiliates and Managed Centers shall be added to the list of Designated
Affiliates or list of Designated Managed Centers, as applicable, as of the date
of acquisition by Dialysis Center or the commencement of the management
relationship between Dialysis Center and Managed Center or such later date
specified by Dialysis Center.

 

  2.2.2. All purchases of the Product made on and after the date such Affiliates
and Managed Centers are added to the list of Designated Affiliates or list of
Designated Managed Centers, as applicable, shall constitute “Qualified Gross
Purchases” under this Agreement and shall be included for purposes of
calculating each and every discount and rebate provided hereunder and in Exhibit
A (which is incorporated by reference hereto and made a part of this Agreement),
including the [DELETED] Percentage. Amgen shall pay all discounts and rebates
earned by Dialysis Center to Dialysis Center unless Amgen can demonstrate to
Dialysis Center that it is obligated to pay any such discounts and/or rebates to
any person or entity other than Dialysis Center.

 

  2.2.3. In the event of a change to information set forth in the list of
Designated Affiliates or list of Designated Managed Centers (such as address),
Dialysis Center shall [DELETED] notify Amgen and Amgen shall update the relevant
list. Amgen shall reserve the right in its reasonable discretion to [DELETED]
and [DELETED] in accordance with the following: [DELETED] by Amgen shall be
effective (a) [DELETED].

 

  2.2.4.

Dialysis Center shall ensure compliance with the terms and conditions of this
Agreement applying to Dialysis Center by its Designated Affiliates and
Designated Managed Centers. Dialysis Center

 

Page 3 of 66



--------------------------------------------------------------------------------

 

shall be liable for the acts and omissions of its Designated Affiliates and
Designated Managed Centers, and Amgen shall have the right (but not the
obligation) to proceed directly against Dialysis Center in the event of a breach
of this Agreement by any such Designated Affiliate or Designated Managed Center,
without first proceeding against such Designated Affiliate or Designated Managed
Center.

 

2.3. Authorized Wholesalers. Only Product purchased from Authorized Wholesalers
or directly from Amgen pursuant to this Section 2.3 shall be eligible for the
pricing, discounts and/or rebates granted pursuant to this Agreement. Dialysis
Center shall have the right to remove wholesalers from the list of Authorized
Wholesalers by [DELETED] days prior written notice to Amgen, and shall have the
right to add wholesalers to the list of Authorized Wholesalers by [DELETED] days
notice to Amgen upon Amgen’s approval, which approval shall not be unreasonably
withheld or delayed. Amgen shall have the right, in its reasonable discretion,
to add wholesalers to the list of Authorized Wholesalers by [DELETED] days prior
written notice to Dialysis Center. Amgen shall have the right, in its reasonable
discretion, to remove wholesalers from the list of Authorized Wholesalers by
[DELETED] days prior written notice to Dialysis Center, so long as (a) Amgen
rejects or terminates such wholesaler with respect to providing the Product to
any and all purchasers of the Product, or (b) such wholesaler independently
requests Amgen to remove it as an Authorized Wholesaler for Dialysis Center. In
the event Amgen terminates any Authorized Wholesaler from which any Dialysis
Center Purchasers are purchasing the Product, Amgen shall work with Dialysis
Center to transition the Dialysis Center Purchasers purchasing to an Authorized
Wholesaler and shall use reasonable efforts to establish a direct purchasing
relationship in any interim period, which in no event shall exceed [DELETED]
days, between the removal of the removed Authorized Wholesaler and the
initiation of purchases from a new Authorized Wholesaler, if no alternative
Authorized Wholesaler exists at such time. Any such direct purchasing
relationship shall be subject to credit qualification and the approval by Amgen
of an application for direct ship account. If Dialysis Center Purchasers
purchase directly from Amgen as contemplated immediately above, all purchases
made from Amgen shall be deemed “Qualified Gross Purchases” and all such
purchases shall be eligible for all of the discounts and/or rebates provided for
in this Agreement and Exhibit A.

 

2.4. Own Use. Dialysis Center hereby certifies that Product purchased hereunder
shall be for Dialysis Center Purchasers’ “own use” for the treatment of dialysis
patients. Only Product purchased for Dialysis Center Purchasers’ “own use” for
the treatment of dialysis patients shall be eligible for the pricing, discounts
and/or rebates available pursuant to this Agreement. Dialysis Center Purchasers
covenant that they shall not seek any such pricing, discounts and/or rebates for
any Product not for their “own use” for the treatment of dialysis patients, and
shall [DELETED] notify Amgen in the event Amgen does provide Dialysis Center
Purchasers any such pricing, discount and/or rebates.

 

2.5.

Product License Agreement. Amgen has publicly disclosed that it is a party to a
product license agreement with Ortho Pharmaceutical Corporation. Amgen hereby
represents to Dialysis Center that, under such product license agreement:
(a) Amgen has the exclusive right to promote and sell Epoetin alfa, in the
United States, under the trade name EPOGEN® for use with dialysis patients,
(b) Amgen has licensed Ortho, as Amgen’s distributor, the exclusive right to
promote and sell Epoetin alfa in the United States under the trade name PROCRIT®
for non-dialysis uses only and (c) Ortho is not authorized to promote or sell
PROCRIT® in the United States for dialysis use. Consistent with the terms of
such product license agreement and so long as such agreement remains in effect,
Dialysis Center Purchasers shall not use PROCRIT® for use with dialysis
patients.

 

2.6.

Vial Sizes. Dialysis Center agrees that Dialysis Center Purchasers shall
maintain consistency in their relative mix of Product types in their purchases.
Dialysis Center shall give Amgen at least [DELETED] months’ prior written notice
should the percentage of Dialysis Center Purchasers’ purchases made up by any
particular SKU deviate by more than [DELETED] percent ([DELETED]%) from the
previous [DELETED] unless Amgen’s prior written consent shall have been
obtained. By way of example, if EPOGEN® 2,000 unit/mL (NDC 55513-126-01) made up
[DELETED]% of the aggregate purchases of Product by Dialysis Center Purchasers
in the [DELETED] of given year, it shall make up no less than

 

Page 4 of 66



--------------------------------------------------------------------------------

 

[DELETED]% (i.e. [DELETED]% of [DELETED]%) and no more than [DELETED]% (i.e.
[DELETED]% of [DELETED]%) of the aggregate purchases of Product by Dialysis
Center Purchasers in the [DELETED] of such year, unless Dialysis Center shall
have given Amgen [DELETED] months’ prior written notice of such change. Dialysis
Center shall [DELETED] notify and consult with Amgen should it consider a
material change to its Product type mix. Amgen shall use its commercially
reasonable efforts to accommodate requests by Dialysis Center for Product in
SKUs different from its typical mix if such Product is available for
distribution and sale in the Territory and is not committed to others.

 

3. REBATES

 

3.1. Earning and Vesting of Rebates. Dialysis Center shall qualify for rebates
based upon verified Qualified Gross Purchases in accordance with the terms and
conditions of this Agreement and the formulae set forth in Exhibit A. For the
purposes of calculating any of the rebates hereunder, Qualified Gross Purchases
shall be deemed made on the date of invoice to any Dialysis Center Purchaser
from the Authorized Wholesaler or Amgen pursuant to Section 2.3.

 

3.2. Payment of Rebates. Rebates shall be paid [DELETED] in arrears, within the
time frame specified for each such rebate in Exhibit A, by electronic funds
transfer (“EFT”) using EFT information provided to Amgen by Dialysis Center as
necessary to enable EFT payment. Amgen Inc. hereby guarantees Amgen’s obligation
to pay all rebates earned by Dialysis Center hereunder. All payments are subject
to audit and final determination as provided in Section 3.3 hereto.

 

3.3. Verification and Audit. Rebates specified herein are subject to
verification and audit of the relevant purchase and other data (including the
Data supplied pursuant to Section 4), as reasonably necessary to calculate
amounts payable hereunder. Dialysis Center Purchasers shall maintain their books
and records in accordance with U.S. generally accepted accounting principles,
consistently applied. To the extent [DELETED], in its reasonable discretion,
determines that it is necessary to verify and confirm the calculation of any
rebate described in this Agreement in order to audit and assure compliance with
the terms of this Agreement, [DELETED] shall provide written notice of same to
[DELETED] (an “Objection Notice”) setting forth in detail any and all items of
disagreement related to such computation or statement. [DELETED] shall [DELETED]
engage (at [DELETED]’s sole cost and expense, subject to any reimbursement by
[DELETED] as set forth below) and refer the items in dispute to a nationally
recognized firm of independent, certified public accountants as to which
[DELETED] agree (the “Firm”), to resolve any disagreements. [DELETED] will
direct the Firm to render a written determination within [DELETED] days of its
retention, and [DELETED] and their respective agents will cooperate with the
Firm during its engagement. Any such audit shall be conducted during normal
business hours, and so as not to unreasonably interfere with the business of
[DELETED]. In the event any such audit is requested by [DELETED] and shows that
[DELETED] have submitted incorrect information resulting in [DELETED] in excess
of [DELETED] percent ([DELETED]%) of the amount to which it was entitled in any
[DELETED], [DELETED] shall reimburse [DELETED] for the [DELETED] of such audit;
otherwise, [DELETED] shall be responsible for the [DELETED] of such audit. In
the event any such audit is requested by [DELETED] and shows that [DELETED] have
submitted correct information but have been [DELETED] by more than [DELETED]
percent ([DELETED]%) of the amount to which they were entitled in any [DELETED],
[DELETED] shall reimburse [DELETED] for the [DELETED] of such audit; otherwise,
[DELETED] shall be responsible for the [DELETED] of such audit. The
determination of the Firm will be conclusive and binding upon [DELETED].
Following any audit that shows any [DELETED], [DELETED] shall, within [DELETED]
([DELETED]) days, make [DELETED] for the difference between the [DELETED]
hereunder and the [DELETED] hereunder based upon the results of such audit.

 

3.4.

Adjustments for Changes. In accordance with Section 2.2 above, in the event of
an Affiliate’s addition to or deletion from the list of Designated Affiliates or
a Managed Center’s addition to or deletion from the list of Designated Managed
Centers during any [DELETED] of the Term, Amgen shall adjust Qualified Gross
Purchases to account for such change by adding or deleting such Designated
Affiliates’ or

 

Page 5 of 66



--------------------------------------------------------------------------------

 

Designated Managed Centers’, as applicable, purchases to or from the relevant
[DELETED] or comparison [DELETED] (or portion thereof).

 

3.5. Treatment of Discounts and Rebates.

 

  3.5.1. Dialysis Center agrees that Dialysis Center Purchasers shall properly
disclose and account for all discounts and/or rebates earned hereunder, in
whatever form, in compliance with all applicable federal, state, and local laws
and regulations, including §1128B(b) of the Social Security Act, as amended and
its implementing regulations. Dialysis Center agrees that, if required by such
statutes or regulations, it (together with its Designated Affiliates) shall and
it shall cause its Designated Managed Centers to (i) claim the benefit of such
discount and/or rebate received in the fiscal year in which such discount and/or
rebate was earned or the year after, (ii) fully and accurately report the value
of such discount and/or rebate in any cost reports filed under Title XVIII or
Title XIX of the Social Security Act, as amended or a state health care program,
and (iii) provide, upon request by the U.S. Department of Health and Human
Services or a state agency or any other federally funded state health care
program, the information furnished to Dialysis Center Purchasers by Amgen
concerning the amount or value of such discount and/or rebate.

 

  3.5.2. In order to assist Dialysis Center’s compliance with its obligations as
set forth in Section 3.5.1 above, Amgen agrees that it will fully and accurately
report all discounts and/or rebates on the invoices or statements submitted to
Dialysis Center and use reasonable efforts to inform Dialysis Center of its
obligations to report such discounts and/or rebates; or where the value of a
discount and/or rebate is not known at the time of sale, Amgen shall fully and
accurately report the existence of the discount and/or rebate program on the
invoices or statements submitted to Dialysis Center, use reasonable efforts to
inform Dialysis Center of its obligations to report such discounts and/or
rebates and when the value of the discounts and/or rebates becomes known,
provide Dialysis Center with documentation of the calculation of the discount
and/or rebate identifying the specific goods or services purchased to which the
discount and/or rebate will be applied, in accordance with Section 3.6 below.

 

3.6. Reports. Amgen shall provide to Dialysis Center a [DELETED] statement of
the discounts and/or rebates earned hereunder with the itemization of Product
purchases made in a particular [DELETED], broken down for each Dialysis Center
Purchaser and any other information that Dialysis Center may reasonably request
that is reasonably available to Amgen and necessary for Dialysis Center to
obtain in order to comply with its obligations hereunder. Dialysis Center agrees
that it will provide such information to its Dialysis Center Purchasers in a
timely manner in order to allow such Dialysis Center Purchasers to meet their
reporting and other obligations hereunder and under applicable law and
regulation.

 

3.7. Best Price Limitation. Dialysis Center and Amgen do not intend for any
discount or rebate under this Agreement or aggregated price concessions to
Dialysis Center to result in the establishment of “Best Price” for any dosage,
form or strength of the Product under the Medicaid Best Price Program (42 U.S.C.
§ 1396r-8) including all implementing regulations (“the Medicaid Best Price
Program”). In the event transactions involving [DELETED] parties other than
Dialysis Center result in Dialysis Center’s establishment of [DELETED], Amgen
may [DELETED] under this Agreement. In all other events, Amgen shall have the
right, in its sole discretion, to determine the extent to which any [DELETED]
may impact Amgen’s [DELETED] calculation and in such instances, if Amgen
believes any [DELETED] to Dialysis Center may establish [DELETED], Amgen shall
have the right to [DELETED], and shall promptly notify Dialysis Center of the
[DELETED]. Other than as provided for under Section 8.5, if Dialysis Center
establishes “Best Price” for any dosage, form or strength of the Product under
the Medicaid Best Price Program, then Amgen may only adjust [DELETED] available
under this Agreement as described in this Agreement and in Exhibit A (i.e.
[DELETED]). Any [DELETED] shall be collected from Dialysis Center through
[DELETED] that Dialysis Center is entitled to [DELETED], as determined by
Amgen. If the contract is terminated or expires prior to the full amount of
[DELETED] owed to Amgen being collected, Dialysis Center shall pay any remaining
amounts to Amgen within [DELETED] days of contract termination or expiration.

 

Page 6 of 66



--------------------------------------------------------------------------------

4. PATIENT AND PRODUCT DATA

 

4.1. Data Submission. Subject to the requirements set forth elsewhere in this
Agreement, including Exhibit A, Dialysis Center shall provide certain patient
and product data, as specified on Schedule 1 (the “Data”) to Amgen (or to a data
collection vendor specified and paid for by Amgen) on a [DELETED] basis by the
last day of the following [DELETED] (or the next business day if such last day
is not a business day). To the extent Amgen requests that Dialysis Center
deliver the Data to a designated data collection vendor instead of Amgen
directly, Dialysis Center’s delivery of the Data to such data collection vendor
shall be considered delivery to Amgen for purposes of this Agreement. Data shall
be submitted by Dialysis Center in the format set forth on Schedule 1. To the
extent Amgen requests that Dialysis Center deliver the Data to a designated data
collection vendor, Amgen agrees to cause any such designated data collection
vendor to adhere to and be bound by all of the requirements relating to the
confidentiality, use and disclosure of the Data hereunder as applicable to
Amgen, and any failure by any such designated data collection vendor to act in
accordance with such requirements shall be the sole responsibility of Amgen, and
Amgen shall be directly liable to Dialysis Center as if Amgen had directly
breached any of its obligations or the requirements related to the
confidentiality, use or disclosure of the Data as set forth herein.

 

4.2. HIPAA Compliance. The parties acknowledge and agree that Dialysis Center
has no intent to provide to Amgen (or any designated data collection vendor),
and Amgen has no intent to receive from Dialysis Center, any Data in violation
of the HIPAA Privacy Rule. Further, it is the intent of such parties that each
delivery of the Data hereunder to Amgen (or such designee) meet the requirements
for “statistical de-identification” as set forth in 45 C.F.R.
Section 164.514(b)(1). Accordingly, and notwithstanding anything in this
Agreement to the contrary, Amgen acknowledges and agrees that Dialysis Center
shall not be obligated to submit any Data pursuant to this Agreement unless and
until a Certification has been delivered to Dialysis Center for the submission
of such Data and the Certification Requirements (as defined in Section 4.3)
therein have been satisfied. For purposes of the foregoing, “Certification”
shall mean a written certification delivered to Dialysis Center by a
statistician who is reasonably acceptable to Dialysis Center and Amgen who meets
the requirements set forth in 45 C.F.R. Section 164.514(b)(1) (a
“Statistician”), which Certification must conclude that, subject to any
conditions, requirements or assumptions set forth therein, each delivery of the
Data pursuant to this Agreement will meet the standards for “de-identification”
under HIPAA.

 

4.3. Certification Requirements. Promptly following the date of execution of
this Agreement by the parties, Dialysis Center will engage (at Amgen’s sole cost
and expense) a Statistician to render a Certification to Dialysis Center. In
connection with the delivery of the Certification the parties agree to use their
reasonable best efforts to facilitate the delivery of such Certification in an
expedited manner. In support of the foregoing and in acknowledgement that the
delivery of the Data hereunder is contemplated to be an ongoing obligation of
Dialysis Center, the parties agree to amend or supplement this Agreement from
time to time to reflect those additional representations, warranties or
covenants of the parties as are necessary to support any conditions,
requirements or assumptions contained in such Certification (the “Certification
Requirements”). During the Term and upon request from Dialysis Center (which
request shall not be more frequently than [DELETED] per [DELETED], if at all),
Amgen agrees to certify to Dialysis Center in writing that the Certification
Requirements have been fulfilled and that any representations or covenants of
Amgen contained in this Agreement (or in any amendment or supplement hereto) in
support of such Certification Requirements are true and correct or have been
satisfied, as the case may be. Notwithstanding anything in this Agreement to the
contrary, Amgen shall be under no obligation to pay any rebates pursuant to this
Agreement, unless and until the initial Certification is issued.

 

4.4. Invalid Certification.

 

  4.4.1. In the event that the Statistician determines that a Certification is
no longer valid, the parties agree to use their reasonable best efforts to work
together in good faith and take such actions as may be necessary to cause a
valid Certification to be issued to Dialysis Center such that the delivery of
the Data hereunder to Amgen may be resumed as quickly as possible, with the
intent of preserving as many of the Data elements set forth in Schedule 1 as
possible.

 

Page 7 of 66



--------------------------------------------------------------------------------

  4.4.2. In the event that a change in applicable laws, rules or regulations is
the cause for the Certification becoming invalid, each party shall have the
right, after attempting to negotiate changes to this Agreement as contemplated
above, to terminate this Agreement upon [DELETED] days written notice with no
requirement that Dialysis Center deliver the Data and no right of Dialysis
Center to receive the rebates set forth in Exhibit A.

 

  4.4.3. In the event Dialysis Center is the cause of such Certification
becoming invalid, Amgen shall have the right, after working together in good
faith to take such actions as may be necessary to cause a valid Certification to
be issued as contemplated above, to terminate this Agreement upon [DELETED] days
prior written notice to Dialysis Center. In connection with any such
termination, Amgen shall pay to Dialysis Center, in accordance with Exhibit A,
the appropriate proportion of any rebates earned up to the dates covered in the
last Data submission by Dialysis Center and thereafter Dialysis Center shall
have no obligation to deliver any Data.

 

  4.4.4. If Amgen is the cause of such Certification becoming invalid, Dialysis
Center shall promptly notify Amgen of that fact and the parties shall work
together in good faith to take such actions as may be necessary to cause a valid
Certification to be issued as contemplated above.

 

  4.4.5. If a replacement Certification is not obtained within [DELETED] days of
the date that Dialysis Center sent the notice stating that the Certification was
invalidated, either party may terminate this Agreement effective as of the
[DELETED] day after Dialysis Center transmitted the notice that the
Certification was invalidated.

 

  4.4.6. From the date Dialysis Center sends the notice to Amgen that the
Certification was invalidated until the time that a new Certification is issued
or the time that this Agreement is terminated, which period shall not exceed
[DELETED] days from the date that Dialysis Center sent the notice of
invalidation, Dialysis Center may suspend the delivery of the Data without
losing the ability to earn rebates through the date this Agreement is
terminated. To the extent the Data necessary for Amgen to calculate any rebate
described in Exhibit A is not delivered as a result of a Certification becoming
invalid, Dialysis Center shall calculate such rebates and shall provide the
results of such calculations to Amgen until the delivery of the Data hereunder
to Amgen can be resumed. In connection with the foregoing, Amgen shall be
permitted to audit any such calculations made by Dialysis Center, either
directly or through a third party selected by Amgen, subject to the execution
and delivery of appropriate agreements regarding confidentiality and compliance
with laws, including HIPAA.

 

4.5.

Amgen Activities; Permitted Data Elements. Amgen represents, warrants, covenants
and agrees that (i) absent the express written consent from Dialysis Center and
other than linking with fields of information that contain only Permitted Data
Elements (as defined below), Amgen will not link the Data with any other data
elements; (ii) Amgen will delete, purge or eliminate from any database that will
hold the Data, all data elements identified in the safe harbor at 45 C.F.R.
Section 164.514(b)(2)(i), other than any data element that constitutes a
Permitted Data Element; and (iii) Amgen will not create any reports that contain
Patient Level Data (as defined below) or permit access to the Data by any person
who otherwise has access to Patient Level Data for patients of Dialysis Center.
For purposes of the foregoing and this Agreement, the following definitions
shall apply: (A) “Patient Level Data” shall mean any data elements attributable
to a particular patient; and (B) “Permitted Data Element” shall mean the data
elements comprising [DELETED]. Amgen represents, warrants, covenants and agrees
that throughout the Term it will maintain and enforce such policies, standards
or procedures, including those regarding various physical, technical and
procedural safeguards, as necessary for Amgen to comply with the restrictions on
use and disclosure of the Data by Amgen that are set forth herein. To the extent
that Amgen desires to link with any data element not included in the list of
Permitted Data Elements, Amgen shall so inform Dialysis Center in writing and
identify the additional data elements desired to be included as a Permitted Data
Element hereunder. Upon receipt of such notice, Dialysis Center will promptly
engage, at Amgen’s expense, a Statistician to render a written Certification to
Dialysis Center with respect to the Data, taking into account the desired
linking of the additional data to be included as a

 

Page 8 of 66



--------------------------------------------------------------------------------

 

Permitted Data Element hereunder. In connection with the foregoing, such
Statistician shall provide a timeline to both Dialysis Center and Amgen setting
forth the required time and any additional information necessary for such
Statistician to conduct an appropriate review of such new desired Permitted Data
Elements, and inform the parties whether a Certification can be rendered within
[DELETED] days. To the extent that such Statistician determines that such
Certification cannot be rendered within such [DELETED] day time period, Dialysis
Center and Amgen shall work together in good faith to identify a mutually
acceptable alternate solution.

 

4.6. Data Use. Amgen and Amgen Inc. covenant and agree that Amgen shall only be
permitted to use the Data as follows: (i) [DELETED]. In addition, Amgen may use
the Data, with the prior written consent of Dialysis Center (which shall not be
unreasonably withheld), in support of any [DELETED]. Except as set forth above,
Amgen and Amgen Inc. covenant that Amgen shall not otherwise use, disclose, sell
or resell the Data, or the results of any analyses or any derivative works based
in whole or part on any Data, without the prior written consent of Dialysis
Center. Notwithstanding anything in this Agreement to the contrary, Amgen agrees
to not use any Data (or the results of any analyses or any derivative works
based in whole or part on any Data) in a manner that shows the Data separately
or specifies that it came from any Dialysis Center Purchasers; provided however,
that so long as the Data does not (a) constitute more than [DELETED] percent
([DELETED]%) of the overall data displayed for purposes of [DELETED]; and
(b) reasonably result in a [DELETED], as determined by Dialysis Center in its
reasonable discretion, then Amgen shall be permitted to use the Data (or the
results of any analyses or any derivative works based in whole or part on any
Data) for such purpose.

 

4.7. Patient ID. The “Patient ID” as described in the Data to be delivered
hereunder shall be a consistent and unique alpha-numeric code (which shall not
be derived from Individually Identifiable Health Information) and a “case
identifier” to track the care rendered to each individual patient over time, and
Amgen and Amgen Inc. covenant that Amgen shall not request and Dialysis Center
shall not provide the key or list matching patient identities to these “Patient
IDs” or unique case identifiers.

 

4.8. Clinical Research Studies. Dialysis Center and Amgen acknowledge that
Dialysis Center, either directly or through DaVita Clinical Research, Inc.
(“DCR”), an Affiliate of Dialysis Center, may from time to time be engaged in
research studies in which patients of Dialysis Center Purchasers, may serve as
clinical trial subjects (a “Research Study”). Notwithstanding any obligation of
Dialysis Center in this Agreement to the contrary, including any requirement in
Section 3.4 of Exhibit A, Dialysis Center shall not be required [DELETED], but
shall continue without limitation to be eligible for, and if earned receive, all
rebates granted pursuant to this Agreement, so long as (i) Dialysis Center
notifies Amgen of the [DELETED] by Dialysis Center to Amgen as otherwise
required by this Agreement as a result of such [DELETED], and (ii) [DELETED]
whose [DELETED] Dialysis Center does not exceed the [DELETED]. For purposes of
the foregoing, “[DELETED]” means [DELETED] of the aggregate number of persons
receiving treatment from Dialysis Center Purchasers in any calendar [DELETED].

 

5. COMPENSATION DATA

Dialysis Center agrees that it shall provide the data, with respect to the
Product, set forth on Schedule 2 attached hereto (the “Compensation Data”) to
Amgen in the electronic format set forth on Schedule 2 on a [DELETED] basis no
later than the [DELETED] day of the following [DELETED] following the [DELETED]
for which such Compensation Data is being provided. Amgen acknowledges, agrees
and covenants that it shall only use the Compensation Data for [DELETED].
Dialysis Center and Amgen acknowledge and agree that the Compensation Data does
not include and shall never include any Individually Identifiable Health
Information of any patient of Dialysis Center Purchasers. Notwithstanding the
foregoing, Amgen acknowledges and agrees that Dialysis Center shall only be
required to deliver the Compensation Data to Amgen for as long as [DELETED].
Amgen shall indemnify, defend and hold harmless Dialysis Center from and against
any and all loss, damage and/or expense (including reasonable attorney’s fees)
that it may suffer as a result of claims, demands, actions, proceedings,
liabilities, costs or judgments, or threats thereof arising out Dialysis
Center’s supply of the Compensation Data to Amgen.

 

Page 9 of 66



--------------------------------------------------------------------------------

6. WARRANTIES, REPRESENTATIONS AND COVENANTS

 

6.1. Power and Authority. Each party represents and warrants to the other that
this Agreement: (a) has been duly authorized, executed, and delivered by it,
(b) constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not conflict with or
violate any of its other contractual obligations, expressed or implied, to which
it is a party or by which it may be bound. The party executing this Agreement on
behalf of Dialysis Center specifically warrants and represents to Amgen that it
is authorized to execute this Agreement on behalf of and has the power to bind
the Dialysis Center Purchasers to the terms set forth in this Agreement. The
parties executing this Agreement on behalf of Amgen and Amgen Inc. specifically
warrant and represent to Dialysis Center that they are authorized to execute
this Agreement on behalf of and have the power to bind Amgen and Amgen Inc. to
the terms set forth in this Agreement.

 

6.2. Compliance with Law and Regulation. Amgen and Amgen Inc. shall, and
Dialysis Center shall, comply with all applicable laws and regulations. Both
parties represent and warrant the following (which representations and
warranties shall be ongoing representations and warranties during the Term), and
each party shall promptly notify the other party of any known change in status
in respect to the following: (i) that it is not currently named on any of the
following lists (A) HHS/OIG List of Excluded Individuals/Entities, (B) GSA List
of Parties Excluded from Federal Programs, or (C) OFAC “SDN and Blocked
Individuals”; and (ii) that if during the Term there is a change in either
party’s status which excludes it from participation in any Federal health care
program, the other party may terminate this Agreement [DELETED] upon prior
written notice to the other party.

 

6.3. Product. Amgen covenants and agrees that the Product is not and will not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, or within the meaning of any applicable state or
municipal law, or is or will be a product which may not be introduced in to
interstate commerce. Amgen warrants that the Product purchased pursuant to this
Agreement (a) is manufactured, and up to the time of its receipt by Authorized
Wholesalers is handled, stored and transported in accordance with all applicable
federal, state and local laws and implementing regulations, and meet all
specifications for effectiveness and reliability as required by the United
States Food and Drug Administration (the “FDA”), and (b) when used in accordance
with the directions in the labeling is fit for the purposes and indications
described in the labeling. Amgen warrants that the use of the Product by
Dialysis Center Purchasers shall not infringe upon any ownership rights of any
other person or upon any patent, copyright, trademark or other intellectual
property or proprietary right or trade secret of any third party. Amgen agrees
that as soon as practicable it will notify Dialysis Center of any material
defect in the Product delivered to any Dialysis Center Purchasers in accordance
with applicable law.

 

7. INDEMNITY AND INSURANCE

 

7.1. Insurance. Each of the parties agrees that it shall secure and maintain in
full force and effect throughout the Term (and following termination, to the
extent necessary to cover any claims arising from this Agreement) [DELETED]
insurance and [DELETED] insurance (in the case of [DELETED]) each with limits of
$[DELETED] each claim and in the aggregate including [DELETED] coverage and
[DELETED] coverage in accordance with [DELETED]. Dialysis Center shall carry
[DELETED] insurance with limits of $[DELETED] for each claim and in the
aggregate. Any limits on either party’s insurance coverage shall not be
construed to create a limit on such party’s liability with respect to its
obligations under this Agreement. Each of the parties shall be named as an
additional insured in each of the other’s [DELETED] insurance policy or
policies, except that [DELETED] shall not be obligated to name [DELETED] as an
additional insured under its [DELETED] coverage. To the extent practicable, such
policies shall provide at least [DELETED] days prior written notice to the other
party of the [DELETED]. Each of the parties shall supply certificates of
insurance to the other party upon request, stating that [DELETED]. Amgen Inc.
hereby guarantees the performance of Amgen’s obligations as set forth in this
Section 7.1. Each of the parties shall have the right to satisfy its obligations
under this Section 7.1 through self-insurance.

 

Page 10 of 66



--------------------------------------------------------------------------------

7.2. Indemnity.

 

  7.2.1. By Amgen. Amgen agrees to indemnify, defend, and hold Dialysis Center,
its officers, directors, agents and employees (collectively, the “Dialysis
Center Indemnitees”) harmless from and against any and all loss, damage and/or
expense (including reasonable attorney’s fees) that they may suffer as a result
of claims, demands, actions, proceedings, liabilities, costs or judgments, or
threats thereof arising out of (i) any defect in the design or manufacture of
the Product or handling by Amgen of the Product, including claims for property
damage, loss of life, and bodily injury; or (ii) the breach by Amgen or Amgen
Inc. of any of their respective warranties, representations or covenants
contained in this Agreement. This indemnity is conditioned on Dialysis Center
notifying Amgen of any claims falling within this indemnity within [DELETED]
days after Dialysis Center receives notice of such claim. Notwithstanding
anything to the contrary contained herein, Amgen and Amgen Inc. shall not have
any obligation to defend, indemnify or hold the Dialysis Center Indemnitees
harmless from claims, suits or damages, arising [DELETED]. Amgen Inc. hereby
guarantees the performance of Amgen’s obligations as set forth in this
Section 7.2.1. This indemnification shall survive the termination or expiration
of this Agreement.

 

  7.2.2. By Dialysis Center. Dialysis Center agrees to indemnify, defend, and
hold Amgen, its officers, directors, agents and employees (collectively, the
“Amgen Indemnitees”) harmless from and against any and all loss, damage, and/or
expense (including reasonable attorney’s fees) that they may suffer as a result
of claims, demands, actions, proceedings, liabilities, costs or judgments, or
threats thereof arising out of (i) Dialysis Center’s negligence or misconduct in
the “administration” of the Product to its patients; or (ii) the breach by
Dialysis Center of any of its warranties, representations or covenants contained
in this Agreement. For purposes of the foregoing, the “administration” of the
Product by Dialysis Center shall mean the dispensing and handling by Dialysis
Center and its employees of such Product and the actual administration of such
Product to patients by Dialysis Center and its employees, but shall exclude
physician prescriptions of such Product to patients. This indemnity is
conditioned on Amgen notifying Dialysis Center of any claims falling within this
indemnity within [DELETED] days after Amgen receives notice of such claim.
Notwithstanding anything to the contrary contained herein, Dialysis Center shall
not have any obligation to defend, indemnify or hold the Amgen Indemnitees
harmless from claims, suits or damages, arising [DELETED]. This indemnification
shall survive the termination or expiration of this Agreement.

 

8. TERM AND TERMINATION

 

8.1. Term. This Agreement shall come into effect as of the Term Start Date and
shall expire as of the Term End Date (the “Term”), unless sooner terminated in
accordance with this Section 8.

 

8.2. Termination for Breach. In addition to any other legal or equitable
remedies which may be available to either party upon breach by the other party
(other than Section 9.17), the non-breaching party may terminate this Agreement
for a material breach upon [DELETED] days advance written notice specifying the
breach, provided that such breach remains uncured at the end of the [DELETED]
day period, or, where a cure cannot be completed within [DELETED] days, the
breaching party has not materially commenced in good faith to effectuate a cure
within such [DELETED] day period. In addition, in the event that Dialysis Center
materially breaches any provision of this Agreement, and such breach remains
uncured for [DELETED] days following written notice by Amgen specifying the
breach, or where a cure cannot be completed within [DELETED] days and Dialysis
Center has not materially commenced in good faith to effectuate such cure within
such [DELETED] day period, Amgen shall have no obligation to continue to offer
the terms described herein or pay any further discounts and/or rebates to
Dialysis Center, except those discounts and/or rebates earned by Dialysis Center
Purchasers up to the time of a breach which results in termination

 

8.3.

Termination for Denying Access to Designated Affiliates and/or Designated
Managed Centers. In the event of a breach by either party of the terms and
conditions of Section 9.17, the non-breaching party may

 

Page 11 of 66



--------------------------------------------------------------------------------

 

terminate this Agreement for a breach upon [DELETED] days advance written notice
specifying the breach, provided that such breach remains uncured at the end of
such [DELETED] day period, or, where a cure cannot be completed within such
[DELETED] day period, and the breaching party has not commenced in good faith to
effectuate a cure within such [DELETED] day period.

 

8.4. Termination for [DELETED]. Either party shall have the right to terminate
this Agreement [DELETED] by [DELETED] days prior written notice to the other
party.

 

8.5. Compliance with or Change in Law or Regulation. Notwithstanding anything
contained herein to the contrary, in order to assure compliance with any
existing federal, state or local statute, regulation or ordinance, or at any
time following the enactment of any federal, state, or local law, regulation,
policy, program memorandum or other interpretation, modification or utilization
guideline by any payer that in any material manner reforms, modifies, alters,
restricts, or otherwise materially affects the pricing of or reimbursement
available for the Product, including the enactment of any reimbursement rule,
guideline, final program memorandum, coverage decision, pricing decision,
instruction or the like by the Centers for Medicare and Medicaid Services or one
of its contractors (carriers or fiscal intermediaries), or any change in
reimbursement systems that in any material manner reforms, modifies, alters,
restricts or otherwise materially affects the reimbursement available to
Dialysis Center for the Product, upon [DELETED] days prior written notice,
(i) either party may [DELETED], (ii) Amgen may [DELETED] contained herein, or
(iii) Amgen may [DELETED] in this Agreement. Additionally, to assure compliance
with any existing federal, state or local statute, regulation or ordinance,
Amgen [DELETED]. In the event either party has provided the other party a
[DELETED] day notice as described in this Section 8.5, the parties agree to meet
and, in good faith, negotiate a [DELETED]. Any such negotiations shall in no way
toll or otherwise impact either party’s rights under this Section 8.5.

 

8.6. Effect of Termination. Upon any termination or expiration of this
Agreement, any earned and vested rebates shall be paid in accordance with the
terms set forth in Section 3. Upon termination of this Agreement for any reason
other than actual or threatened breach by Dialysis Center, any earned but
unvested rebates shall vest as of the effective date of such termination. In the
event of any termination during a [DELETED], Amgen shall pro-rate any data used
in calculating payments hereunder, and such payments, as appropriate.

 

8.7. Survival. Sections 7 and 9 shall survive any expiration or termination of
this Agreement. Sections 3.2 – 3.5, Sections 4 and 8.6 shall survive with
respect to periods prior to such expiration or termination.

 

9. MISCELLANEOUS

 

9.1. Amendment. Except as expressly set forth herein, no amendment of this
Agreement shall be effective unless expressed in a writing signed by a duly
authorized representative of each party.

 

9.2. Assignment. Neither party may assign this Agreement to a third party
without the prior written consent of the other party, which consent may not be
unreasonably withheld, conditioned, or delayed.

 

9.3. Conflicting Provisions. To the extent that any provisions of Amgen’s
general or customary policies and procedures or any terms of any purchase order
conflict with or are in addition to the terms of this Agreement or any Exhibit
or Schedule attached hereto, the terms of this Agreement and its Exhibits and
Schedules shall govern.

 

9.4. Construction. This Agreement shall be deemed to have been jointly drafted
by the parties, and no rule of strict construction shall apply against either
party. As used herein, the word “including” shall mean “including, without
limitation.”

 

9.5. Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original. The
parties hereto agree that facsimile or PDF transmission of original signatures
shall constitute and be accepted as original signatures.

 

9.6. Currency. All amounts herein are set forth in United States Dollars.

 

Page 12 of 66



--------------------------------------------------------------------------------

9.7. Force Majeure. Neither party will be liable for delays in performance or
nonperformance of this Agreement or any covenant contained herein if such delay
or nonperformance is a result of Acts of God, civil or military authority, civil
disobedience, epidemics, war, failure of carriers to furnish transportation,
strike, lockout or other labor disturbances, inability to obtain material or
equipment, or any other cause of like or different nature beyond the control of
such party. In the event there is a disruption or shortage in supply of the
Product, Amgen will use commercially reasonable efforts to notify Authorized
Wholesalers of such disruption in a time period and manner that is consistent
with Amgen’s notification to other wholesalers of the Product.

 

9.8. Further Assurances. Each party shall perform all further acts reasonably
requested by the other to effectuate the purposes of this Agreement, including
obtaining the certifications under Section 4 or obtaining purchase data
necessary from third parties to calculate any amounts payable pursuant to
Exhibit A.

 

9.9. Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to its conflict of law rules) and, except as
otherwise set forth in this Agreement, the parties submit to the jurisdiction of
the California courts, both state and federal.

 

9.10. Merger. This Agreement, together with the Information Sheet, the
Schedules, and the Exhibits constitutes the entire agreement, written or oral,
of the parties as of the Term Start Date concerning the subject matter hereof.

 

9.11. No Partnership. The relationship between Amgen and Dialysis Center is that
of independent contractors, and not a partnership or an agency, franchise or
other relationship. Neither party shall have the authority to bind the other.

 

9.12. Notices. Any notice or other communication required or permitted hereunder
(excluding purchase orders) shall be in writing and shall be deemed given or
made five (5) days after deposit in the United States mail with proper postage
for first-class registered or certified mail prepaid, return receipt requested,
or when delivered personally or by facsimile (as shown by concurrent written
transmission confirmation and confirmed by overnight mail), or one (1) day
following traceable delivery to a nationally recognized overnight delivery
service with instructions for overnight delivery, in each case addressed to the
address set forth below, or at such designated address that either party shall
have furnished to the other in accordance with this Section 9.12:

If to Amgen:

Amgen USA Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: Specialist, Contracts & Pricing – Nephrology Business Unit

Fax: (877) 839-1879

with a copy to :

Amgen USA Inc.

One Amgen Center Drive, M/S 38-5-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel

Fax: (805) 499-4531

If to Amgen Inc.: Amgen Inc.

One Amgen Center Drive, M/S 38-5-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel

Fax No.: (805) 499-4531

 

Page 13 of 66



--------------------------------------------------------------------------------

If to Dialysis Center:

DaVita Inc.

1350 Old Bayshore Highway, Suite 777

Burlingame, California 94010

Attn: Vice-President of Purchasing

Fax No.: (866) 445-0435

with a copy to:

DaVita Inc.

601 Hawaii Street

El Segundo, CA 90245

Attn: General Counsel

Fax No.: (866) 912-0682

 

9.13. Confidentiality. By the nature, terms and performance of this Agreement,
Amgen and Dialysis Center acknowledge and agree that the parties will exchange
confidential and proprietary information (including business and clinical
practices and protocols and patient information) (collectively, “Confidential
Information”). Confidential Information includes not only written information
but also information transferred orally, visually, electronically, in a machine
readable format or by any other means and includes all notes, analyses,
compilations, studies and summaries thereof containing or based on, in whole or
in part, any Confidential Information. Confidential Information does not include
any information which the receiving party can show was publicly available prior
to the receipt of such information by the receiving party, or thereafter became
publicly available other than by any breach of this Agreement by the receiving
party, additionally, for Dialysis Center only, Confidential Information does not
include the Data or the Compensation Data. Information shall be deemed “publicly
available” if it is a matter of public knowledge or is contained in materials
available to the public. Accordingly, the parties agree (a) to hold all such
Confidential Information (including the terms of this Agreement) received from
the other in confidence and to use such Confidential Information solely for the
purposes set forth in this Agreement; and (b) to not disclose any such
Confidential Information received from the other, or the terms of this
Agreement, to any third party (including Amgen Inc. or any other affiliate of
Amgen), or otherwise make such information public without prior written
authorization of the other party, except where such disclosure is contemplated
hereunder or required by law or pursuant to subpoena or court or administrative
order, and then only upon prior written notification to the other party (giving
such party an adequate opportunity to take whatever steps it deems necessary to
prevent, limit the scope of or contest the disclosure). Any party which seeks to
prevent disclosure or to contest or limit the scope of any such disclosure by
the other party shall pay all of the costs and expenses incurred by the other
party directly related thereto, and such other party shall not unreasonably
object to or interfere with the objecting party’s actions it deems necessary to
undertake. For purposes of the foregoing, any Confidential Information received
by any employee, partner, agent, affiliate, consultant, advisor, data collection
vendor or other representative (a “Representative”) of a party to this Agreement
pursuant to the terms of this Agreement shall be deemed received by such party
to this Agreement, and any breach by any such Representative of the foregoing
confidentiality provisions shall be deemed a breach by the respective party to
this Agreement.

 

9.14. Severability. Subject to the provisions of Section 8.5, should any one or
more of the provisions of this Agreement be determined to be illegal or
unenforceable, the parties shall attempt, in good faith, to negotiate a
modification of this Agreement so as to comply with the relevant law or
regulation. Should they be unable to do so within [DELETED] days, either party
shall have the right to terminate this Agreement upon [DELETED] days prior
written notice to the other.

 

9.15. Waiver. No party shall be deemed to have waived any right hereunder,
unless such waiver is expressed in a writing signed by such party.

 

9.16.

Open Records. To the extent required by §1861(v)(1)(I) of the Social Security
Act, as amended, the parties will allow the U.S. Department of Health and Human
Services, the U.S. Comptroller General and

 

Page 14 of 66



--------------------------------------------------------------------------------

 

their duly authorized representatives, access to this Agreement and all books,
documents and records necessary to certify the nature and extent of costs
incurred pursuant to it during the Term and for four (4) years following the
last date any Product or services are furnished under it. If Amgen carries out
the duties of this Agreement through a subcontract worth $10,000 or more over a
12-month period with a related organization, the subcontract shall also contain
an access clause to permit access by the U.S. Department of Health and Human
Services, the U.S. Comptroller General, and their duly authorized
representatives to the related organization’s books and records.

 

9.17. [DELETED] Amgen’s sales representatives shall be [DELETED]. Amgen
covenants and agrees that neither it nor any of its sales representatives shall
have access to any Individually Identifiable Health Information [DELETED]. Amgen
acknowledges and agrees that (i) all of Dialysis Center’s applicable vendor
relations policies and procedures and any updates thereto (the “Policies and
Procedures”) that will be in effect during the Term are and will be available
for viewing by Amgen and its sales representatives during the Term at
http://www.davita.com/about/company/?id=3902 and (ii) Amgen and its sales
representatives shall abide by all such Policies and Procedures during the Term
[DELETED]. The parties acknowledge and agree that all [DELETED] (the “Initial
Materials”). Amgen has delivered a true and correct copy of the Initial
Materials listed in Schedule 3 to Dialysis Center prior to the Term Start Date.
Amgen covenants and agrees that any changes, modifications and/or supplements to
the Initial Materials and/or any [DELETED] must be approved by DCR, which
approval may only be given in writing by DCR’s Vice President of Clinical
Research or his authorized representative. DCR’s Vice President of Clinical
Research or his authorized representative agrees to notify Amgen of his decision
within ten (10) business days following receipt of such request; otherwise, such
request will be deemed denied.

********

 

Page 15 of 66



--------------------------------------------------------------------------------

The parties have executed this Agreement by their designated representatives set
forth below.

 

AMGEN USA INC.     DIALYSIS CENTER By:   /s/ Neil Bankston     By:   /s/ Dennis
Kogod Name (print):   Neil Bankston     Name (print):   Dennis Kogod Title:  
Executive Director, Contracts & Pricing     Title:   Chief Operating Officer
Date:   12/17/2010     Date:   12/17/2010

Amgen Inc. with respect to certain provisions of this Agreement as set forth
herein.

 

Amgen Inc.       By:   /s/ Neil Bankston       Name (print):   Neil Bankston    
  Title:   Executive Director, Pricing       Date:   12/17/2010      

 

Page 16 of 66



--------------------------------------------------------------------------------

Exhibit A

Discount Terms and Conditions

 

1 DEFINITIONS. In addition to the defined terms set forth in Section 1 of this
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.

[DELETED] Rebate Definitions

 

1.1 “[DELETED]” shall mean, at any date of determination, [DELETED] as of such
date.

 

1.2 “Discounts” shall mean all rebates and discounts set forth in this Agreement
that may be earned by the Dialysis Center Purchasers pursuant to the terms and
conditions set forth in this Agreement, which shall be earned, calculated and
vested as provided in this Agreement.

 

1.3 “[DELETED]” shall mean [DELETED] percent ([DELETED]%) [DELETED] as of
[DELETED], which is $[DELETED] per [DELETED] units of EPOGEN, or $[DELETED].

 

1.4 “[DELETED] Rebate” shall mean the rebate described in Section 3.2 of this
Exhibit A.

 

1.5 “[DELETED] Rebate Percentage” shall mean, at any date of determination, a
percentage (rounded to two decimal places) to calculate any [DELETED] Rebate to
be paid to Dialysis Center on account of [DELETED], which [DELETED] Rebate
Percentage shall equal:

A – B * C

    A

Where

“A” equals [DELETED]

“B” equals [DELETED]

“C” equals [DELETED] minus the Discounts earned by Dialysis Center Purchasers
during such [DELETED], expressed as a percentage of Qualified Gross Purchases

For example, if [DELETED] is $[DELETED], [DELETED] is $[DELETED] and the
Discounts earned during the applicable [DELETED] are [DELETED] % of Qualified
Gross Purchases for such [DELETED], the [DELETED] Rebate Percentage would be
calculated as follows:

[DELETED] Rebate Percentage Illustration:

 

[DELETED] – [DELETED] * ([DELETED] – Discount %)

[DELETED]

 

or

 

$[DELETED] – $[DELETED] * ([DELETED] – [DELETED]) = [DELETED]%

$[DELETED]

 

[DELETED] Rebate Definitions

 

1.6 “Aggregate [DELETED] Performance” shall mean [DELETED]% for the period of
[DELETED], 2011 through [DELETED], 2011 and [DELETED]% for the period of
[DELETED], 2011 through [DELETED], 2011.

 

1.7 “Aggregate [DELETED] Percentage” shall mean for any [DELETED] during the
Term, the percentage of Dialysis Center Purchasers’ [DELETED] calculated as set
forth in Section 3.3.3 of this Exhibit A.

 

Page 17 of 66



--------------------------------------------------------------------------------

1.8 “Aggregate [DELETED] Performance” shall mean [DELETED]% for the period of
[DELETED], 2011 through [DELETED], 2011 and [DELETED]% for the period of
[DELETED], 2011 through [DELETED], 2011.

 

1.9 “Aggregate [DELETED] Percentage” shall mean for any [DELETED] during the
Term, the percentage of Dialysis Center Purchasers’ [DELETED] calculated as set
forth in Section 3.3.4 of this Exhibit A.

 

1.10 “[DELETED] Rebate Score” shall mean for any [DELETED] in [DELETED], the
“Earned Rebate Score” (as designated in the [DELETED] Rebate Score Table below)
multiplied by [DELETED]. The Earned Rebate Score shall be determined by
calculating the difference between (A) the Aggregate [DELETED] Percentage for
such [DELETED] and (B) Aggregate [DELETED] Performance.

 

[DELETED] Rebate Score Table

Aggregate [DELETED] Percentage

minus Aggregate [DELETED] Performance

  

Earned Rebate Score

[DELETED]% [DELETED]

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% and [DELETED]

   [DELETED]

 

1.11 “[DELETED] Rebate Score” shall mean for any [DELETED] in [DELETED], the
“Earned Rebate Score” (as designated in the [DELETED] Rebate Score Table below)
multiplied by [DELETED]. The Earned Rebate Score shall be determined by
calculating the difference between (A) the Aggregate [DELETED] Percentage for
such [DELETED] and (B) the Aggregate [DELETED] Performance.

 

[DELETED] Rebate Score Table

Aggregate [DELETED] Percentage

minus Aggregate [DELETED] Performance

  

Earned Rebate Score

[DELETED]% and [DELETED]

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]%- [DELETED]%

   [DELETED]

[DELETED]% - [DELETED]%

   [DELETED]

[DELETED]% and [DELETED]

   [DELETED]

 

1.12 “[DELETED] Rebate” shall mean the rebate described in Section 3.3 of this
Exhibit A.

 

1.13 “[DELETED] Score” shall mean for any [DELETED] occurring during calendar
year [DELETED], a percentage equal to (i) the [DELETED], for such [DELETED],
(A) the [DELETED] Rebate Score plus (B) the [DELETED] Rebate Score, [DELETED]
(ii) [DELETED] (i.e., the maximum achievable [DELETED] Rebate Score and
[DELETED] Rebate Score for such [DELETED]). For the avoidance of doubt, for
purposes of calculating [DELETED] Score for the Term, no Dialysis Center
Purchasers which have been added or removed during the Term shall be included in
the Aggregate Greater than 12 Percentage or the Aggregate Less than Ten
Percentage of such calculation and the Aggregate [DELETED] Performance and the
Aggregate [DELETED] Performance shall remain unchanged.

 

2 [DELETED]. The rebates Dialysis Center may be eligible to receive as set forth
in this Exhibit A are subject to the following [DELETED].

 

2.1

[DELETED]. The rebates set forth in this Exhibit A shall only be paid to
Dialysis Center on aggregate Qualified Gross Purchases made during any [DELETED]
that do not [DELETED] percent ([DELETED]%) of the aggregate Qualified Gross
Purchases made in the immediately preceding [DELETED]. Such calculation shall be
adjusted pursuant to Sections 2.2 and 3.4 of the Agreement to

 

Page 18 of 66



--------------------------------------------------------------------------------

 

reflect any Dialysis Center Purchasers added or removed during such period and
to remove from the calculation the effect of any change in [DELETED] during the
relevant comparison periods.

 

2.2 Amgen may, in its sole discretion, determine that Dialysis Center may be
eligible to receive rebates on Qualified Gross Purchases [DELETED] percent
([DELETED]%) if such Qualified Gross Purchases are predicated upon [DELETED].
Amgen shall make such determination based upon a review of all relevant reports
including, but not limited to: [DELETED] reports. Such determination must be
approved by Amgen’s Corporate Accounts Senior Management.

 

3 PRODUCT REBATES

 

3.1 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate for each
[DELETED] during the Term as described below in this Section 3.1 of this Exhibit
A.

 

  3.1.1 Calculation of [DELETED] Rebate. Dialysis Center shall receive an
[DELETED] percent ([DELETED]%) [DELETED] rebate payment (the “[DELETED]
Rebate”). The [DELETED] Rebate will be calculated as a percentage of the
Qualified Gross Purchases during each [DELETED].

 

  3.1.2 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] ([DELETED]) days after the end of the corresponding [DELETED].

 

  3.1.3 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given [DELETED]
shall vest on the last day of such [DELETED].

 

3.2 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate for each
[DELETED] during the Term in the manner described below in this Section 3.2 of
this Exhibit A.

 

  3.2.1 Trigger Event for [DELETED] Rebate. If within any [DELETED] during the
Term, Amgen [DELETED] by an amount which causes [DELETED] to exceed [DELETED],
then Dialysis Center Purchasers shall be entitled to the [DELETED] Rebate as
calculated in Section 3.2.2 of this Exhibit A. The [DELETED] Rebate shall apply
to all Qualified Gross Purchases from the date of the related [DELETED] until
the date (if any) at which [DELETED] is [DELETED] during the Term.

 

  3.2.2 Calculation of [DELETED] Rebate. Amgen shall determine the amount of
Dialysis Center’s [DELETED] Rebate for any [DELETED] by calculating the product
of (i) Qualified Gross Purchases during such [DELETED] which purchases have been
made while [DELETED] and (ii) the [DELETED] Rebate Percentage for such
[DELETED].

 

  3.2.3 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] ([DELETED]) days after the end of the corresponding [DELETED].

 

  3.2.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given [DELETED]
shall vest on the last day of such [DELETED].

 

3.3 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate for each
[DELETED] during the Term provided Dialysis Center Purchasers meet the
requirements described below in this Section 3.3 of this Exhibit A.

 

  3.3.1 Qualification Criteria. To receive a [DELETED] Rebate on Qualified Gross
Purchases during a [DELETED], Dialysis Center Purchasers must submit all
[DELETED], as set forth in Schedule 1 of this Agreement, from at least [DELETED]
percent ([DELETED]%) of all Dialysis Center Purchasers in accordance with the
submission of data requirement set forth in Section 3.4.1 of this Exhibit A;
provided, however, that if such [DELETED] percent ([DELETED]%) threshold is not
met in any [DELETED] due to the inclusion of [DELETED], Amgen shall exclude any
such [DELETED] identified by Amgen and Dialysis Center from such [DELETED] when
calculating Dialysis Center’s eligibility for the [DELETED] Rebate at the end of
each [DELETED]. For purposes of clarity, the [DELETED] percent ([DELETED]%) will
not include Dialysis Center Purchasers that are [DELETED].

 

Page 19 of 66



--------------------------------------------------------------------------------

  3.3.2 Calculation of [DELETED]. Each [DELETED] during the Term, Amgen shall
determine the [DELETED] of Dialysis Center Purchasers by adding [DELETED] of
Dialysis Center Purchasers during each such [DELETED] based on the Data provided
by Dialysis Center to Amgen and dividing the sum by [DELETED] of Dialysis Center
Purchasers performed by the Dialysis Center Purchasers during each such
[DELETED] (the “[DELETED]”). [DELETED].

 

  3.3.3 Aggregate [DELETED] Percentage Calculation. Each [DELETED] the Aggregate
[DELETED] Percentage shall be calculated by adding all [DELETED] in each
[DELETED] that are [DELETED] and dividing the sum by the total number of
[DELETED] for that [DELETED] (the “[DELETED] Percentage”). The [DELETED]
Percentage for each [DELETED] during a [DELETED] are then added and divided by
[DELETED] to determine the “Aggregate [DELETED] Percentage” for such [DELETED].

 

  3.3.4 Aggregate [DELETED] Percentage Calculation. Each [DELETED] the Aggregate
[DELETED] Percentage shall be calculated by adding all [DELETED] in each
[DELETED] that are [DELETED] and dividing the sum by the total number of
[DELETED] for that [DELETED] (the “[DELETED] Percentage”). The [DELETED]
Percentage for each [DELETED] during a [DELETED] are then added and divided by
[DELETED] to determine the “Aggregate [DELETED] Percentage” for such [DELETED].

 

  3.3.5 Calculation of [DELETED] Rebate. For each [DELETED], Amgen shall
calculate the amount of Dialysis Center’s [DELETED] Rebate by multiplying
Qualified Gross Purchases during such [DELETED] by the applicable [DELETED]
Rebate Percentage set forth in the [DELETED] Rebate Table below corresponding to
the applicable [DELETED] % Score for such [DELETED].

 

[DELETED] Rebate Table

[DELETED] % Score

  

[DELETED] Percentage

[DELETED]% - [DELETED]%

   [DELETED]%

[DELETED]% - [DELETED]%

   [DELETED]%

[DELETED]% - [DELETED]%

   [DELETED]%

[DELETED]% - [DELETED]%

   [DELETED]%

[DELETED]% and [DELETED]

   [DELETED]%

 

  3.3.6 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] days after the end of the corresponding [DELETED].

 

  3.3.7 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given [DELETED]
shall vest on the last day of such [DELETED].

 

3.4 [DELETED] Rebate. Dialysis Center shall qualify for the [DELETED] Rebate
(the “[DELETED] Rebate”) for a given [DELETED] provided all Dialysis Center
Purchasers provide to Amgen the Data set forth in Schedule 1, and provided
Dialysis Center meets the requirements described below in this Section 3.4 of
this Exhibit A.

 

  3.4.1 Submission of Data Requirement. Subject to the validity of a
Certification as described in Section 4 of this Agreement, Dialysis Center
Purchasers must provide to Amgen the Data in a machine readable format
acceptable to Amgen (Excel; or text file that is tab delimited, comma delimited,
colon delimited or space delimited including a line of column headers
identifying the column contents and units, if applicable). The Data files shall
contain record counts for each file contained in the data submission; provided,
however, that Dialysis Center shall be required to submit such [DELETED] only
for those [DELETED].

 

  3.4.2 Calculation of [DELETED] Rebate. Provided Dialysis Center has fulfilled
all requirements described in this Section 3.4 of this Exhibit A, Dialysis
Center shall be eligible to receive a [DELETED] percent ([DELETED]%) [DELETED]
Rebate payment. The [DELETED] Rebate will be calculated as a percentage of the
Qualified Gross Purchases during each [DELETED].

 

Page 20 of 66



--------------------------------------------------------------------------------

  3.4.3 Payment of [DELETED] Rebate. The Data must be submitted, on a [DELETED]
basis by the last day of the following [DELETED] (or the next business day if
such last day is not a business day). If the Data is received after such
timeframe for any [DELETED] within a given [DELETED], the total Qualified Gross
Purchases during such [DELETED] will be excluded from the calculation of the
[DELETED] Rebate for that [DELETED]. Notwithstanding the foregoing, if Amgen
receives all required Data from a minimum of [DELETED] percent ([DELETED]%) of
all Dialysis Center Purchasers within the time frame referenced above for any
[DELETED] within a given [DELETED], the total Qualified Gross Purchases during
such [DELETED], will be included in the calculation of the [DELETED] Rebate for
that [DELETED]; provided that for purposes of clarity, the [DELETED] percent
([DELETED]%) will not include Dialysis Center Purchasers that are [DELETED].
Failure of Dialysis Center to qualify under this Section 3.4 of this Exhibit A
during a particular [DELETED] shall not affect Dialysis Center’s eligibility to
qualify during any other [DELETED], nor shall Dialysis Center’s qualification
during a particular [DELETED] automatically result in qualification during any
other [DELETED]. If Amgen receives all required Data from less than [DELETED]
percent ([DELETED]%) of Dialysis Center Purchasers for any [DELETED] within a
given [DELETED], no Qualified Gross Purchases during such [DELETED] will be
included in the calculation of the [DELETED] Rebate for that [DELETED];
provided, however, that if such [DELETED] percent ([DELETED]%) threshold is not
met in any [DELETED] due to the inclusion of [DELETED], Amgen shall exclude any
such [DELETED] identified by Amgen and Dialysis Center from such [DELETED] when
calculating Dialysis Center’s eligibility for the [DELETED] Rebate at the end of
each [DELETED]. However, if Amgen determines that any Dialysis Center Purchaser
is consistently not submitting the required Data, Amgen and Dialysis Center will
work collaboratively in resolving such inconsistencies. Amgen will use
commercially reasonable efforts to notify Dialysis Center in writing, no later
than [DELETED] after the receipt and acceptance by Amgen of the Data of the
identity of all Designated Affiliates and/or Designated Managed Centers, if any,
which have failed to meet the Data submission requirements for that [DELETED].
Amgen reserves the right, in its sole discretion, to exclude any Qualified Gross
Purchases of any Designated Affiliate and/or Designated Managed Center that is
consistently non-reporting from the calculation of the [DELETED] Rebate for any
relevant [DELETED]. Amgen will pay such [DELETED] Rebate within [DELETED] days
after the end of the corresponding [DELETED] provided Amgen is in receipt of all
Data in the form and in the time period described in Section 3.4.1 of this
Exhibit A. If the failure of Dialysis Center to deliver any such Data is a
result of a Certification not being valid due to Amgen’s failure to satisfy any
Certification Requirement (as described in Section 4 of this Agreement) then the
[DELETED] Rebate shall still be available to Dialysis Center and payable by
Amgen, in which case Dialysis Center shall deliver the Data to Amgen as soon as
the Certification becomes valid. Upon a valid Certification being issued,
Dialysis Center shall submit to Amgen all Data dating back to the date Dialysis
Center stopped submitting the Data to Amgen within [DELETED] days.

 

  3.4.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given [DELETED]
shall vest on the last day of such [DELETED].

 

3.5 [DELETED] Rebate. Dialysis Center shall qualify for the [DELETED] Rebate
(the “[DELETED] Rebate”) for each [DELETED] during the Term provided it meets
the requirements described below in this Section 3.5 of this Exhibit A. The
purpose of the [DELETED] Rebate is to improve the [DELETED] of all Data sent
from Dialysis Center to Amgen, such that the processes used by both parties are
more efficient and timely.

 

  3.5.1 Requirements. For each [DELETED] during the Term the following
requirements shall be met to earn the [DELETED] Rebate:

 

  3.5.1.1 Dialysis Center must adhere to [DELETED] agreed upon with Amgen
following any [DELETED] by Dialysis Center and/or a [DELETED] of Dialysis
Center.

 

Page 21 of 66



--------------------------------------------------------------------------------

  3.5.1.2 Dialysis Center shall participate in [DELETED] with Amgen to discuss
the status of each project, with additional [DELETED] as required.

 

  3.5.1.3 Dialysis Center shall cooperate with Amgen to define [DELETED].

 

  3.5.1.4 Dialysis Center shall adhere to the process for [DELETED].

 

  3.5.1.5 Dialysis Center shall collaborate with Amgen to review and monitor
processes to assure that [DELETED].

 

  3.5.1.6 Dialysis Center shall use its best efforts to deliver [DELETED] to
Amgen in [DELETED] days or less.

 

  3.5.1.7 Dialysis Center shall continue to collaborate with Amgen to develop
[DELETED].

 

  3.5.1.8 Dialysis Center shall adhere to the agreed upon process for notifying
Amgen of [DELETED].

 

  3.5.1.9 Dialysis Center shall meet with Amgen during the [DELETED] of the Term
to develop a mutually agreeable plan of action intended to develop and improve
[DELETED] (a “Plan of Action”). The Plan of Action shall be set forth in a
detailed written plan and attached as an addendum to this Agreement on or before
the end of the [DELETED] of the Term. The Plan of Action shall include detailed
deliverables and activities on a specific timeline for the remainder of the
Term. The deliverables and timeline goals set forth in the Plan of Action shall
be used to determine the requirements for earning the [DELETED] Rebate in the
[DELETED] of the Term.

 

  3.5.1.10 To qualify for the [DELETED] Rebate during the [DELETED] of the Term,
Dialysis Center must achieve the [DELETED] as set forth in such Plan of Action;
provided, that the only requirement for Dialysis Center to earn the [DELETED]
Rebate during the [DELETED] of the Term shall be to develop [DELETED] for the
Term.

 

  3.5.2 Calculation of [DELETED] Rebate. Provided Dialysis Center has fulfilled
all requirements described in this Section 3.5 of this Exhibit A, Dialysis
Center shall be eligible to receive a [DELETED] percent ([DELETED]%) [DELETED]
Rebate payment. The [DELETED] Rebate will be calculated as a percentage of the
Qualified Gross Purchases during each [DELETED].

 

  3.5.3 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] days after the end of the corresponding [DELETED].

 

  3.5.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given [DELETED]
shall vest on the last day of such [DELETED].

 

3.6 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate for each
[DELETED] during the Term provided it continues the [DELETED] and meets the
requirements described below in this Section 3.6 of this Exhibit A.

 

  3.6.1 [DELETED] Rebate Requirements. Dialysis Center shall meet the following
requirements:

 

  3.6.1.1 provide a [DELETED] regarding related activities undertaken in the
[DELETED] of the Term;

 

  3.6.1.2 provide any copies of [DELETED], in the [DELETED] of the Term during
that [DELETED];

 

  3.6.1.3 provide a [DELETED] regarding related activities undertaken in the
[DELETED] of the Term;

 

  3.6.1.4 provide any copies of [DELETED], in the [DELETED] of the Term during
that [DELETED]; and

 

  3.6.1.5 participate in [DELETED] with Amgen to [DELETED].

 

Page 22 of 66



--------------------------------------------------------------------------------

  3.6.2 Calculation of [DELETED] Rebate. Provided Dialysis Center has fulfilled
all requirements described in this Section 3.6 of this Exhibit A, Amgen shall
calculate the amount of Dialysis Center’s [DELETED] Rebate each [DELETED] during
the Term by multiplying Qualified Gross Purchases during each such [DELETED]
during the Term by [DELETED] percent ([DELETED]%).

 

  3.6.3 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] days after the end of the corresponding [DELETED].

 

  3.6.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for each [DELETED]
shall vest on the last day of each such [DELETED].

 

4 SUMMARY OF DISCOUNTS

Provided Dialysis Center has fulfilled all discount requirements and the highest
levels of performance described in this Exhibit A, the total discount
opportunity is as set forth in the Summary of Discounts Table below.

 

Summary of Discounts Table

[DELETED]

   [DELETED]%

[DELETED] Rebate

   [DELETED]%

[DELETED] Rebate

   [DELETED]%

[DELETED] Rebate

   [DELETED]%

[DELETED] Rebate

   [DELETED]%

[DELETED] Rebate

   [DELETED]%

Total Discount Opportunity

   [DELETED]%

 

Page 23 of 66



--------------------------------------------------------------------------------

Exhibit B

Authorized Wholesalers

ASD Specialty Healthcare, Sub of ABC Specialty Group

Addison, TX

CMA 600615

AmerisourceBergen Drug Corporation

Thorofare, NJ

CMA 600124

 

Page 24 of 66



--------------------------------------------------------------------------------

Exhibit C

Designated Affiliates

 

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3185 Athens Acutes

 

15953 Athens Limestone Dr

  Athens   AL   35611   [DELETED]   [DELETED]

Davita Athens At Home #6283

 

15953 Athens Limestone Dr

  Athens   AL   35611   [DELETED]   [DELETED]

Davita Athens Dialysis #4036

 

15953 Athens Limestone Dr

  Athens   AL   35613   [DELETED]   [DELETED]

Atmore Dialysis Center

 

807 East Craig Street

  Atmore   AL   36502   [DELETED]   [DELETED]

Davita Bessemer

 

901 Westlake Mall, Suite 101

  Bessemer   AL   35020   [DELETED]   [DELETED]

Davita—Center Point Dialysis

 

2337 1st Street North East

  Birmingham   AL   35215   [DELETED]   [DELETED]

Davita 2614 Birmingham East

 

1105 E. Park Dr

  Birmingham   AL   35235   [DELETED]   [DELETED]

Davita 3377 Birmingham Central

 

728 Richard Arrington Blvd S.

  Birmingham   AL   35233   [DELETED]   [DELETED]

Davita 3379 Birmingham North

 

1917 32nd Ave N.

  Birmingham   AL   35207   [DELETED]   [DELETED]

Davita 3382 Ensley

 

2630 Avenue E.

  Birmingham   AL   35218   [DELETED]   [DELETED]

Davita Birmingham At Home

 

2101 7th Ave S.

  Birmingham   AL   35233   [DELETED]   [DELETED]

Davita Birmingham Home Training

 

2101 7th Ave S.

  Birmingham   AL   35233   [DELETED]   [DELETED]

Davita 3343 Boaz

 

16 Central Henderson Rd

  Boaz   AL   35957   [DELETED]   [DELETED]

Davita- Home Dialysis Options of South Baldwin

 


27880 North Main Street, Suite A

 

Daphne   AL   36526   [DELETED]   [DELETED]

Davita 2616 Demopolis

 

511 S. Cedar Ave

  Demopolis   AL   36732   [DELETED]   [DELETED]

Davita 2609 Dothan

 

216 Graceland Dr

  Dothan   AL   36305   [DELETED]   [DELETED]

Davita Wire Grass Kidney Center #4343 Dialysis

 


1450 Ross Clark Cir Ste 200

 

Dothan   AL   36301   [DELETED]   [DELETED]

Davita- Dothan At Home

 

216 Graceland Dr

  Dothan   AL   36305   [DELETED]   [DELETED]

Physicians Choice Dialysis of Alabama, LLC—East Montgomery

 




6890 Winton Blount Boulevard

 



East Montgomery   AL   36117   [DELETED]   [DELETED]

Davita 3610 Eufaula

 

220 S. Orange Ave

  Eufaula   AL   36027   [DELETED]   [DELETED]

Davita Greene County Dialysis

 

544 Us Highway 43

  Eutaw   AL   35462   [DELETED]   [DELETED]

Davita—Fayette Dialysis

 

2450 Temple Avenue North

  Fayette   AL   35555   [DELETED]   [DELETED]

Davita 3131 Florence Dialysis

 

422 E. Doctor Hicks Blvd Ste B.

  Florence   AL   35630   [DELETED]   [DELETED]

Davita Renaissance At Home #56956

 


1840 Darby Dr

 

Florence   AL   35630   [DELETED]   [DELETED]

Davita Renaissance Dialysis Center

 

1840 Darby Dr

  Florence   AL   35630   [DELETED]   [DELETED]

Davita #1756 South Baldwin Dialysis

 


150 West Peachtree Street

 

Foley   AL   36535   [DELETED]   [DELETED]

Davita South Baldwin At Home

 

150 W. Peach Tree Avenue

  Foley   AL   36535   [DELETED]   [DELETED]

Davita Gadsden

 

409 S. 1st St.

  Gadsden   AL   35901   [DELETED]   [DELETED]

Davita Gulf Shores Dialysis Center #4402

 


3947 Gulf Shores Parkway Hwy 59

 



Gulf Shores  



AL   36542   [DELETED]   [DELETED]

Davita Pdi Montgomery At Home

 

1001 Forest Ave

  Montgomery   AL   36106   [DELETED]   [DELETED]

Physicians Choice Dialysis—Montgomery

 


1001 Forest Ave

 

Montgomery   AL   36106   [DELETED]   [DELETED]

Davita Muscle Shoals Dialysis Center #4399

 


712 State St.

 

Muscle Shoals   AL   35661   [DELETED]   [DELETED]

Davita 3619 Northport

 

2401 Hospital Dr

  Northport   AL   35476   [DELETED]   [DELETED]

Davita Opelika Center At Home Dialysis #5970

 


2340 Pepperell Pkwy

 

Opelika   AL   36801   [DELETED]   [DELETED]

Davita 3092 Ozark

 

214 Hospital Ave

  Ozark   AL   36360   [DELETED]   [DELETED]

Davita #0843 Phenix City Dialysis Center

 


1900 Opelika Road

 

Phenix City   AL   36867   [DELETED]   [DELETED]

Davita—Pdi Jackson Acutes #1072 Dialysis

 


1815 Glynwood Drive

 

Prattville   AL   36066   [DELETED]   [DELETED]

Davita 2601 Rainbow City-Gadsden East

 


2800 Rainbow Dr

 

Rainbow City   AL   35906   [DELETED]   [DELETED]

Davita Rainbow City—At Home Clinic #6282

 


2800 Rainbow Drive

 

Rainbow City   AL   35906   [DELETED]   [DELETED]

Davita 3485 Russellville

 

14897 Highway 43

  Russellville   AL   35653   [DELETED]   [DELETED]

Davita 3038 Sheffield

 

1120 S. Jackson Hwy Ste 107

  Sheffield   AL   35660   [DELETED]   [DELETED]

Davita 3383 Sylacauga

 

331 James Payton Blvd

  Sylacauga   AL   35150   [DELETED]   [DELETED]

Davita Sylacauga At Home

 

331 James Payton Blvd

  Sylacauga   AL   35150   [DELETED]   [DELETED]

Davita-Talladega

 

726 Battle Street East, Suite A

  Talladega   AL   35160   [DELETED]   [DELETED]

Davita 2615 Tuscaloosa

 

805 Old Mill St.

  Tuscaloosa   AL   35401   [DELETED]   [DELETED]

Davita 3206 Tuscaloosa University

 

220 15th St.

  Tuscaloosa   AL   35401   [DELETED]   [DELETED]

Davita Tuscaloosa At Home

 

805 Old Mil Street

  Tuscaloosa   AL   35401   [DELETED]   [DELETED]

Physicians Choice Dialysis of Alabama, LLC—Elmore

 


515 Hospital Drive

 

Wetumpka   AL   36092   [DELETED]   [DELETED]

Davita—Bentonville Dialysis

 

1104 Se 30th St.

  Bentonville   AR   72712   [DELETED]   [DELETED]

Davita—Fayetteville Dialysis

 

509 East Millsap Road, Suite 111

  Fayetteville   AR   72703   [DELETED]   [DELETED]

Davita Forrest City Dialysis Center #4430

 


1501 N. Washington St.

 

Forrest City   AR   72335   [DELETED]   [DELETED]

Davita 6237 Jacksonville Central At Home Dialysis

 


400 T. P. White Dr

 

Jacksonville   AR   72076   [DELETED]   [DELETED]

 

Page 25 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Jacksonville Central Dialysis

 

400 T. P. White Dr

  Jacksonville   AR   72076   [DELETED]   [DELETED]

Davita

 

5800 W. 10th St. Ste 510

  Little Rock   AR   72204   [DELETED]   [DELETED]

Davita Central Little Rock
Dialysis 3615

 


5800 West 10th Street, Suite 510

 

Little Rock   AR   72204   [DELETED]   [DELETED]

Davita- Central Little Rock At Home

 

5800 West 10th Street, Suite 510

  Little Rock   AR   72204   [DELETED]   [DELETED]

Davita-Mena Dialysis

 

1200 Crestwood Circle

  Mena   AR   71953   [DELETED]   [DELETED]

Davita Little Rock Clinic

 

4505 East Mccain Boulevard

  North Little
Rock  

AR  

72117   [DELETED]   [DELETED]

Davita—Siloam Springs Dialysis

 

500 South Mount Olive, Suite 107

  Siloam
Springs  

AR  

72761   [DELETED]   [DELETED]

Davita—Springdale Dialysis

 

708 Quandt St.

  Springdale   AR   72764   [DELETED]   [DELETED]

Davita Ocotillo Dialysis Center #4405

 

975 W. Chandler Heights Rd Bldg A Ste 101

 

Chandler  

AZ   85248   [DELETED]   [DELETED]

Davita Chinle Dialysis Facility

 

U.S. Highway 191, PO Box 879

  Chinle   AZ   86503   [DELETED]   [DELETED]

Southwest Kidney—Davita Dialysis Partners, LLC Dba: Gilbert—Dialysis Center

 




5222 East Baseline Road, Suite 104

 



Gilbert   AZ   85234   [DELETED]   [DELETED]

Davita—Phoenix At Home

 

20325 North 51st Ave Bldg 11, Suite 184

 

Glendale  

AZ   85308   [DELETED]   [DELETED]

Davita Brookwood Dialysis
Center #4374

 


8910 N. 43rd Ave Ste 107

 

Glendale   AZ   85302   [DELETED]   [DELETED]

Southwest Kidney -Davita Dialysis Partners, LLC Dba: Arrowhead Lakes—Dialysis
Center

 




20325 N. 51st Ave Bldg 11 Ste 186

 



Glendale   AZ   85308   [DELETED]   [DELETED]

Davita Kayenta Dialysis Facility

 

Highway 163, PO Box 217

  Kayenta   AZ   86033   [DELETED]   [DELETED]

Davita—Mountain Vista Dialysis Center #1952

 


10238 E. Hampton Ave Ste 108

 

Mesa   AZ   85209   [DELETED]   [DELETED]

Davita 4355 Central Mesa Dialysis Center

 


1134 E. University Dr Ste 101

 

Mesa   AZ   85203   [DELETED]   [DELETED]

Davita Nogales

 

1231 West Target Range Road

  Nogales   AZ   85621   [DELETED]   [DELETED]

Davita—Rim County Dialysis Center

 

809 West Longhorn Road

  Payson   AZ   85541   [DELETED]   [DELETED]

Davita 4364 Maryvale Dialysis Center

 

4845 W. Mcdowell Rd Ste 10

  Phoenix   AZ   85035   [DELETED]   [DELETED]

Davita Estrella Dialysis #1936

 

8410 West Thomas Road Building 1, Suite 100

 

Phoenix  

AZ   85037   [DELETED]   [DELETED]

Davita Raven Dialysis Center #4371

 

3540 E. Baseline Rd Ste 110

  Phoenix   AZ   85042   [DELETED]   [DELETED]

Papago Dialysis Center

 

1401 North 24th Street, Suite 2

  Phoenix   AZ   85008   [DELETED]   [DELETED]

Southwest Kidney -Davita Dialysis Partners, LLC Dba: Phoenix Dialysis Center

 




337 East Coronado Road, Suite 101

 



Phoenix   AZ   85004   [DELETED]   [DELETED]

Davita Dialysis Unit—Hopi Health Care Center

 


Highway 264- Mile Marker 388

 

Polacca   AZ   86042   [DELETED]   [DELETED]

Davita

 

20201 North Scottsdale Healthcare Drive Suite 100

 

Scottsdale  

AZ   85255   [DELETED]   [DELETED]

Davita #2022, Dba: Scottsdale Dialysis Center

 


4725 N. Scottsdale Rd Ste 100

 

Scottsdale   AZ   85251   [DELETED]   [DELETED]

Davita Camelback At Home Hemo #6000

 


7321 East Osborn Drive

 

Scottsdale   AZ   85251   [DELETED]   [DELETED]

Davita Desert Mountain Dialysis

 

9220 East Mountainview Road,
Suite 105

 

Scottsdale  

AZ   85258   [DELETED]   [DELETED]

Davita 3046 Sells

 

Highway 86, Indian Health Service Hospital

 

Sells  

AZ   85634   [DELETED]   [DELETED]

Davita—Sierra Vista

 

629 North Highway, Bypass 92, Suite 6 and 7

 

Sierra Vista  

AZ   85635   [DELETED]   [DELETED]

Davita #2038 Palm Brook Dialysis Center

 


14664 North Del Webb Boulevard

 

Sun City   AZ   85351   [DELETED]   [DELETED]

Davita-Westbrook Dialysis

 

13907 W. Camino Del Sol

  Sun City   AZ   85375   [DELETED]   [DELETED]

Davita—Grand Home

 

14674 W. Mountain View Blvd Ste 204

 

Surprise  

AZ   85374   [DELETED]   [DELETED]

Southwest Kidney—Davita Dialysis Partners, LLC Dba: Tempe—Dialysis Center

 




2149 East Warner Road, Suite 110

 



Tempe   AZ   85284   [DELETED]   [DELETED]

Southwest Kidney -Davita Dialysis At Home

 


2149 East Warner Road, Suite 109

 

Tempe   AZ   85284   [DELETED]   [DELETED]

Davita Tuba City

 

500 Edgewater Drive

  Tuba City   AZ   86045   [DELETED]   [DELETED]

Davita—Tucson East At Home

 

6420 E. Broadway Blvd Ste C300

  Tucson   AZ   85710   [DELETED]   [DELETED]

Davita—Tuscon Central Dialysis Center #2427

 


2901 E. Grant Rd

 

Tucson   AZ   85716   [DELETED]   [DELETED]

Davita—West Tucson

 

1780 West Anklam Road

  Tucson   AZ   85745   [DELETED]   [DELETED]

Davita 3203 Tucson South

 

3662 South 16th Avenue

  Tucson   AZ   85713   [DELETED]   [DELETED]

Davita 3261 Pascua Yaqui

 

7490 South Camino De Oeste

  Tucson   AZ   85746   [DELETED]   [DELETED]

Davita Northwest Tucson

 

2945 W. Ina Rd Ste 105

  Tucson   AZ   85741   [DELETED]   [DELETED]

Davita Rita Ranch Dialysis
Center #4365

 


7355 S. Houghton Rd Ste 101

 

Tucson   AZ   85747   [DELETED]   [DELETED]

Davita Tuscon East At Home

 

6420 E. Broadway Blvd Suite-C300

  Tucson   AZ   85710   [DELETED]   [DELETED]

 

Page 26 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Tuscon South Central

 

2024 East Irvington Street, Suite 7

  Tucson   AZ   85714   [DELETED]   [DELETED]

Davita 2508 Yuma

 

2130 West 24th Street

  Yuma   AZ   85364   [DELETED]   [DELETED]

Davita 3050 Yuma South

 

3010 South Fourth Avenue

  Yuma   AZ   85364   [DELETED]   [DELETED]

Davita 4057 Anaheim

 

1107 West La Palma Avenue

  Anaheim   CA   92801   [DELETED]   [DELETED]

Davita Anaheim West
Dialysis #2485

 


1821 W. Lincoln Ave

 

Anaheim   CA   92801   [DELETED]   [DELETED]

Antioch Dialysis Center

 

3100 Delta Fair Boulevard

  Antioch   CA   94509   [DELETED]   [DELETED]

Davita 3009 Victor Valley

 

16049 Kamana Rd

  Apple Valley   CA   92307   [DELETED]   [DELETED]

Davita Atwater Dialysis

 

580 East Bellvue Road

  Atwater   CA   95301   [DELETED]   [DELETED]

Davita 3860 Auburn

 

3126 Professional Drive, Suite 100

  Auburn   CA   95603   [DELETED]   [DELETED]

Bakersfield Dialysis Center

 

5143 Office Park Drive

  Bakersfield   CA   93309   [DELETED]   [DELETED]

Davita 3633 Bakersfield South

 

7701 White Lane, Suite D

  Bakersfield   CA   93309   [DELETED]   [DELETED]

Davita 3821 Northeast Bakersfield

 

3761 Mall View Rd

  Bakersfield   CA   93306   [DELETED]   [DELETED]

Davita White Lane At Home #6251 Dialysis

 


7701 White Ln

 

Bakersfield   CA   93309   [DELETED]   [DELETED]

Davita-Bakersfield Brimhall
Dialysis #3820

 


8501 Brimhall Rd Bldg 500

 

Bakersfield   CA   93312   [DELETED]   [DELETED]

Davita 2571 Banning

 

6090 West Ramsey Street

  Banning   CA   92220   [DELETED]   [DELETED]

Davita Bellflower Dialysis Center

 

15736 Woodruff Avenue

  Bellflower   CA   90706   [DELETED]   [DELETED]

Davita 3109 Benicia

 

560 First Street, Suite D-103

  Benicia   CA   94510   [DELETED]   [DELETED]

Davita 3039 Berkeley

 

2920 Telegraph Ave

  Berkeley   CA   94705   [DELETED]   [DELETED]

Davita—Beverly Hills Dialysis Center

 


50 N. La Cienega Boulevard,
Suite 300

 



Beverly Hills  



CA   90211   [DELETED]   [DELETED]

Davita Brea Dialysis Center

 

595 Tamarack Avenue, Suite A

  Brea   CA   92821   [DELETED]   [DELETED]

Davita Burbank Dialysis

 

1211 North San Fernando Boulevard

 

Burbank  

CA   91504   [DELETED]   [DELETED]

Davita Camarillo Dialysis #5531

 

2438 N. Ponderosa Dr Ste C101

  Camarillo   CA   93010   [DELETED]   [DELETED]

Davita Manzanita At Home #6016

 

4005 Manzanita Avenue, Suite 18

  Carmichael   CA   95608   [DELETED]   [DELETED]

Davita Manzanita Dialysis

 

4005 Manzanita Avenue, Suite 17

  Carmichael   CA   95608   [DELETED]   [DELETED]

Davita Manzanita Home Training Center #284

 


4005 Manzanita Ave Ste 18

 

Carmichael   CA   95608   [DELETED]   [DELETED]

Davita Ceres Dialysis Center

 

1768 Mitchell Road, Suite 308

  Ceres   CA   95307   [DELETED]   [DELETED]

Chico Dialysis Center

 

530 Cohasset Road

  Chico   CA   95926   [DELETED]   [DELETED]

South Chico Dialysis Center

 

2345 Forest Avenue

  Chico   CA   95928   [DELETED]   [DELETED]

Davita 3506 Chino

 

4445 Riverside Dr

  Chino   CA   91710   [DELETED]   [DELETED]

Antelope Dialysis Center, Dba: Total Renal Care-Antelope Clinic

 


6406 Tupelo Drive, Suite A

 

Citrus Heights   CA   95621   [DELETED]   [DELETED]

Davita Clearlake Dialysis Center

 

14400 Olympic Dr

  Clearlake   CA   95422   [DELETED]   [DELETED]

Davita Gateway Plaza Dialysis Center #4320

 


1580 W. Rosecrans Ave

 

Compton   CA   90220   [DELETED]   [DELETED]

Davita Concord Dialysis
Center #2066

 


2300 Stanwell Drive, Suite C

 

Concord   CA   94520   [DELETED]   [DELETED]

Da Vita—Corona Dialysis Center

 

1820 Fullerton Avenue, Suite 180

  Corona   CA   92881   [DELETED]   [DELETED]

Davita 3614 Costa Mesa

 

1590 Scenic Ave

  Costa Mesa   CA   92626   [DELETED]   [DELETED]

Davita Premier Dialysis

 

7612 Atlantic Ave

  Cudahy   CA   90201   [DELETED]   [DELETED]

Davita

 

1498 Southgate Ave Ste 101

  Daly City   CA   94015   [DELETED]   [DELETED]

Davita—Daly City At Home #6046

 

1498 Southgate Avenue, Suite 101

  Daly City   CA   94015   [DELETED]   [DELETED]

Davita Westlake Daly City Dialysis Center #2265

 


2201 Junipero Serra Blvd

 

Daly City   CA   94014   [DELETED]   [DELETED]

Davita 4026 Delano

 

905 Main Street

  Delano   CA   93215   [DELETED]   [DELETED]

Davita Kern Valley State Prison

 

29393 Cecil Ave

  Delano   CA   93215   [DELETED]   [DELETED]

Davita #2386 Joy of Dixon

 

1640 N. Lincoln St.

  Dixon   CA   95620   [DELETED]   [DELETED]

Davita #2218 Downey Landing

 

11611 Bellflower Blvd

  Downey   CA   90241   [DELETED]   [DELETED]

Davita# 0617 Downey Dialysis Center

 


8630 Florence Ave Ste 100

 

Downey   CA   90240   [DELETED]   [DELETED]

Davita 3849 El Cerrito

 

10690 San Pablo Ave

  El Cerrito   CA   94530   [DELETED]   [DELETED]

Davita Greater El Monte Dialysis Center

 


1938 Tyler Avenue, Suite J-168

 

El Monte   CA   91733   [DELETED]   [DELETED]

Rosemead Springs Dialysis
Center #1518

 


3212 Rosemead Boulevard

 

El Monte   CA   91731   [DELETED]   [DELETED]

Davita—West Elk Grove Dialysis Center

 


2208 Kausen Drive, Suite 100

 

Elk Grove   CA   95758   [DELETED]   [DELETED]

Davita Elk Grove Dialysis

 

9281 Office Park Circle, Suite 105

  Elk Grove   CA   95758   [DELETED]   [DELETED]

Davita 3486 Encinitas

 

332 Santa Fe Drive, Suite 100

  Encinitas   CA   92024   [DELETED]   [DELETED]

Davita #1865 South Valley Dialysis

 

17815 Ventura Blvd Ste 100

  Encino   CA   91316   [DELETED]   [DELETED]

Davita #6196- South Valley At Home

 


17815 Venutra Blvd., Suite 100

 

Encino   CA   91316   [DELETED]   [DELETED]

Davita 3055 Escondido

 

203 East Second Avenue

  Escondido   CA   92025   [DELETED]   [DELETED]

Davita 3669 Escondido Home Training

 


635 East Grand Avenue

 

Escondido   CA   92025   [DELETED]   [DELETED]

Davita #2266

 

1116 West Visalia Road, Suite 106

  Exeter   CA   93221   [DELETED]   [DELETED]

Davita—Fairfield Dialysis Center

 

4660 Central Way

  Fairfield   CA   94534   [DELETED]   [DELETED]

Davita #4005 Fontana Dialysis

 

17590 Foothill Blvd

  Fontana   CA   92335   [DELETED]   [DELETED]

Davita #1281—Foster City Dialysis

 

1261 E. Hillside Blvd

  Foster City   CA   94404   [DELETED]   [DELETED]

 

Page 27 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita—Fresno Pd

 

568 East Herndon Avenue, Suite 301

 

Fresno  

CA   93720   [DELETED]   [DELETED]

Davita 3593 Palm Bluffs

 

770 West Pinedale

  Fresno   CA   93711   [DELETED]   [DELETED]

Davita Ash Tree #1786

 

2666 North Grove Industrial Drive, Suite 106

 

Fresno  

CA   93727   [DELETED]   [DELETED]

Davita Ash Tree Pd #1787

 

2666 North Grove Industrial Drive, Suite 106

 

Fresno  

CA   93727   [DELETED]   [DELETED]

Davita Fresno

 

1111 East Warner Avenue

  Fresno   CA   93710   [DELETED]   [DELETED]

Davita 3058 Fullerton

 

238 Orangefair Avenue

  Fullerton   CA   92832   [DELETED]   [DELETED]

Davita Crossroads Dialysis Center

 

3214 Yorba Linda Boulevard

  Fullerton   CA   92831   [DELETED]   [DELETED]

Satellite Dialysis Gilroy Pd

 

7800 Arroyo Cir Ste B.

  Gilroy   CA   95020   [DELETED]   [DELETED]

Davita Glendale

 

1000 East Palmer Avenue

  Glendale   CA   91205   [DELETED]   [DELETED]

Davita North Glendale
Dialysis #5530

 


1505 Wilson Terrace, Suite 190

 

Glendale   CA   91206   [DELETED]   [DELETED]

Davita 3590 Penn Valley Home Training

 


776 Freeman Ln Suite Aandb

 

Grass Valley   CA   95949   [DELETED]   [DELETED]

Davita 3861 Grass Valley

 

360 Crown Point Cir Suite 210

  Grass Valley   CA   95945   [DELETED]   [DELETED]

Davita Grass Valley At Home #6325

 

360 Crown Point Cir Suite 210

  Grass Valley   CA   95945   [DELETED]   [DELETED]

Davita 3831 Hanford

 

402 West Eighth Street

  Hanford   CA   93230   [DELETED]   [DELETED]

Davita Hawaiian Gardens #2455

 

12191 226th St.

  Hawaiian
Gardens  

CA  

90716   [DELETED]   [DELETED]

Davita—Sunrise Dialysis Center, Inc.

 

13039 Hawthorne Boulevard

  Hawthorne   CA   90250   [DELETED]   [DELETED]

Davita Hayward Dialysis Center

 

21615 Hesperian Boulevard, Suite F.

 

Hayward  

CA   94541   [DELETED]   [DELETED]

Total Renal Care—South Hayward Dialysis Center

 


254 Jackson Street

 

Hayward   CA   94544   [DELETED]   [DELETED]

Davita Diamond Valley Dialysis Center

 


1030 East Florida Avenue

 

Hemet   CA   92543   [DELETED]   [DELETED]

Davita Hemet Dialysis Center

 

3050 W. Florida Ave

  Hemet   CA   92545   [DELETED]   [DELETED]

Davita Hesperia Dialysis
Center #2278

 


14135 Main St. Ste 501

 

Hesperia   CA   92345   [DELETED]   [DELETED]

Davita Highland Ranch
Dialysis #2475

 


7223 Church St. Ste A14

 

Highland   CA   92346   [DELETED]   [DELETED]

Davita 3059 Huntington Beach

 

16892 Bolsa Chica Street

  Huntington
Beach  

CA  

92649   [DELETED]   [DELETED]

Davita Huntington Park
Dialysis #2310

 


5942 Rugby Ave

 

Huntington
Park  

CA  

90255   [DELETED]   [DELETED]

Davita 3001 Inglewood

 

125 East Arbor Vitae

  Inglewood   CA   90301   [DELETED]   [DELETED]

Davita 3212 Airport-Fka Inglewood

 

4632 West Century Boulevard

  Inglewood   CA   90304   [DELETED]   [DELETED]

Davita Imperial

 

2738 West Imperial Highway

  Inglewood   CA   90303   [DELETED]   [DELETED]

Davita Dialysis 3488-1 San Diego-Scripps Green Hospital-Acute

 


10666 N. Torrey Pines Rd

 

La Jolla   CA   92037   [DELETED]   [DELETED]

Davita Dialysis 3488-4—Scripps Memorial Hosp-Acute

 


9888 Genesee Ave

 

La Jolla   CA   92037   [DELETED]   [DELETED]

Davita 4061 Saddleback

 

23141 Plaza Pointe Drive

  Laguna Hills   CA   92653   [DELETED]   [DELETED]

Lake Elsinore Dialysis

 

32291 Mission Trail Road, Building S.

 

Lake Elsinore  

CA   92530   [DELETED]   [DELETED]

Total Renal Care—Lakeport

 

804 11th Street

  Lakeport   CA   95453   [DELETED]   [DELETED]

Davita Lakewood Dialysis Center

 

4645 Silva Street

  Lakewood   CA   90712   [DELETED]   [DELETED]

Davita—Antelope Valley Dialysis Center

 


1759 West Avenue J, Suite 102

 

Lancaster   CA   93534   [DELETED]   [DELETED]

Davita #2334

 

3201 Doolan Rd Suite 175

  Livermore   CA   94551   [DELETED]   [DELETED]

Davita—Lodi Community Dialysis, Inc.

 


1610 West Kettleman Lane, Suite D

 

Lodi   CA   95242   [DELETED]   [DELETED]

Davita—Tokay Dialysis
Center #2016

 


312 Fairmont Ave Ste A

 

Lodi   CA   95240   [DELETED]   [DELETED]

Davita Tokay Home Dialysis

 

777 S. Ham Lane, Suite L.

  Lodi   CA   95242   [DELETED]   [DELETED]

Davita #0438 United Dialysis Center

 

3111 Long Beach Boulevard

  Long Beach   CA   90807   [DELETED]   [DELETED]

Davita—Bixby Knolls #2137

 

3744 Long Beach Blvd.

  Long Beach   CA   90807   [DELETED]   [DELETED]

Davita Harbor UCLA—Mfi—Long Beach Dialysis Center

 


1075 East Pacific Coast Highway

 

Long Beach   CA   90806   [DELETED]   [DELETED]

Davita Los Alamitos Dialysis
Center #2344

 


4141 Katella Ave

 

Los Alamitos   CA   90720   [DELETED]   [DELETED]

Davita #1902 Carabello

 

757 E. Washington Blvd

  Los Angeles   CA   90021   [DELETED]   [DELETED]

Davita #6023 Century City Home/Pd Dialysis

 


10630 Santa Monica Blvd

 

Los Angeles   CA   90095   [DELETED]   [DELETED]

Davita—Doctors Dialysis Center of East Los Angeles

 


950 South Eastern Avenue

 

Los Angeles   CA   90022   [DELETED]   [DELETED]

Davita—Kenneth Hahn Plaza Dialysis Center

 


11854 Wilmington Avenue

 

Los Angeles   CA   90059   [DELETED]   [DELETED]

Davita—USC Kidney Center

 

2310 Alcazar Street

  Los Angeles   CA   90089   [DELETED]   [DELETED]

Davita—University Park Dialysis Center

 


3986 South Figueroa Street

 

Los Angeles   CA   90037   [DELETED]   [DELETED]

 

Page 28 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 2541 Los Angeles Plaza Dialysis

 


1700 E. Cesar Chavez Ave
Ste L. 100

 



Los Angeles  



CA   90033   [DELETED]   [DELETED]

Davita 3565 Tower

 

8635 West 3rd Street, Suite 560w

  Los Angeles   CA   90048   [DELETED]   [DELETED]

Davita 4056 Los Angeles Downtown

 

2021 South Flower Street

  Los Angeles   CA   90007   [DELETED]   [DELETED]

Davita Century City Dialysis #430

 

10630 Santa Monica Blvd

  Los Angeles   CA   90095   [DELETED]   [DELETED]

Davita Crescent Heights Dialysis

 

8151 Beverly Blvd

  Los Angeles   CA   90048   [DELETED]   [DELETED]

Davita Hollywood Dialysis Center

 

5108 Sunset Boulevard

  Los Angeles   CA   90027   [DELETED]   [DELETED]

Davita Los Angeles Dialysis Center

 

2250 S. Western Ave Suite 300

  Los Angeles   CA   90018   [DELETED]   [DELETED]

Davita Silver Lake Dialysis

 

2723 W. Temple St.

  Los Angeles   CA   90026   [DELETED]   [DELETED]

Davita Washington Plaza Dialysis Center

 


516-522 East Washington Boulevard

 



Los Angeles  



CA   90015   [DELETED]   [DELETED]

Davita Wilshire Dialysis Center

 

1212 Wilshire Blvd

  Los Angeles   CA   90017   [DELETED]   [DELETED]

Davita Healthcare of Los Banos

 

222 I. Street

  Los Banos   CA   93635   [DELETED]   [DELETED]

Davita Imperial Care, Dialysis
Center #1523

 


4345 East Imperial Highway

 

Lynwood   CA   90262   [DELETED]   [DELETED]

Kidney Dialysis Care Units

 

3600 East Martin Luther King, Junior Boulevard

 

Lynwood  

CA   90262   [DELETED]   [DELETED]

Davita—Almond Wood
Dialysis #2242

 


501 E. Almond Ave

 

Madera   CA   93637   [DELETED]   [DELETED]

Davita #2442 Yosemite

 

1650 W. Yosemite Ave

  Manteca   CA   95337   [DELETED]   [DELETED]

Davita 3802 Manteca

 

1156 South Main Street

  Manteca   CA   95337   [DELETED]   [DELETED]

Davita—Marysville Dialysis
Center #2036

 


1015 Eighth Street

 

Marysville   CA   95901   [DELETED]   [DELETED]

Davita 3143 Merced North

 

3150 North G. Street, Suite A

  Merced   CA   95340   [DELETED]   [DELETED]

Davita Merced At Home

 

3150 G. Street, Suite B.

  Merced   CA   95340   [DELETED]   [DELETED]

Davita 2564 Mission Viejo

 

27640 Marguerite Pkwy

  Mission Viejo   CA   92692   [DELETED]   [DELETED]

Davita Montclair Dialysis Center

 

5050 Palo Verde St. Ste 100

  Montclair   CA   91763   [DELETED]   [DELETED]

Davita Doctors Dialysis Center of Montebello

 


1721 West Whittier Boulevard

 

Montebello   CA   90640   [DELETED]   [DELETED]

Davita Garfield Hemodialysis Center

 

118 Hilliard Avenue

  Monterey Park   CA   91754   [DELETED]   [DELETED]

Davita Garfield Pd #4375

 

228 N. Garfield Ave Ste 301

  Monterey Park   CA   91754   [DELETED]   [DELETED]

Davita Monterey Park Dialysis Center, Inc.

 


2560 Corporate Pl Suite D100-102

 

Monterey Park   CA   91754   [DELETED]   [DELETED]

Davita Canyon Springs Dialysis

 

22555 Alessandro Blvd

  Moreno
Valley  

CA  

92553   [DELETED]   [DELETED]

Davita Valley View Dialysis

 

26900 Cactus Avenue

  Moreno
Valley  

CA  

92555   [DELETED]   [DELETED]

Davita Murrietta Dialysis Center

 

25100 Hancock Avenue,
Suite 101-103

 

Murrietta  

CA   92562   [DELETED]   [DELETED]

Davita—Napa Dialysis Center

 

3900 - C Bel Aire Plaza

  Napa   CA   94558   [DELETED]   [DELETED]

Davita Norco Dialysis

 

1901 Town and Country Dr Ste 100

  Norco   CA   92860   [DELETED]   [DELETED]

Davita North Highlands Dialysis Center

 


4986 Watt Avenue, Suite F.

 

North
Highlands  

CA  

95660   [DELETED]   [DELETED]

Davita Healthcare of North Hollywood

 


12126 Victory Blvd

 

North
Hollywood  

CA  

91606   [DELETED]   [DELETED]

Davita Norwalk Dialysis Center

 

12375 Imperial Hwy Ste D3

  Norwalk   CA   90650   [DELETED]   [DELETED]

Davita 3818 Oakland

 

5354 Claremont Ave

  Oakland   CA   94618   [DELETED]   [DELETED]

Davita Alameda County

 

10700 Mcarthur Boulevard, Suite 14

 

Oakland  

CA   94605   [DELETED]   [DELETED]

Oakland Peritoneal Dialysis Center

 

2633 Telegraph Avenue, Suite 115

  Oakland   CA   94612   [DELETED]   [DELETED]

Davita Ontario Dialysis Center

 

1950 Grove Avenue, Suite 101-105

  Ontario   CA   91761   [DELETED]   [DELETED]

Davita Main Place Dialysis

 

972 Town and Country Rd

  Orange   CA   92868   [DELETED]   [DELETED]

Orangevale Dialysis

 

9267 Greenback Lane, Suite A-2

  Orangevale   CA   95662   [DELETED]   [DELETED]

Davita 3067 Palm Springs

 

1061 North Indian Canyon Drive

  Palm Springs   CA   92262   [DELETED]   [DELETED]

Palmdale Regional Dialysis Center

 

1643 Palmdale Boulevard

  Palmdale   CA   93550   [DELETED]   [DELETED]

Davita—Paramount Dialysis Center

 

8319 Alondra Boulevard

  Paramount   CA   90723   [DELETED]   [DELETED]

Davita—Eaton Canyon Dialysis Center

 


2551 East Washington Boulevard

 

Pasadena   CA   91107   [DELETED]   [DELETED]

Davita Pasadena Foothills
Dialysis #4329

 


3722 E. Colorado Blvd

 

Pasadena   CA   91107   [DELETED]   [DELETED]

Davita 3590 Penn Valley Home Training

 


11374 Pleasant Valley Road

 

Penn Valley   CA   95946   [DELETED]   [DELETED]

Davita Delta View Dialysis #2453

 

1150 E. Leland Rd

  Pittsburg   CA   94565   [DELETED]   [DELETED]

Placerville Dialysis Center, Dba: Total Renal Care—Placerville

 


3964 Missouri Flat Road, Suite J.

 

Placerville   CA   95667   [DELETED]   [DELETED]

Total Renal Care—Pleasanton, Aka: Pleasanton Dialysis Center

 


5720 Stoneridge Mall Road,
Suites 140 and 160

 



Pleasanton  



CA   94588   [DELETED]   [DELETED]

Davita #3004 Pomona

 

2111 N. Garey Ave

  Pomona   CA   91767   [DELETED]   [DELETED]

Davita Sunset Dialysis Center

 

3071 Gold Canal Dr

  Rancho
Cordova  

CA  

95670   [DELETED]   [DELETED]

 

Page 29 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Sunrise Dialysis Center, Dba: Total Renal Care—Sunrise

 


2951 Sunrise Boulevard, Suite 145

 

Rancho
Cordova  

CA  

95742   [DELETED]   [DELETED]

Davita Red Bluff Dialysis
Center #2127

 


2455 Sister Mary Columba Drive

 

Red Bluff   CA   96080   [DELETED]   [DELETED]

Davita 1015-1 Redding Acute Dialysis Services

 


1876 Park Marina Dr

 

Redding   CA   96001   [DELETED]   [DELETED]

Davita Redding At Home

 

1876 Park Marina Drive

  Redding   CA   96001   [DELETED]   [DELETED]

Davita #2217

 

1000 Marshall St.

  Redwood City   CA   94063   [DELETED]   [DELETED]

Davita—Redwood City At
Home #5929

 


1000 Marshall St.

 

Redwood City   CA   94063   [DELETED]   [DELETED]

Indian Wells Valley Dialysis Center

 

212 South Richmond Road

  Ridgecrest   CA   93555   [DELETED]   [DELETED]

Davita Magnolia West At Home

 

11161 Magnolia Avenue, Suite B.

  Riverside   CA   92505   [DELETED]   [DELETED]

Davita Magnolia West Dialysis Center

 


11161 Magnolia Avenue

 

Riverside   CA   92505   [DELETED]   [DELETED]

Davita Riverside Dialysis #6707

 

4361 Latham Street, Suite 100

  Riverside   CA   92501   [DELETED]   [DELETED]

Davita Alhambra Dialysis Center

 

1315 Alhambra Boulevard, Suite 100

 

Sacramento  

CA   95816   [DELETED]   [DELETED]

Davita Calvine Dialysis #5029

 

8243 E. Stockton Blvd Ste C

  Sacramento   CA   95828   [DELETED]   [DELETED]

Davita Natomas Dialysis

 

30 Goldenland Court, Building G.

  Sacramento   CA   95834   [DELETED]   [DELETED]

Davita University Dialysis Center

 

777 Campus Commons Road,
Suite 100

 

Sacramento  

CA   95825   [DELETED]   [DELETED]

Florin Dialysis Center—Total Renal Care

 


7000 Stockton Blvd

 

Sacramento   CA   95823   [DELETED]   [DELETED]

South Sacramento Dialysis Center, Dba: Total Renal Care—South Sacramento

 




7000 Franklin Blvd Ste 880

 



Sacramento   CA   95823   [DELETED]   [DELETED]

Davita—Salinas

 

955 Blanco Circle, Suite C

  Salinas   CA   93901   [DELETED]   [DELETED]

Davita Citrus Valley Dialysis Center

 

894 Hardt St.

  San Bernardino   CA   92408   [DELETED]   [DELETED]

Davita- Citrus Valley At Home

 

894 Hardt Street

  San Bernardino   CA   92408   [DELETED]   [DELETED]

Mountain Vista Dialysis Center

 

4041 University Pkwy

  San Bernardino   CA   92407   [DELETED]   [DELETED]

Davita Rx #1685

 

1178 Cherry Ave

  San Bruno   CA   94066   [DELETED]   [DELETED]

Davita 3210 San Diego South

 

995 Gateway Center Way Ste 101

  San Diego   CA   92102   [DELETED]   [DELETED]

Davita 3456 San Ysidro

 

1445 30th Street, Suite A

  San Diego   CA   92154   [DELETED]   [DELETED]

Davita 3484 San Diego East

 

292 Euclid Avenue, Suite 100

  San Diego   CA   92114   [DELETED]   [DELETED]

Davita 3559 College Dialysis

 

6535 University Ave

  San Diego   CA   92115   [DELETED]   [DELETED]

Davita 3569 Carmel Mountain

 

9850 Carmel Mountain Rd Ste A

  San Diego   CA   92129   [DELETED]   [DELETED]

Davita Dialysis 3488-5 San Diego Scripps Mercy Hospital-Acute

 


4077 5th Ave

 

San Diego   CA   92103   [DELETED]   [DELETED]

Davita 3830 San Francisco

 

1499 Webster St.

  San Francisco   CA   94115   [DELETED]   [DELETED]

Davita 3847 Chinatown San Fran

 

636 Clay St.

  San Francisco   CA   94111   [DELETED]   [DELETED]

Davita 6286 San Francisco At Home

 

1499 Webster St.

  San Francisco   CA   94115   [DELETED]   [DELETED]

Davita #2199 Aborn Dialysis

 

3162 S. White Rd Ste 100

  San Jose   CA   95148   [DELETED]   [DELETED]

Davita #2276 Corner House Dialysis

 

2005 Naglee Ave

  San Jose   CA   95128   [DELETED]   [DELETED]

Davita 2477 San Jose Hhd/Pd-Ca

 

4400 Stevens Creek Blvd Suite 50

  San Jose   CA   95129   [DELETED]   [DELETED]

Davita Dialysis Center Home

 

4400 Stevens Creek Blvd Suite 50

  San Jose   CA   95129   [DELETED]   [DELETED]

Jaco Fishenfeld

 

150 N. Jackson Ave

  San Jose   CA   95116   [DELETED]   [DELETED]

Davita 2560 San Juan Capistrano South

 


31736 Rancho Viejo Road, Suite B.

 

San Juan
Capistrano  

CA  

92675   [DELETED]   [DELETED]

Davita—East Bay Peritoneal Dialysis

 


13939 East 14th Street, Suite 110

 

San Leandro   CA   94578   [DELETED]   [DELETED]

Davita San Leandro Dialysis #4485

 

15555 E. 14th St. Suite 520

  San Leandro   CA   94578   [DELETED]   [DELETED]

Davita Dialysis San Marcos #2261

 

2135 Montiel Rd Bldg B.

  San Marcos   CA   92069   [DELETED]   [DELETED]

Davita San Pablo

 

14020 San Pablo Boulevard,
Suite B.

 

San Pablo  

CA   94806   [DELETED]   [DELETED]

Davita Northgate Dialysis
Center #2296

 


650 Las Gallinas Ave

 

San Rafael   CA   94903   [DELETED]   [DELETED]

Davita Sanger Dialysis Center #2188

 

2517 Jensen Ave Bldg B.

  Sanger   CA   93657   [DELETED]   [DELETED]

Davita #2019 Tustin Dialysis Center

 

2090 North Tustin Avenue

  Santa Ana   CA   92705   [DELETED]   [DELETED]

Davita—Santa Ana Dialysis

 

1820 East Deere Avenue

  Santa Ana   CA   92705   [DELETED]   [DELETED]

Davita—Santa Monica Mar Vista

 

2020 Santa Monica Boulevard, Suite 100 and 102

 

Santa Monica  

CA   90404   [DELETED]   [DELETED]

Davita 3211 Santa Monica

 

1260 15th Street, Suite 102

  Santa Monica   CA   90404   [DELETED]   [DELETED]

Davita Santa Paula Dialysis #5534

 

253 March St.

  Santa Paula   CA   93060   [DELETED]   [DELETED]

Davita #4054-1 Selma Dialysis

 

2711 Cinema Way Ste 111

  Selma   CA   93662   [DELETED]   [DELETED]

Davita Simi Valley At Home #5936

 

2950 Sycamore Dr Ste 100

  Simi Valley   CA   93065   [DELETED]   [DELETED]

Davita Simi Valley Dialysis #5533

 

2950 North Sycamore Drive,
Suite 100-102

 

Simi Valley  

CA   93065   [DELETED]   [DELETED]

Soledad Dialysis

 

901 Los Coches Drive

  Soledad   CA   93960   [DELETED]   [DELETED]

Davita Westborough Dialysis
Center #4424

 


925 El Camino Real

 

South San
Francisco  

CA  

94080   [DELETED]   [DELETED]

Davita #1998 Stockton Kidney Center

 


1523 E. March Ln Ste 200

 

Stockton   CA   95210   [DELETED]   [DELETED]

 

Page 30 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3666 Stockton Home Training

 

545 East Cleveland, Suite A

  Stockton   CA   95204   [DELETED]   [DELETED]

Delta-Sierra Dialysis Center—Total Renal Care

 


555 West Benjamin Holt Drive, Suite 200

 



Stockton  



CA   95207   [DELETED]   [DELETED]

Davita—Temecula Dialysis

 

40945 County Center Drive, Suite G.

 

Temecula  

CA   92591   [DELETED]   [DELETED]

Davita Thousand Oaks At Home #5935

 


375 Rolling Oaks Dr Ste 100

 

Thousand
Oaks  

CA  

91361   [DELETED]   [DELETED]

Davita Harbor-UCLA

 

21602 South Vermont Avenue

  Torrance   CA   90502   [DELETED]   [DELETED]

Davita 3857 Tracy

 

425 West Beverly Place, Suite A

  Tracy   CA   95376   [DELETED]   [DELETED]

Davita 3298 Tulare

 

545 East Tulare Avenue

  Tulare   CA   93274   [DELETED]   [DELETED]

Davita—Turlock Dialysis Clinic

 

50 W. Syracuse Ave

  Turlock   CA   95380   [DELETED]   [DELETED]

Davita 3328 Pear Tree Dialysis

 

126 North Orchard Avenue

  Ukiah   CA   95482   [DELETED]   [DELETED]

Davita-Union City At Home

 

32930 Alvarado Niles Rd, Suite 300

  Union City   CA   94587   [DELETED]   [DELETED]

Total Renal Care Union City Dialysis Center

 


32930 Alvarado Niles Road, Suite 300

 



Union City  



CA   94587   [DELETED]   [DELETED]

Davita 3903 Upland

 

600 North 13th Avenue

  Upland   CA   91786   [DELETED]   [DELETED]

Creekside Dialysis Center #2017

 

141 Parker Street

  Vacaville   CA   95688   [DELETED]   [DELETED]

Davita—Vacaville Dialysis Center

 

941 Merchant St.

  Vacaville   CA   95688   [DELETED]   [DELETED]

Davita #2123 Carquinez

 

125 Corporate Pl Ste C

  Vallejo   CA   94590   [DELETED]   [DELETED]

Davita 3806 Vallejo

 

121 Hospital Dr

  Vallejo   CA   94589   [DELETED]   [DELETED]

Valley Dialysis Center

 

16149 Hart Street

  Van Nuys   CA   91406   [DELETED]   [DELETED]

Davita Ventura Dialysis #5548

 

2705 Loma Vista Rd Ste 101

  Ventura   CA   93003   [DELETED]   [DELETED]

Davita 3299 Tri Counties Home Training

 


433 South Bridge Street

 

Visalia   CA   93277   [DELETED]   [DELETED]

Davita 3300 Visalia

 

1031 North Demaree

  Visalia   CA   93291   [DELETED]   [DELETED]

Davita Visalia At Home #5556

 

1120 N. Chinowth St.

  Visalia   CA   93291   [DELETED]   [DELETED]

Davita Walnut Creek

 

404 North Wiget Lane

  Walnut Creek   CA   94598   [DELETED]   [DELETED]

Davita Walnut Creek At Home

 

400 N. Wiget Ln

  Walnut Creek   CA   94598   [DELETED]   [DELETED]

Covina Dialysis Center

 

1547 West Garvey Avenue

  West Covina   CA   91790   [DELETED]   [DELETED]

Davita—West Sacramento At Home

 

3450 Industrial Blvd. #100

  West
Sacramento  

CA  

95691   [DELETED]   [DELETED]

Davita- West Sacramento #2189

 

3450 Industrial Blvd Ste 100

  West
Sacramento  

CA  

95691   [DELETED]   [DELETED]

Davita Thousand Oaks Dialysis #5532

 


375 Rolling Oaks Dr Ste 100

 

Westlake
Village  

CA  

91361   [DELETED]   [DELETED]

Davita Westminster South #3545

 

14014 Magnolia St.

  Westminster   CA   92683   [DELETED]   [DELETED]

Davita Santa Fe Springs #2260

 

11147 Washington Blvd

  Whittier   CA   90606   [DELETED]   [DELETED]

Davita Whittier Dialysis Center

 

10055 Whittwood Drive

  Whittier   CA   90603   [DELETED]   [DELETED]

Davita #0291 Yuba City

 

1525 Plumas Court, Suite A

  Yuba City   CA   95991   [DELETED]   [DELETED]

Davita Yucaipa Dialysis

 

33487 Yucaipa Boulevard

  Yucaipa   CA   92399   [DELETED]   [DELETED]

Davita 2568 High Desert

 

58457 29 Palms Building 100, Suite 102, Highway 1

 

Yucca Valley  

CA   92284   [DELETED]   [DELETED]

Davita Alamosa Dialysis Center

 

612 Del Sol Drive

  Alamosa   CO   81101   [DELETED]   [DELETED]

Davita Arvada Dialysis

 

9950 West 80th, Suite 25

  Arvada   CO   80005   [DELETED]   [DELETED]

Davita—Aurora Dialysis

 

1411 S. Potomac St. Ste 100

  Aurora   CO   80012   [DELETED]   [DELETED]

Davita Dialysis—East Aurora

 

482 South Chambers Road

  Aurora   CO   80017   [DELETED]   [DELETED]

Davita—Boulder Dialysis Center

 

2880 Folsom Street, Suite 110

  Boulder   CO   80304   [DELETED]   [DELETED]

Brighton Dialysis Center #2067

 

4700 East Bromley Lane, Suite 103

  Brighton   CO   80601   [DELETED]   [DELETED]

Davita—North Colorado Springs At Home Dialysis #5973

 


6071 E. Woodmen Rd Suite 100/120

 



Colorado
Springs  





CO  





80923   [DELETED]   [DELETED]

Davita Pikes Peak At Home

 

2002 Lelaray Street, Suite 130

  Colorado
Springs  

CO  

80909   [DELETED]   [DELETED]

Davita Pikes Peak Dialysis Center

 

2002 Le Leray Street, Suite 130

  Colorado
Springs  

CO  

80909   [DELETED]   [DELETED]

Davita Printer’s Place Dialysis Center

 

2802 International Cir

  Colorado
Springs  

CO  

80910   [DELETED]   [DELETED]

Davita- North Colorado Springs Dialysis Center #4367

 


6071 E. Woodmen Rd Suite 100/120

 



Colorado
Springs  





CO  





80923   [DELETED]   [DELETED]

Davita Commerce City Dialysis

 

6320 Holly St.

  Commerce
City  

CO  

80022   [DELETED]   [DELETED]

Da Vita—Cortez Dialysis

 

610 East Main Street, Suite C

  Cortez   CO   81321   [DELETED]   [DELETED]

Davita—Belcaro Dialysis Center #2063

 


755 S. Colorado Blvd

 

Denver   CO   80246   [DELETED]   [DELETED]

Davita—Denver Dialysis

 

2900 Downing Street, Suite C

  Denver   CO   80205   [DELETED]   [DELETED]

Davita—Thornton Dialysis Center

 

8800 Fox Drive

  Denver   CO   80260   [DELETED]   [DELETED]

Davita 1869 Lowry Pd

 

7465 East First Avenue, Suite A

  Denver   CO   80230   [DELETED]   [DELETED]

 

Page 31 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 2493 North Metro Dialysis Center

 


12365 Huron St. Ste 500

 

Denver   CO   80234   [DELETED]   [DELETED]

Davita Dialysis—Lowry At Home

 

7465 East 1st Avenue, Suite 100

  Denver   CO   80230   [DELETED]   [DELETED]

Davita Dialysis 1063-4 Rose Medical Center-Acute

 


4567 E. 9th Ave

 

Denver   CO   80220   [DELETED]   [DELETED]

Davita Lowry Dialysis Center

 

7465 E. 1st Ave Ste A

  Denver   CO   80230   [DELETED]   [DELETED]

Davita North Metro At Home
Dialysis #5979

 


12365 Huron St. Ste 500

 

Denver   CO   80234   [DELETED]   [DELETED]

Davita South Denver Dialysis

 

850 East Harvard Avenue, Suite 60

  Denver   CO   80210   [DELETED]   [DELETED]

Durango Dialysis Center #2109

 

72 Suttle Street, Unit D

  Durango   CO   81301   [DELETED]   [DELETED]

Davita Englewood Dialysis

 

3247 South Lincoln Street

  Englewood   CO   80113   [DELETED]   [DELETED]

Davita Lonetree Dialysis Center

 

9777 Mount Pyramid Court,
Suite 140

 

Englewood  

CO   80112   [DELETED]   [DELETED]

Davita Dialysis—Fountain

 

6910 Bandley Drive

  Fountain   CO   80817   [DELETED]   [DELETED]

Davita Grand Junction

 

710 Wellington Avenue, Suite 20

  Grand
Junction  

CO  

81501   [DELETED]   [DELETED]

Davita Mesa County At Home #5940

 

561 25 Rd Ste D

  Grand
Junction  

CO  

81505   [DELETED]   [DELETED]

Davita Mesa County Dialysis #4489

 

561 25 Rd Ste D

  Grand
Junction  

CO  

81505   [DELETED]   [DELETED]

Davita #0541 Lakewood Dialysis Center

 


1750 Pierce St. Suite B.

 

Lakewood   CO   80214   [DELETED]   [DELETED]

Davita Dialysis—Lakewood At Home

 

1750 Pierce Street, Suite A

  Lakewood   CO   80214   [DELETED]   [DELETED]

Davita Lakewood Crossing Dialysis

 

1057 S. Wadsworth Blvd Ste 100

  Lakewood   CO   80226   [DELETED]   [DELETED]

Davita—Littleton

 

209 West County Line Road

  Littleton   CO   80129   [DELETED]   [DELETED]

Da Vita Longmont Dialysis

 

1715 Kylie Dr Suite 170

  Longmont   CO   80501   [DELETED]   [DELETED]

Davita Black Canyon #4490

 

3421 Rio Grande Unit D

  Montrose   CO   81401   [DELETED]   [DELETED]

Davita #2441 Dialysis Parker

 

10371 S. Park Glenn Way Ste 180

  Parker   CO   80138   [DELETED]   [DELETED]

Davita—Parker At Home #5968 Dialysis

 


10371 S. Park Glenn Way Ste 18

 

Parker   CO   80138   [DELETED]   [DELETED]

Davita—Westminster Dialysis Center

 

9053 Harland St. Unit 90

  Westminster   CO   80031   [DELETED]   [DELETED]

Davita 3643 Bloomfield

 

29 Griffin Road South

  Bloomfield   CT   6002   [DELETED]   [DELETED]

Davita 3385 Branford

 

249 West Main Street

  Branford   CT   6405   [DELETED]   [DELETED]

Davita #2501 Bridgeport

 

900 Madison Ave

  Bridgeport   CT   6606   [DELETED]   [DELETED]

Davita—Bridgeport At Home

 

900 Madison Ave Flr 2nd

  Bridgeport   CT   6606   [DELETED]   [DELETED]

Davita—Black Rock Dialysis #4332

 

427 Stillson Rd

  Fairfield   CT   6824   [DELETED]   [DELETED]

Davita 2524 Hartford North

 

675 Tower Ave Fl 2

  Hartford   CT   6112   [DELETED]   [DELETED]

Physician Dialysis Inc.—Middlesex Dialysis

 


100 Riverview Center, Suite 11

 

Middletown   CT   6457   [DELETED]   [DELETED]

Davita 3389 Milford

 

470 Bridgeport Ave

  Milford   CT   6460   [DELETED]   [DELETED]

Davita 3043 New Haven

 

100 Church Street South, Suite C

  New Haven   CT   6519   [DELETED]   [DELETED]

Davita-New Haven At Home

 

100 Church Street S, Suite C

  New Haven   CT   6519   [DELETED]   [DELETED]

Davita 3254 New London Jv

 

5 Shaws Cove, Suite 100

  New London   CT   6320   [DELETED]   [DELETED]

Davita Windham Dialysis

 

375 Tuckie Road, Suite C

  North
Windham  

CT  

6256   [DELETED]   [DELETED]

Davita 3422 Norwalk

 

31 Stevens Street

  Norwalk   CT   6850   [DELETED]   [DELETED]

Davita Norwich Jv

 

113 Salem Turnpike

  Norwich   CT   6360   [DELETED]   [DELETED]

Davita-Pdi-Rocky Hill At Home

 

30 Waterchase Dr

  Rocky Hill   CT   6067   [DELETED]   [DELETED]

Physician Dialysis Inc.—Rocky Hill Dialysis

 


30 Waterchase Drive

 

Rocky Hill   CT   6067   [DELETED]   [DELETED]

Davita 2506 Shelton Dialysis

 

750 Bridgeport Ave

  Shelton   CT   6484   [DELETED]   [DELETED]

Davita—Stamford At Home

 

30 Commerce Rd

  Stamford   CT   6902   [DELETED]   [DELETED]

Davita 3342 Stamford

 

30 Commerce Road

  Stamford   CT   6902   [DELETED]   [DELETED]

Davita 3639 Torrington

 

780 Litchfield Street, Suite 100

  Torrington   CT   6790   [DELETED]   [DELETED]

Davita Vernon Dialysis

 

460 Hartford Turnpike

  Vernon   CT   6066   [DELETED]   [DELETED]

Davita—Heights Dialysis Center

 

150 Mattatuck Heights Road

  Waterbury   CT   6705   [DELETED]   [DELETED]

Davita 2503 Greater Waterbury

 

209 Highland Ave

  Waterbury   CT   6708   [DELETED]   [DELETED]

Davita #3074

 

2131 K Street Northwest

  Washington   DC   20037   [DELETED]   [DELETED]

Davita—Georgetown On the Potomac At Home

 


3223 K Street Northwest, Suite 110

 

Washington   DC   20007   [DELETED]   [DELETED]

Davita—Grant Park Dialysis

 

5000 Nannie Helens Burroughs Avenue, Northeast

 

Washington  

DC   20019   [DELETED]   [DELETED]

Davita 3075 George Washington

 

3857 Pennsylvania Ave Se, Suite A

  Washington   DC   20020   [DELETED]   [DELETED]

Davita 3707 Brentwood

 

1231 Brentwood Northeast

  Washington   DC   20018   [DELETED]   [DELETED]

Davita 3714 Eight Street

 

300 8th St. Ne

  Washington   DC   20002   [DELETED]   [DELETED]

Davita Dialysis

 

810 1st St. Ne Ste 100

  Washington   DC   20002   [DELETED]   [DELETED]

Davita Washington Nursing Facility #2465 Dialysis

 


2425 25th St. Se

 

Washington   DC   20020   [DELETED]   [DELETED]

Georgetown On the Potomac Dialysis Center

 


3223 K Street Northwest, Suite 110

 

Washington   DC   20007   [DELETED]   [DELETED]

Lee Street Dialysis

 

5155 Lee Street Northeast

  Washington   DC   20019   [DELETED]   [DELETED]

Davita—Apopka Dialysis
Center #1990

 


640 Executive Park Ct

 

Apopka   FL   32703   [DELETED]   [DELETED]

Arcadia Dialysis Center

 

1341 East Oak Street

  Arcadia   FL   34266   [DELETED]   [DELETED]

 

Page 32 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita #2380 Ave Maria Dialysis Center

 


5340 Useppa Dr

 

Ave Maria   FL   34142   [DELETED]   [DELETED]

Davita 4069 Bartow

 

1190 East Church Street

  Bartow   FL   33830   [DELETED]   [DELETED]

Boca Raton Artificial Kidney Center

 

998 Northwest 9th Court

  Boca Raton   FL   33486   [DELETED]   [DELETED]

Davita- Pinnacle Dialysis of Boca Raton

 


2900 N. Military Trl Ste 195

 

Boca Raton   FL   33431   [DELETED]   [DELETED]

Davita 4075 Bonita Springs Dialysis

 

9134 Bonita Beach Rd Se

  Bonita
Springs  

FL  

34135   [DELETED]   [DELETED]

Davita—Bradenton At Home

 

3501 Cortez Road West, Suite 104

  Bradenton   FL   34210   [DELETED]   [DELETED]

Davita 4038 Bradenton

 

3501 Cortez Road West, Suite 104

  Bradenton   FL   34210   [DELETED]   [DELETED]

Davita 2511 Brandon East

 

114 East Brandon Boulevard

  Brandon   FL   33511   [DELETED]   [DELETED]

Davita

 

1315 Southeast 8th Terrace

  Cape Coral   FL   33990   [DELETED]   [DELETED]

Davita-Cape Coral South

 

3046 Del Prado Boulevard, Unit #4a

  Cape Coral   FL   33904   [DELETED]   [DELETED]

Davita—Casselberry Dialysis Center #1991

 


4970 S. Us Highway 17/92

 

Casselberry   FL   32707   [DELETED]   [DELETED]

Davita Celebration Dialysis Center

 

1154 Celebration Boulevard

  Celebration   FL   34747   [DELETED]   [DELETED]

Davita #1750 Community Dialysis Center—Chipley

 


877 3rd St. Ste 2

 

Chipley   FL   32428   [DELETED]   [DELETED]

Davita #0405 Ocala Regional Kidney Center-North

 


2620 West Highway 316

 

Citra   FL   32113   [DELETED]   [DELETED]

Davita Embassy Lake Artifical Kidney Center #2114

 


11011 Sheridan St. Ste 308

 

Cooper
City  

FL  

33026   [DELETED]   [DELETED]

Davita-Coral Gables Kidney Dialysis Center #356

 


3280 Ponce De Leon Blvd

 

Coral
Gables  

FL  

33134   [DELETED]   [DELETED]

Davita Complete Care North At Home

 

7850 West Sample Road

  Coral
Springs  

FL  

33065   [DELETED]   [DELETED]

Davita Complete Dialysis Care

 

7850 West Sample Road

  Coral
Springs  

FL  

33065   [DELETED]   [DELETED]

Wsdc—North Okaloosa Dialysis

 

320 West Redstone

  Crestview   FL   32536   [DELETED]   [DELETED]

Crystal River Dialysis Center

 

7435 West Gulf To Lake Highway

  Crystal
River  

FL  

34429   [DELETED]   [DELETED]

Davita Crystal River At Home

 

7435 W. Gulf To Lake Highway

  Crystal
River  

FL  

34429   [DELETED]   [DELETED]

Davita Davenport Dialysis
Center #2130

 


45597 Us Highway 27

 

Davenport   FL   33897   [DELETED]   [DELETED]

Davita

 

578 Healthwell Blvd

  Daytona
Beach  

FL  

32114   [DELETED]   [DELETED]

Davita Daytona Beach At
Home #6324

 


578 Health Blvd

 

Daytona
Beach  

FL  

32114   [DELETED]   [DELETED]

Davita Deerfield Beach

 

1983 West Hillsboro Boulevard

  Deerfield
Beach  

FL  

33442   [DELETED]   [DELETED]

Davita 4339 Defuniak Springs Dialysis Center

 


1045 Us Highway 331 S.

 

Defuniak
Springs  

FL  

32435   [DELETED]   [DELETED]

Davita—Deland Dialysis
#4039

 


350 E. New York Ave

 

Deland   FL   32724   [DELETED]   [DELETED]

Davita North Delray

 

2655 W. Atlantic Ave

  Delray
Beach  

FL  

33445   [DELETED]   [DELETED]

Davita Gulf Breeze Dialysis

 

1519 Main St.

  Dunedin   FL   34698   [DELETED]   [DELETED]

Davita Amelia Island Dialysis

 

1525 Lime Street, Suite 120

  Fernandina
Beach  

FL  

32034   [DELETED]   [DELETED]

Davita East Fort Lauderdale Dialysis Center #2031

 


1301 South Andrews Avenue,
Suite 101

 



Fort
Lauderdale  





FL  





33316   [DELETED]   [DELETED]

Davita-North Broward Acutes #4051 Dialysis

 


1500 N. Federal Hwy Ste 100

 

Fort
Lauderdale  

FL  

33304   [DELETED]   [DELETED]

Fort Lauderdale Renal Associates, Inc.

 

6264 North Federal Highway

  Fort
Lauderdale  

FL  

33308   [DELETED]   [DELETED]

Davita 3551 Fort Myers North

 

16101 North Cleveland Avenue

  Fort Myers   FL   33903   [DELETED]   [DELETED]

Davita 4043 Fort Myers South

 

8570 Granite Ct

  Fort Myers   FL   33908   [DELETED]   [DELETED]

Davita Fort Myers

 

2133 Winkler Ave

  Fort Myers   FL   33901   [DELETED]   [DELETED]

Davita Fort Pierce

 

1801 S. 23rd St. Ste 1

  Fort Pierce   FL   34950   [DELETED]   [DELETED]

Davita 2091 Aventura Dialysis Center

 

22 Sw 11th St. Floor 2

  Hallandale
Beach  

FL  

33009   [DELETED]   [DELETED]

Davita #0354 Flamingo Pk

 

901 E. 10th Ave Ste 17

  Hialeah   FL   33010   [DELETED]   [DELETED]

Davita -Hialeah Artificial Kidney Center

 


2750 W. 68th St. Ste 207

 

Hialeah   FL   33016   [DELETED]   [DELETED]

Davita #0260

 

4401 Hollywood Blvd

  Hollywood   FL   33021   [DELETED]   [DELETED]

Bayonet Point—Hudson Kidney Center

 


14144 Nephron Lane

 

Hudson   FL   34667   [DELETED]   [DELETED]

 

Page 33 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita #4389 Jacksonville South

 

14965 Old St. Augstine Rd,
Suite 114

 

Jacksonville  

FL   32258   [DELETED]   [DELETED]

Davita—Regency At Home #6188

 

9535 Regency Square Blvd

  Jacksonville   FL   32225   [DELETED]   [DELETED]

Davita—Regency Dialysis #2274

 

9535 Regency Square Blvd.

  Jacksonville   FL   32225   [DELETED]   [DELETED]

Davita

 

802 N. John Young Pkwy

  Kissimmee   FL   34741   [DELETED]   [DELETED]

Ocala Regional Kidney—South Unit

 

13940 Us Highway 441

  Lady Lake   FL   32159   [DELETED]   [DELETED]

Davita 4017 Lake Wales

 

1125 Bryn Mawr Ave

  Lake Wales   FL   33853   [DELETED]   [DELETED]

Davita 4024 Lakeland

 

515 East Bella Vista

  Lakeland   FL   33805   [DELETED]   [DELETED]

Davita 4071 Lakeland South

 

5050 S. Florida Ave Ste 1

  Lakeland   FL   33813   [DELETED]   [DELETED]

Davita Lakeland South At
Home #6278

 


5050 S. Florida Ave Ste 1

 

Lakeland   FL   33813   [DELETED]   [DELETED]

Bay Breeze Dialysis

 

11465 Ulmerton Road

  Largo   FL   33778   [DELETED]   [DELETED]

Davita—Leesburg Dialysis

 

801 East Dixie Avenue, Suite 108-A

  Leesburg   FL   34748   [DELETED]   [DELETED]

Davita Lake Griffin East Dialysis

 

401 E. North Blvd

  Leesburg   FL   34748   [DELETED]   [DELETED]

Lake Dialysis

 

221 North First Street

  Leesburg   FL   34748   [DELETED]   [DELETED]

Davita 4009 Lehigh Acres

 

2719 Fourth Street West

  Lehigh Acres   FL   33971   [DELETED]   [DELETED]

Davita Gateway Dialysis
Center #4417

 


5705 Lee Blvd

 

Lehigh Acres   FL   33971   [DELETED]   [DELETED]

Davita Four Freedoms Dialysis

 

289a Southwest Range Avenue

  Madison   FL   32340   [DELETED]   [DELETED]

Davita Marianna Dialysis Center

 

2930 Optimist Dr

  Marianna   FL   32448   [DELETED]   [DELETED]

Davita 3655 Melbourne-Fka Brevard County

 


2235 South Babcock Street

 

Melbourne   FL   32901   [DELETED]   [DELETED]

Davita #0351 Center for Kidney Disease

 


1190 Northwest 95th Street,
Suite 208

 



Miami  



FL   33150   [DELETED]   [DELETED]

Davita 3460 Miami East

 

1250 Nw 7th St. Ste 106

  Miami   FL   33125   [DELETED]   [DELETED]

Davita Florida Renal

 

3500 Northwest 7th Street

  Miami   FL   33125   [DELETED]   [DELETED]

Davita Greater Miami

 

160 Nw 176th St. Ste 100

  Miami   FL   33169   [DELETED]   [DELETED]

Davita Kendall Dialysis #4409

 

8364 Mills Dr Ste 1740

  Miami   FL   33183   [DELETED]   [DELETED]

Davita Miami

 

1500 Nw 12th Ave Ste 106

  Miami   FL   33136   [DELETED]   [DELETED]

Davita Miami Campus Acutes #6323 Dialysis

 


1500 Nw 12th Ave Ste 106

 

Miami   FL   33136   [DELETED]   [DELETED]

Interamerican Dialysis Institute, Inc.

 

7815 Coral Way, Suite 119

  Miami   FL   33155   [DELETED]   [DELETED]

Davita South Beach

 

4701 North Meridian Avenue

  Miami Beach   FL   33140   [DELETED]   [DELETED]

Davita Miami Gardens

 

3363 Northwest 167th Street

  Miami
Gardens  

FL  

33056   [DELETED]   [DELETED]

Davita—Miami Lakes Artifical Kidney Center

 


14600 60th Avenue Northwest

 

Miami Lakes   FL   33014   [DELETED]   [DELETED]

Davita Santa Rosa At Home

 

5819 Highway 90

  Milton   FL   32583   [DELETED]   [DELETED]

Santa Rosa Dialysis

 

5819 Highway 90

  Milton   FL   32583   [DELETED]   [DELETED]

Davita Miramar Dialysis Center

 

2501 Dykes Rd Ste 200

  Miramar   FL   33010   [DELETED]   [DELETED]

Mount Dora Dialysis

 

2735 West Old U.S. Highway 441

  Mount Dora   FL   32757   [DELETED]   [DELETED]

Davita 4074 Naples

 

661 9th Street North

  Naples   FL   34102   [DELETED]   [DELETED]

Davita Naples At Home
Dialysis #4074

 


661 9th Street North

 

Naples   FL   34102   [DELETED]   [DELETED]

Davita Dialysis—New Smyrna
Beach #4014

 


110 South Orange Avenue

 

New Smyrna
Beach  

FL  

32168   [DELETED]   [DELETED]

Davita Greater Miami At Home

 

160 Nw 176 Street, Suite 100

  North Miami   FL   33169   [DELETED]   [DELETED]

Davita Miami North Dialysis

 

860 Ne 125th St.

  North Miami   FL   33161   [DELETED]   [DELETED]

Venture Dialysis Center, Inc.

 

16855 Northeast 2nd Avenue,
Suite 205

 

North Miami
Beach  



FL  



33162   [DELETED]   [DELETED]

Davita Palm Breeze Dialysis
Center #4492

 


14942 Tamiami Trl

 

North Port   FL   34287   [DELETED]   [DELETED]

Davita Advanced Dialysis Center of Fort Lauderdale #5589

 


911 E. Oakland Park Blvd

 

Oakland Park   FL   33334   [DELETED]   [DELETED]

Davita #0402 Ocala Regional Kidney Center—East

 


2870 Southeast 1st Avenue

 

Ocala   FL   34471   [DELETED]   [DELETED]

Davita #0403 Ocala Regional Kidney Center—West

 


9401 Southwest Highway 200, Building 600, Suite 601

 



Ocala  



FL   34481   [DELETED]   [DELETED]

Davita—Ocala At Home

 

2860 South East First Street

  Ocala   FL   34471   [DELETED]   [DELETED]

Davita Ocala Regional Home Division

 


2860 Southeast 1st Avenue

 

Ocala   FL   34471   [DELETED]   [DELETED]

Davita 3044 Ocoee

 

11140 W. Colonial Dr Ste 5

  Ocoee   FL   34761   [DELETED]   [DELETED]

Davita—Orange City

 

242 Treemonte Dr

  Orange City   FL   32763   [DELETED]   [DELETED]

Davita 3021 Orlando Downtown

 

116 Sturtevant St.

  Orlando   FL   32806   [DELETED]   [DELETED]

Davita 3208 Orlando North-Adanson

 

5135 Adanson Street, Adanson Center, Suite 700

 

Orlando  

FL   32804   [DELETED]   [DELETED]

Davita 3351 Orlando East Semoran Blvd

 


1160 S. Semoran Blvd Ste C

 

Orlando   FL   32807   [DELETED]   [DELETED]

Davita 3481 Orlando Home Training Dialysis

 


116 Sturtevant St. Ste 2

 

Orlando   FL   32806   [DELETED]   [DELETED]

Davita 4076 Orlando Southwest

 

6925 Lake Ellenor Dr

  Orlando   FL   32809   [DELETED]   [DELETED]

 

Page 34 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Orlando Hemo
Dialysis #0178

 


14050 Town Loop Blvd Ste 104a

 

Orlando   FL   32837   [DELETED]   [DELETED]

Davita Orlando Park Dialysis
Center #4446

 


5397 W. Colonial Dr Suite 120

 

Orlando   FL   32808   [DELETED]   [DELETED]

Davita Rx

 

2616 Commerce Dr Ste 500b

  Orlando   FL   32819   [DELETED]   [DELETED]

Davita-Central Orlando Dialysis Center #1992

 


2548 North Orange Blossom Trail, Suite 400

 



Orlando  



FL   32804   [DELETED]   [DELETED]

Orlando Home Training #3481

 

3885 Oakwater Cir Suite C

  Orlando   FL   32806   [DELETED]   [DELETED]

Davita 4070 Ormond Beach

 

495 S. Nova Rd Ste 109

  Ormond Beach   FL   32174   [DELETED]   [DELETED]

North Palm Beach Dialysis
Center, Inc.

 


3375 Burns Road, Suite 101

 

Palm Beach
Gardens  

FL  

33410   [DELETED]   [DELETED]

Davita 4042 Palm Coast

 

13 Kingswood Dr Ste A

  Palm Coast   FL   32137   [DELETED]   [DELETED]

Davita of Lake Worth

 

2459 S. Congress Ave Ste 100

  Palm Springs   FL   33406   [DELETED]   [DELETED]

Davita—Panama City Dialysis

 

615 Highway 231

  Panama City   FL   32405   [DELETED]   [DELETED]

Davita 2338 West Beach Dialysis

 

16201 Panama City Beach Pkwy Ste 102

 

Panama City  

FL   32413   [DELETED]   [DELETED]

Davita Coastal Kidney Center #1612

 

510 N. Macarthur Ave

  Panama City   FL   32401   [DELETED]   [DELETED]

Davita Panama City At Home #5926

 

615 N. Highway 231

  Panama City   FL   32405   [DELETED]   [DELETED]

Davita—West Florida Hospital #1068-9 Dialysis

 


8333 N. Davis Hwy

 

Pensacola   FL   32514   [DELETED]   [DELETED]

Davita Panhandle Alabama Acutes Dialysis #1075-4

 


7835 N. Davis Hwy

 

Pensacola   FL   32514   [DELETED]   [DELETED]

Davita West Pensacola At
Home #6187

 


598 N. Fairfield Drive, Suite 100

 

Pensacola   FL   32506   [DELETED]   [DELETED]

Davita West Pensacola
Dialysis #2305

 


598 N. Fairfield Dr Ste 100

 

Pensacola   FL   32506   [DELETED]   [DELETED]

Davita 3508 Perry

 

118 West Main Street

  Perry   FL   32347   [DELETED]   [DELETED]

Davita 4029 Plant City

 

1211 West Reynolds Street, Suite 1

  Plant City   FL   33563   [DELETED]   [DELETED]

Davita

 

7061 Cypress Rd Ste 103

  Plantation   FL   33317   [DELETED]   [DELETED]

Pine Island Kidney Center

 

1871 North Pine Island Road

  Plantation   FL   33322   [DELETED]   [DELETED]

Davita—Pompano Beach Artificial Kidney Center

 


1311 East Atlantic Boulevard

 

Pompano Beach   FL   33060   [DELETED]   [DELETED]

Davita—Port Charlotte Artificial Kidney Center

 


4300 Kings Highway, Suite 406, Box D17

 



Port Charlotte  



FL   33980   [DELETED]   [DELETED]

Gulf Coast Dialysis, Inc.

 

3300 Tamiami Trail, Suite 101a

  Port Charlotte   FL   33952   [DELETED]   [DELETED]

Davita-New Port Richey Kidney Center

 


7421 Ridge Road

 

Port Richey   FL   34668   [DELETED]   [DELETED]

Davita 2825-1 Liberty

 

10400 South Federal Highway, Suite 100

 

Port St. Lucie  

FL   34952   [DELETED]   [DELETED]

Davita 4088 Quincy

 

878 Strong Rd

  Quincy   FL   32351   [DELETED]   [DELETED]

Davita 4064 Sun City Center

 

775 Cortaro Dr

  Ruskin   FL   33573   [DELETED]   [DELETED]

Davita-Sanford Dialysis
Center #1993

 


1701 West 1st Street

 

Sanford   FL   32771   [DELETED]   [DELETED]

Davita 3275 Sebastian

 

1424 Us Highway 1 Ste C

  Sebastian   FL   32958   [DELETED]   [DELETED]

Davita- Daytona Beach South #4002 Dialysis

 


1801 S. Nova Rd Ste 306

 

South Daytona   FL   32119   [DELETED]   [DELETED]

Hernando Kidney Center

 

2985-A Landover Boulevard

  Spring Hill   FL   34608   [DELETED]   [DELETED]

Davita St. Cloud Dialysis

 

4750 Old Canoe Creek Rd

  St. Cloud   FL   34769   [DELETED]   [DELETED]

Davita 3447 St. Petersburg

 

1117 Arlington Ave N.

  St. Petersburg   FL   33705   [DELETED]   [DELETED]

Davita Dialysis—Bayfront Medical Center

 


701 6th St. S,6 N. Dialysis Unit

 

St. Petersburg   FL   33701   [DELETED]   [DELETED]

Davita Pinellas Dialysis
Center #4407

 


3451 66th St. N.

 

St. Petersburg   FL   33710   [DELETED]   [DELETED]

Davita St. Petersburg At Home

 

2850 34th Street South

  St. Petersburg   FL   33711   [DELETED]   [DELETED]

Davita St. Petersburg South

 

2850 34th Street South

  St. Petersburg   FL   33711   [DELETED]   [DELETED]

Davita—West Tennessee At Home/Pd

 


2645 West Tennessee, Suite 14

 

Tallahassee   FL   32304   [DELETED]   [DELETED]

Davita 4001 Tallahassee West

 

2645 West Tennessee, Suite 8

  Tallahassee   FL   32304   [DELETED]   [DELETED]

Davita 4089 Tallahassee

 

1607 Physicians Dr

  Tallahassee   FL   32308   [DELETED]   [DELETED]

Davita South

 

2410 S. Adams St.

  Tallahassee   FL   32301   [DELETED]   [DELETED]

Davita—Tamarac Artificial Kidney Center #177

 


7140-7148 West Mcnab Road

 

Tamarac   FL   33321   [DELETED]   [DELETED]

Davita 4004 Tampa West

 

4515 George Road, Suite 300

  Tampa   FL   33634   [DELETED]   [DELETED]

Davita 4066 Tampa Central

 

4204 North Macdill Avenue South

  Tampa   FL   33607   [DELETED]   [DELETED]

Davita 4310 Greater Tampa At Home

 


4204 N. Macdill Ave Ste B.

 

Tampa   FL   33607   [DELETED]   [DELETED]

Davita Usf

 

10770 N. 46th St. Ste A100

  Tampa   FL   33617   [DELETED]   [DELETED]

Davita—Temple Terrace

 

11306 53rd Street

  Temple Terrace   FL   33617   [DELETED]   [DELETED]

Laurel Manor At the Villages Dialysis Center #2179

 


1950 Laurel Manor Drive, Building 190

 



The Villages  



FL   32162   [DELETED]   [DELETED]

Davita—Venice Dialysis Center

 

816 Pinebrook Road

  Venice   FL   34285   [DELETED]   [DELETED]

 

Page 35 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Indian River Dialysis, LLC

 

2150 45th Street, Suite 102

  Vero Beach   FL   32967   [DELETED]   [DELETED]

Davita—Jackson South Hospital #3652-2—Dialysis-Acute

 


9333 Sw 152nd St. Room 244

 

Village of
Palmetto
Bay  



FL  



33157   [DELETED]   [DELETED]

Davita Wesley Chapel #2366

 

2255 Green Hedges Way

  Wesley
Chapel  

FL  

33544   [DELETED]   [DELETED]

Davita Wesley Chapel At
Home #5934

 


2255 Green Hedges Way

 

Wesley
Chapel  

FL  

33544   [DELETED]   [DELETED]

Davita #0670 Dialysis Associates of the Palm Beaches, Inc.

 


2611 Poinsettia Ave

 

West Palm
Beach  

FL  

33407   [DELETED]   [DELETED]

Davita Lake Worth At Home

 

2459 South Congress Avenue,
Suite 100

 

West Palm
Beach  



FL  



33406   [DELETED]   [DELETED]

Davita Weston Dialysis
Center #2035

 


2685 Executive Park Drive, Suite 1

 

Weston   FL   33331   [DELETED]   [DELETED]

Davita Winter Garden Dialysis Center #4408

 


1222 Winter Gdn Vineland Rd Ste 100 Bldg, 3

 



Winter Garden  



FL   34787   [DELETED]   [DELETED]

Davita 4030 Winter Haven

 

1625 Dr. Martin Luther King Drive

  Winter Haven   FL   33881   [DELETED]   [DELETED]

Davita -Winter Park Dialysis

 

3727 North Goldenrod Road,
Suite 101

 

Winter Park  

FL   32792   [DELETED]   [DELETED]

Davita-Winter Park Hemo Dialysis Center #1994

 


4100 Metric Dr Ste 300

 

Winter Park   FL   32792   [DELETED]   [DELETED]

Davita-Winter Park Pd Dialysis Center #1995

 


4100 Metric Dr Ste 200

 

Winter Park   FL   32792   [DELETED]   [DELETED]

Davita East Tampa Dialysis #2461

 

1701 E. 9th Ave

  Ybor City   FL   33605   [DELETED]   [DELETED]

Davita 4068 Zephyrhills

 

6610 Stadium Drive

  Zephyrhills   FL   33542   [DELETED]   [DELETED]

Davita Americus Dialysis Clinic

 

227 N. Lee Street

  Americus   GA   31709   [DELETED]   [DELETED]

Davita 3130 Athens West

 

2047 Prince Ave Ste A

  Athens   GA   30606   [DELETED]   [DELETED]

Davita #1856 Ralph Mcgill Dialysis

 

448 Ralph Mcgill Blvd Ne

  Atlanta   GA   30312   [DELETED]   [DELETED]

Davita—Southwest Atlanta Nephrology

 


3620 Martin Luther King Drive Southwest

 



Atlanta  



GA   30331   [DELETED]   [DELETED]

Davita 3119 Atlanta East

 

1308 Moreland Ave

  Atlanta   GA   30316   [DELETED]   [DELETED]

Davita 3175 South Fulton

 

2685 Metropolitan Pkwy Sw Ste F.

  Atlanta   GA   30315   [DELETED]   [DELETED]

Davita 3225 Ford Factory Square Mcgill

 


567 North Ave Ste 100

 

Atlanta   GA   30354   [DELETED]   [DELETED]

Davita 3236 Atlanta West

 

2538 Martin Luther King Dr Sw

  Atlanta   GA   30311   [DELETED]   [DELETED]

Davita 3586 Loring Heights

 

1575 Northside Drive Nw,
Suite 405

 

Atlanta  

GA   30318   [DELETED]   [DELETED]

Davita Atlanta Dialysis #3111

 

567 North Ave Ste 200

  Atlanta   GA   30354   [DELETED]   [DELETED]

Davita Bakers Ferry Dialysis #0456

 

3645 Bakers Ferry Rd Sw

  Atlanta   GA   30331   [DELETED]   [DELETED]

Davita Buckhead Dialysis

 

1575 Northside Dr Ne Ste 365

  Atlanta   GA   30318   [DELETED]   [DELETED]

Davita Linden Dialysis #821

 

121 Linden Avenue

  Atlanta   GA   30308   [DELETED]   [DELETED]

Davita Midtown

 

489 Peachtree Street, Suite 100

  Atlanta   GA   30308   [DELETED]   [DELETED]

Davita Midtown Clinic At
Home #6043

 


489 Peachtree Street, Suite 100a

 

Atlanta   GA   30308   [DELETED]   [DELETED]

Davita Piedmont

 

105 Collier Road, Level B.

  Atlanta   GA   30309   [DELETED]   [DELETED]

Davita- Lake Hearn Dialysis
Center #2071

 


1150 Lake Hearn Dr Ne Ste 100

 

Atlanta   GA   30342   [DELETED]   [DELETED]

Davita-South Star Adamsville

 

3651 Bakers Ferry Road

  Atlanta   GA   30331   [DELETED]   [DELETED]

Davita—Augusta South Wylds Acutes 3094

 


1815 Wylds Rd

 

Augusta   GA   30909   [DELETED]   [DELETED]

Davita 3094 Wylds Road

 

1815 Wylds Rd

  Augusta   GA   30909   [DELETED]   [DELETED]

Nephrology Center of South Augusta

 

1631 Gordon Highway, Suite 1b

  Augusta   GA   30906   [DELETED]   [DELETED]

Davita Cobb Dialysis #1638

 

3865 Medical Park Dr

  Austell   GA   30106   [DELETED]   [DELETED]

Davita Colonial Springs Dialysis Center #4472

 


2840 E. West Connector #350

 

Austell   GA   30106   [DELETED]   [DELETED]

Davita 3258 Baxley

 

539 Fair Street

  Baxley   GA   31513   [DELETED]   [DELETED]

Davita—Brunswick Pd

 

53 Scranton Connector

  Brunswick   GA   31525   [DELETED]   [DELETED]

Davita 3106 Brunswick

 

53 Scranton Connector

  Brunswick   GA   31525   [DELETED]   [DELETED]

Davita 3120 Brunswick South

 

4420 Altama Ave Ste 19

  Brunswick   GA   31520   [DELETED]   [DELETED]

Davita Southeast Georgia Regional Medical Center Acute Dialysis

 


2415 Parkwood Dr

 

Brunswick   GA   31520   [DELETED]   [DELETED]

Davita—Buena Vista

 

349 Geneva Rd

  Buena Vista   GA   31803   [DELETED]   [DELETED]

Buford Dialysis Center #2166

 

1550 Buford Highway, Suite 1e

  Buford   GA   30518   [DELETED]   [DELETED]

Davita 3414 Cedartown

 

325 West Ave

  Cedartown   GA   30125   [DELETED]   [DELETED]

Davita—West Georgia Dialysis Center #2070

 


1216 Stark Ave

 

Columbus   GA   31906   [DELETED]   [DELETED]

Davita Columbus At Home

 

6228 Bradley Park Drive, Suite B.

  Columbus   GA   31904   [DELETED]   [DELETED]

Renal Treatment Center—Columbus

 

6228 Bradley Park Drive, Suite B.

  Columbus   GA   31904   [DELETED]   [DELETED]

 

Page 36 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Conyers Dialysis
Center #4421

 


1501 Milstead Rd Ne

 

Conyers   GA   30012   [DELETED]   [DELETED]

Davita 2415 Cordele Dialysis Center

 

1013 E. 16th Ave

  Cordele   GA   31015   [DELETED]   [DELETED]

Davita 3441 Cumming

 

911 Market Place Blvd Ste 3

  Cumming   GA   30041   [DELETED]   [DELETED]

Davita Paulding Dialysis

 

4019 Johns Rd

  Dallas   GA   30132   [DELETED]   [DELETED]

Davita 3060 South Dekalb

 

1757 Candler Rd

  Decatur   GA   30032   [DELETED]   [DELETED]

Davita Decatur Dialysis

 

1987 Candler Road

  Decatur   GA   30032   [DELETED]   [DELETED]

Davita East Dekalb Dialysis #1951

 

2801 Candler Rd Ste 203

  Decatur   GA   30034   [DELETED]   [DELETED]

Davita Lithonia Dialysis
Center #2120

 


2485 Park Central Blvd

 

Decatur   GA   30035   [DELETED]   [DELETED]

Davita Snapfinger Dialysis #1950

 

5255 Snapfinger Park Dr Ste 110

  Decatur   GA   30035   [DELETED]   [DELETED]

Davita Southern Lane Dialysis

 

1840 Southern Ln

  Decatur   GA   30033   [DELETED]   [DELETED]

Davita-Lithonia At Home

 

2485 Park Central Blvd

  Decatur   GA   30035   [DELETED]   [DELETED]

Davita 3040 Douglas

 

190 Westside Dr Ste A

  Douglas   GA   31533   [DELETED]   [DELETED]

Davita Dialysis

 

3899 Longview Dr

  Douglasville   GA   30135   [DELETED]   [DELETED]

Davita- Arbor Place Dialysis
Center #4400

 


9559 Highway 5 Ste 1

 

Douglasville   GA   30135   [DELETED]   [DELETED]

Davita 3224 Laurens County-Dublin

 

2400 Bellevue Road, Building 8

  Dublin   GA   31021   [DELETED]   [DELETED]

Davita Shamrock Dialysis
Center #4356

 


1016 Claxton Dairy Rd Ste 1a

 

Dublin   GA   31021   [DELETED]   [DELETED]

Davita Duluth

 

10680 Medlock Bridge Road,
Suite 103

 

Duluth  

GA   30097   [DELETED]   [DELETED]

Davita—Athens Dialysis Center

 

2026 South Milledge Avenue,
Suite A-2

 

East Athens  

GA   30605   [DELETED]   [DELETED]

Davita 3445 Atlanta South

 

3158 East Main Street, Suite A

  East Point   GA   30344   [DELETED]   [DELETED]

East Point Dialysis

 

2669 Church Street

  East Point   GA   30344   [DELETED]   [DELETED]

Elberton Dialysis Facility, Incorporation

 


894 Elbert Street

 

Elberton   GA   30635   [DELETED]   [DELETED]

Davita #1526 Ellijay Dialysis

 

449 Industrial Blvd, Suite 240

  Ellijay   GA   30540   [DELETED]   [DELETED]

Davita 3376 Fayetteville

 

1279 Highway 54 West, Suite 110

  Fayetteville   GA   30214   [DELETED]   [DELETED]

Davita Forest Park Dialysis Center

 

380 Forest Pkwy

  Forest Park   GA   30297   [DELETED]   [DELETED]

Davita Fort Valley Dialysis Center

 

557 North Bluebird Boulevard

  Fort Valley   GA   31030   [DELETED]   [DELETED]

Davita—Gainseville At Home

 

2545 Flintridge Road, Suite 130

  Gainesville   GA   30501   [DELETED]   [DELETED]

Dialysis of Georgia, LLC—Gainesville

 


2545 Flintridge Rd Ste 130

 

Gainesville   GA   30501   [DELETED]   [DELETED]

Davita #476—Iris City Dialysis

 

521 North Expressway Village, Suite 1509

 

Griffin  

GA   30223   [DELETED]   [DELETED]

Davita Griffin Dialysis Center

 

731 South 8th Street

  Griffin   GA   30224   [DELETED]   [DELETED]

Davita 4055 Hinesville Dialysis

 

522 Elma G. Miles Pkwy

  Hinesville   GA   31313   [DELETED]   [DELETED]

Davita Magnolia Oaks Dialysis Center #5035

 


2377 Ga Highway 196 W.

 

Hinesville   GA   31313   [DELETED]   [DELETED]

Davita Grovepark #2061

 

794 Mcdonough Road, Suite 103

  Jackson   GA   30233   [DELETED]   [DELETED]

Davita 3037 Jesup

 

301 Peachtree Street

  Jesup   GA   31545   [DELETED]   [DELETED]

Davita #2302 Spivey Dialysis Center

 

1423 Stockbridge Road, Suite B.

  Jonesboro   GA   30236   [DELETED]   [DELETED]

Davita 6115 Spivey At Home Dialysis

 


1423 Stockbridge Rd Suite B.

 

Jonesboro   GA   30236   [DELETED]   [DELETED]

Davita Jonesboro

 

129 King St.

  Jonesboro   GA   30236   [DELETED]   [DELETED]

Sugarloaf Dialysis Center

 

1705 Belle Meade Court, Suite 110

  Lawrenceville   GA   30043   [DELETED]   [DELETED]

Davita Sweetwater

 

7117 Sweetwater Road

  Lithia Springs   GA   30122   [DELETED]   [DELETED]

Davita Dialysis Center of Middle Georgia

 


747 Second Street

 

Macon   GA   31201   [DELETED]   [DELETED]

Davita East Macon Dialysis

 

165 Emery Highway, Suite 101

  Macon   GA   31217   [DELETED]   [DELETED]

Davita Kennestone At Home
Dialysis #5971

 


200 Cobb Pkwy N. Ste 318

 

Marietta   GA   30062   [DELETED]   [DELETED]

Davita Kennestone Dialysis
Center #4338

 


200 Cobb Pkwy N. Ste 318

 

Marietta   GA   30062   [DELETED]   [DELETED]

Mcdonough Dialysis Center

 

114 Dunn Avenue

  Mcdonough   GA   30253   [DELETED]   [DELETED]

Davita 3025 Candler County

 

325 Cedar Rd

  Metter   GA   30439   [DELETED]   [DELETED]

Davita Milledgeville

 

400 South Wayne Street

  Milledgeville   GA   31061   [DELETED]   [DELETED]

Davita 3560 Montezuma

 

114 Devaughn Ave

  Montezuma   GA   31063   [DELETED]   [DELETED]

Davita Moultrie Dialysis Center

 

2419 South Main Street

  Moultrie   GA   31768   [DELETED]   [DELETED]

Dialysis of Georgia, L.L.C.

 

1565 East Highway 34, Suite A

  Newnan   GA   30265   [DELETED]   [DELETED]

Davita Peach Tree City Dialysis Center #4420

 


2832 Highway 54 Bldg 100

 

Peachtree
City  

GA  

30269   [DELETED]   [DELETED]

Kidney Care Perry, LLC

 

1027 Keith Drive

  Perry   GA   31069   [DELETED]   [DELETED]

Davita—2452 Pooler Dialysis Center

 

54 Traders Way

  Pooler   GA   31322   [DELETED]   [DELETED]

Davita Pooler At Home Dialysis

 

54 Traders Way

  Pooler   GA   31322   [DELETED]   [DELETED]

Davita Southern Crescent Dialysis Center #2186

 


275 Upper Riverdale Road, Suite B.

 

Riverdale   GA   30274   [DELETED]   [DELETED]

Davita 3002 Rome

 

15 John Maddox Dr Nw

  Rome   GA   30165   [DELETED]   [DELETED]

Davita Rome At Home

 

15 John Maddox Drive Nw

  Rome   GA   30165   [DELETED]   [DELETED]

Davita—North Fulton Dialysis #6306

 

1250 Northmeadow Pkwy Ste 120

  Roswell   GA   30076   [DELETED]   [DELETED]

Davita 3546 Williams Street Dialysis

 

2812 Williams St.

  Savannah   GA   31404   [DELETED]   [DELETED]

Davita 3547 Derenne Dialysis

 

5303 Montgomery St.

  Savannah   GA   31405   [DELETED]   [DELETED]

 

Page 37 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3548 Abercorn Dialysis

 

11706 Mercy Blvd Ste 9

  Savannah   GA   31419   [DELETED]   [DELETED]

Davita Derenne At Home

 

5303 Montgomery Street

  Savannah   GA   31405   [DELETED]   [DELETED]

Davita 2167 Snellville Dialysis Center

 


2135 Main St. E. Ste 130

 

Snellville   GA   30078   [DELETED]   [DELETED]

Davita 3544 Effingham North Dialysis Ctr

 


301 North Pine Street

 

Springfield   GA   31329   [DELETED]   [DELETED]

Davita 4072 St. Marys Dialysis

 

2714 Osborne Rd

  St. Marys   GA   31558   [DELETED]   [DELETED]

Davita #0642 Nephrology Center of Statesboro

 


4b College Plz

 

Statesboro   GA   30458   [DELETED]   [DELETED]

Davita East Georgia Dialysis Center

 

450 Georgia Avenue, Suite A

  Statesboro   GA   30458   [DELETED]   [DELETED]

Davita Dialysis—Spaulding Regional Medical Center # 1055-2-Acute

 


1133 Eagel Landing Pkwy

 

Stockbridge   GA   30281   [DELETED]   [DELETED]

Davita North Henry Dialysis

 

5627 North Henry Blvd, Suite I1

  Stockbridge   GA   30281   [DELETED]   [DELETED]

Davita Mountain Park

 

5235 Memorial Drive

  Stone
Mountain  

GA  

30083   [DELETED]   [DELETED]

Davita 3121 Thomaston

 

113a E. County Rd

  Thomaston   GA   30286   [DELETED]   [DELETED]

Davita—Tifton Dialysis Center

 

624 Love Avenue

  Tifton   GA   31794   [DELETED]   [DELETED]

Davita Norhlake Dialysis Center #1639

 


1350 Montreal Road, Suite 200

 

Tucker   GA   30084   [DELETED]   [DELETED]

Davita Tucker Dialysis Center #4410

 

4434 Hugh Howell Rd

  Tucker   GA   30084   [DELETED]   [DELETED]

Davita—Union City Dialysis

 

6851 Shannon Parkway, Suite 200

  Union City   GA   30291   [DELETED]   [DELETED]

Davita Union City At Home #5965 Dialysis

 


6851 Shannon Pkwy 200

 

Union City   GA   30291   [DELETED]   [DELETED]

Davita Oak Street Dialysis # 3005

 

2704 N. Oak St. Bldg H

  Valdosta   GA   31602   [DELETED]   [DELETED]

Davita—Vadalia First Street Dialysis #1960

 


906 E. 1st St. Ste B.

 

Vidalia   GA   30474   [DELETED]   [DELETED]

Davita of Vidalia

 

1806 Edwina Drive

  Vidalia   GA   30474   [DELETED]   [DELETED]

Dialysis Center of Middle Georgia

 

509 North Houston Road

  Warner
Robins  

GA  

31093   [DELETED]   [DELETED]

Davita Washington Dialysis Center

 

154 Washington Plaza

  Washington   GA   30673   [DELETED]   [DELETED]

Davita Waycross Dialysis Center #2352

 


308 Carswell Ave

 

Waycross   GA   31501   [DELETED]   [DELETED]

Davita of Woodstock

 

2001 Professional Parkway, Suite 100

 

Woodstock  

GA   30188   [DELETED]   [DELETED]

Davita 3564 Wrightsville

 

2240 W. Elm St.

  Wrightsville   GA   31096   [DELETED]   [DELETED]

Davita, Dba; Atlantic Dialysis Center #1597

 


1500 East 10th Street Suite B.

 

Atlantic   IA   50022   [DELETED]   [DELETED]

Davita 3527 Council Bluffs

 

300 West Broadway, Suite 150

  Council
Bluffs  

IA  

51503   [DELETED]   [DELETED]

Davtia #1596, dba ; Creston Dialysis

 

1700 West Townline

  Creston   IA   50801   [DELETED]   [DELETED]

Davita Dialysis Central Des Moines #1594

 


1215 Pleasant Street, Suite 106

 

Des Moines   IA   50309   [DELETED]   [DELETED]

Davita East Des Moines At Home

 

1301 Pennsylvania Avenue, Suite 208

 

Des Moines  

IA   50316   [DELETED]   [DELETED]

Davita East Des Moines Dialysis Center #2132

 


1301 Pennsylvania Ave Ste 208

 

Des Moines   IA   50316   [DELETED]   [DELETED]

Davita Riverpoint Dialysis

 

501 Southwest 7th Street, Suite B.

  Des Moines   IA   50309   [DELETED]   [DELETED]

Davita Grundy Dialysis Center #5023

 

101 E. J. Ave Suite 110

  Grundy
Center  

IA  

50638   [DELETED]   [DELETED]

Davita # 1573 Harlan Dialysis

 

1213 Garfield Avenue

  Harlan   IA   51537   [DELETED]   [DELETED]

Davita Buchanan County Dialysis #1925

 


1600 1st St. E.

 

Independence   IA   50644   [DELETED]   [DELETED]

Davita #1598, Dba; Newton Dialysis

 

204 North 4th Avenue East, Suite 134

 

Newton  

IA   50208   [DELETED]   [DELETED]

Davita Perry Dialysis Center #2134

 

610 Tenth Street, Suite L100

  Perry   IA   50220   [DELETED]   [DELETED]

Davita Shenandoah Dialysis #1574

 

300 Pershing

  Shenandoah   IA   51601   [DELETED]   [DELETED]

Davita—Cedar Valley Dialysis Center #1980

 


1661 W. Ridgeway Ave

 

Waterloo   IA   50701   [DELETED]   [DELETED]

Davita Black Hawk Dialysis # 1927

 

3421 W. 9th St.

  Waterloo   IA   50702   [DELETED]   [DELETED]

Davita #1926 Waverly Dialysis

 

220 10th St. Sw

  Waverly   IA   50677   [DELETED]   [DELETED]

Davita #1595, dba ; West Des Moines Dialysis

 


6800 Lake Drive, Suite 185

 

West Des
Moines  

IA  

50266   [DELETED]   [DELETED]

Davita—West Union Dialysis Center #1981

 


405 Highway 150 North, PO Box 516

 



West Union  



IA   52175   [DELETED]   [DELETED]

Davita Southwest Idaho Advanced Care Hospital-Acute

 


6651 W. Franklin Rd

 

Boise   ID   83709   [DELETED]   [DELETED]

Davita Table Roack At Home

 

5610 West Gage Street, Suite B.

  Boise   ID   83706   [DELETED]   [DELETED]

Davita Table Rock Dialysis Center #1814

 


5610 Gage St. Ste B.

 

Boise   ID   83706   [DELETED]   [DELETED]

Davita Table Rock Dialysis Pd

 

5610 West Gage Street, Suite B.

  Boise   ID   83706   [DELETED]   [DELETED]

Davita Burley Dialysis

 

741 N. Overland Ave

  Burley   ID   83318   [DELETED]   [DELETED]

 

Page 38 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Burley Dialysis Pd

 

741 N. Overland Ave

  Burley   ID   83318   [DELETED]   [DELETED]

Davita Caldwell Dialysis Center #2364

 


821 Smeed Pkwy

 

Caldwell   ID   83605   [DELETED]   [DELETED]

Davita Caldwell Dialysis Center Pd-Id #5028

 


821 Smeed Pkwy

 

Caldwell   ID   83605   [DELETED]   [DELETED]

Davita Treasure Valley Dialysis #1812

 


3525 East Louise Drive, Suite 155

 

Meridian   ID   83642   [DELETED]   [DELETED]

Davita Treasure Valley Dialysis #1836 Pd Unit

 


3525 East Louise Drive Suite 155

 

Meridian   ID   83642   [DELETED]   [DELETED]

Davita Moscow Dialysis # 4325

 

212 Rodeo Dr Suite 101

  Moscow   ID   83843   [DELETED]   [DELETED]

Davita Nampa Dialysis Ctr

 

846 Park Centre Way

  Nampa   ID   83651   [DELETED]   [DELETED]

Nampa Dialysis Pd

 

846 Parkcentre Way

  Nampa   ID   83651   [DELETED]   [DELETED]

Gate City Dialysis Center

 

2001 Bench Rd

  Pocatello   ID   83201   [DELETED]   [DELETED]

Gate City Dialysis Pd

 

2001 Bench Road

  Pocatello   ID   83201   [DELETED]   [DELETED]

Davita Twin Falls At Home

 

1840 Canyon Crest Drive

  Twin Falls   ID   83301   [DELETED]   [DELETED]

Davita Twin Falls Dialysis Center

 

1840 Canyon Crest Dr

  Twin Falls   ID   83301   [DELETED]   [DELETED]

Davita Twin Falls Dialysis Pd

 

1840 Canyon Crest

  Twin Falls   ID   83301   [DELETED]   [DELETED]

Davita 3449 Alton

 

3511 College Ave

  Alton   IL   62002   [DELETED]   [DELETED]

Davita Metro East Dialysis Center #1720

 


5105 West Main Street

 

Belleville   IL   62226   [DELETED]   [DELETED]

Davita- Metro East At Home

 

5105 West Main Street

  Belleville   IL   62226   [DELETED]   [DELETED]

Davita #1694 Benton Dialysis

 

1151 Route 14 West

  Benton   IL   62812   [DELETED]   [DELETED]

Davita—Bourbonnais Dialysis

 

581 William Latham Drive, Suite 104

 

Bourbannais  

IL   60914   [DELETED]   [DELETED]

Davita—Kankakee County Pd

 

581 William Lathan Drive, Suite 104

 

Bourbonnais  

IL   60914   [DELETED]   [DELETED]

Nephroplex Dialysis of Centralia

 

1231 State Road 161

  Centralia   IL   62801   [DELETED]   [DELETED]

Davita—Illini Renal At Home Dialysis 6086

 


507 East University Avenue

 

Champaign   IL   61820   [DELETED]   [DELETED]

Davita—Llini Renal Dialysis 3580 Champaign

 


507 East University

 

Champaign   IL   61820   [DELETED]   [DELETED]

Davita #6244—Kennedy Home Dialysis At Home

 


5509 N. Cumberland Ave Ste 515

 

Chicago   IL   60656   [DELETED]   [DELETED]

Davita—Montclare

 

7009 West Belmond Avenue

  Chicago   IL   60634   [DELETED]   [DELETED]

Davita—Woodlawn Home Program #5581

 


5841 S. Maryland Ave Room L026

 

Chicago   IL   60637   [DELETED]   [DELETED]

Davita—Woodlawn Home Program At Home #5933

 


5841 S. Maryland Ave Room L026

 

Chicago   IL   60637   [DELETED]   [DELETED]

Davita Beverly At Home #5949

 

8109 S. Western Ave

  Chicago   IL   60620   [DELETED]   [DELETED]

Davita Beverly Dialysis Center #1785

 

8109 S. Western Ave

  Chicago   IL   60620   [DELETED]   [DELETED]

Davita Children’s Dialysis Center

 

2611 North Halsted Street

  Chicago   IL   60614   [DELETED]   [DELETED]

Davita Emerald Dialysis

 

710 West 43rd Street

  Chicago   IL   60609   [DELETED]   [DELETED]

Davita Emerald Pd

 

710 East 43rd Street

  Chicago   IL   60609   [DELETED]   [DELETED]

Davita Lake Park Dialysis #5578

 

1531 E. Hyde Park Blvd

  Chicago   IL   60615   [DELETED]   [DELETED]

Davita Little Village Dialysis Center

 

2335 West Cermak Road

  Chicago   IL   60608   [DELETED]   [DELETED]

Davita Logan Square Dialysis Services, Inc.

 


2659 North Milwaukee Avenue

 

Chicago   IL   60647   [DELETED]   [DELETED]

Davita Mount Greenwood Dialysis Center #2118

 


3401 111th Street

 

Chicago   IL   60655   [DELETED]   [DELETED]

Davita Mount Greenwood Pd #1830

 

3401 111th Street

  Chicago   IL   60655   [DELETED]   [DELETED]

Davita Skyline Home Dialysis

 

7009 West Belmont Avenue

  Chicago   IL   60634   [DELETED]   [DELETED]

Davita Stony Island Dialysis #5579

 

8725 South Stony Island Avenue

  Chicago   IL   60617   [DELETED]   [DELETED]

Davita West Lawn Dialysis Center #4363

 


7000c S. Pulaski Rd

 

Chicago   IL   60629   [DELETED]   [DELETED]

Davita Woodlawn Dialysis #5580

 

1164 East 55th Street

  Chicago   IL   60615   [DELETED]   [DELETED]

Davita-Mt. Greenwood At Home

 

3401 West 111th Street

  Chicago   IL   60655   [DELETED]   [DELETED]

Lincoln Park Dialysis Services—Total Renal Care

 


3157 North Lincoln Avenue

 

Chicago   IL   60657   [DELETED]   [DELETED]

Chicago Heights Dialysis Center

 

177 W. Joe Orr Rd Suite B.

  Chicago
Heights  

IL  

60411   [DELETED]   [DELETED]

Davita 1824 Chicago Heights Pd/Home Hemo Dialysis

 


177 W. Joe Orr Rd Ste B.

 

Chicago
Heights  

IL  

60411   [DELETED]   [DELETED]

Davita Crystal Springs Dialysis #5550

 

4900 S. Il Route 31

  Crystal Lake   IL   60012   [DELETED]   [DELETED]

Davita 3315 Macon County

 

1090 West McKinley Avenue

  Decatur   IL   62526   [DELETED]   [DELETED]

Davita 6085 Decatur East Wood At Home

 


794 E. Wood St.

 

Decatur   IL   62523   [DELETED]   [DELETED]

Davita Decature East Wood

 

794 East Wood Street, Suite #425

  Decatur   IL   62523   [DELETED]   [DELETED]

Dixon Kidney Center #2099

 

1131 North Galena Avenue

  Dixon   IL   61021   [DELETED]   [DELETED]

Davita Sauget Dialysis

 

2061 Goose Lake Rd

  East St.
Louis  

IL  

62206   [DELETED]   [DELETED]

Daivta Edwardsville Dialysis Center #2414

 


235 S. Buchanan St.

 

Edwardsville   IL   62025   [DELETED]   [DELETED]

Davita—Effingham At Home

 

904 Medical Park Drive, Suite 4

  Effingham   IL   62401   [DELETED]   [DELETED]

Davita Effingham

 

904 Medical Park Drive, Suite 1

  Effingham   IL   62401   [DELETED]   [DELETED]

 

Page 39 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Cobblestone Dialysis #5551

 

934 Center St.

  Elgin   IL   60120   [DELETED]   [DELETED]

Davita—Wayne County Dialysis Center

 


303 North West 11th Street

 

Fairfield   IL   62837   [DELETED]   [DELETED]

Davita Freeport Dialysis Unit

 

1028 S. Kunkle Blvd

  Freeport   IL   61032   [DELETED]   [DELETED]

Granite City Dialysis

 

#9 American Village Shopping Center

 

Granite City  

IL   62040   [DELETED]   [DELETED]

Davita 3317 Jacksonville

 

1515 W. Walnut St. Ste 11

  Jacksonville   IL   62650   [DELETED]   [DELETED]

Davita 2223 Lake Villa Home Dialysis Pd

 


37809 N. Illinois Route 59

 

Lake Villa   IL   60046   [DELETED]   [DELETED]

Lake Villa Dialysis Center #2119

 

37809 North Illinois Route 59

  Lake Villa   IL   60046   [DELETED]   [DELETED]

Lake County Dialysis

 

918 South Milwaukee

  Libertyville   IL   60048   [DELETED]   [DELETED]

Davita 3322 Lincoln

 

2100 5th St.

  Lincoln   IL   62656   [DELETED]   [DELETED]

Davita 3318 Litchfield

 

915 St. Francis Way

  Litchfield   IL   62056   [DELETED]   [DELETED]

Davita Lockport At Home Dialysis #5999

 


16626 W. 159th St. Ste 703

 

Lockport   IL   60441   [DELETED]   [DELETED]

Davita #6099 Marion

 

324 S. 4th St.

  Marion   IL   62959   [DELETED]   [DELETED]

Davita Marion At Home

 

324 S. 4th Street

  Marion   IL   62959   [DELETED]   [DELETED]

Davita #1910 Maryville Dialysis Pd

 

2136 Vadalabene Dr Ste B.

  Maryville   IL   62062   [DELETED]   [DELETED]

Davita #6125 Maryville At Home

 

2136 Vadalabene Dr, Ste B.

  Maryville   IL   62062   [DELETED]   [DELETED]

Davita- Maryville Dialysis Center

 

2130 Vadalabene Dr

  Maryville   IL   62062   [DELETED]   [DELETED]

Davita Olympia Fields

 

4557b West Lincoln Highway

  Matteson   IL   60443   [DELETED]   [DELETED]

Davita Olympia Fields Dialysis Pd

 

4557b Lincoln Hwy

  Matteson   IL   60443   [DELETED]   [DELETED]

Davita 3319 Mattoon

 

200 Richmond Avenue East

  Mattoon   IL   61938   [DELETED]   [DELETED]

Davita—Mount Vernon At Home

 

1800 Jefferson Avenue

  Mount
Vernon  

IL  

62864   [DELETED]   [DELETED]

Nephroplex Dialysis of Mount Vernon

 


1800 Jefferson Ave

 

Mount
Vernon  

IL  

62864   [DELETED]   [DELETED]

Davita Big Oaks Dialysis Center #4362

 


5623 W. Touhy Ave

 

Niles   IL   60714   [DELETED]   [DELETED]

Davita #1784 Stony Creek Dialysis

 

9115 S. Cicero Ave Ste B.

  Oak Lawn   IL   60453   [DELETED]   [DELETED]

Davita Dialysis Olney #1731

 

117 North Boone Street

  Olney   IL   62450   [DELETED]   [DELETED]

Davita #5520 Pittsfield Dialysis

 

640 W. Washington St.

  Pittsfield   IL   62363   [DELETED]   [DELETED]

Davita Adams County At Home #5948

 


436 N. 10th St.

 

Quincy   IL   62301   [DELETED]   [DELETED]

Davita Adams County Dialysis #5519

 

436 N. 10th St.

  Quincy   IL   62301   [DELETED]   [DELETED]

Davita Robinson Dialysis Center #4381

 


1215 N. Allen St.

 

Robinson   IL   62454   [DELETED]   [DELETED]

Davita 1563 Rockford Dialysis

 

3339 N. Rockton Ave

  Rockford   IL   61103   [DELETED]   [DELETED]

Davita Churchview Dialysis Unit

 

5970 Churchview Drive

  Rockford   IL   61107   [DELETED]   [DELETED]

Davita Roxbury Dialysis Center #2097

 


622 Roxbury Rd

 

Rockford   IL   61107   [DELETED]   [DELETED]

Davita Stonecrest Dialysis #5539

 

1302 E. State St.

  Rockford   IL   61104   [DELETED]   [DELETED]

Davita-Roxbury At Home

 

622 Roxbury Rd

  Rockford   IL   61107   [DELETED]   [DELETED]

Davita 3491 Rushville

 

112 Sullivan Dr

  Rushville   IL   62681   [DELETED]   [DELETED]

Davita 3320 Springfield Central

 

932 N. Rutledge St. Floor 1

  Springfield   IL   62702   [DELETED]   [DELETED]

Davita 3420 Springfield Montvale

 

2930 South Montvale Drive, Suite A

  Springfield   IL   62704   [DELETED]   [DELETED]

Davita Springfield Central At Home

 

932 N. Rutledge St. Fl 2

  Springfield   IL   62702   [DELETED]   [DELETED]

Davita Whiteside Dialysis

 

2600 North Locust Avenue, Suite D

  Sterling   IL   61081   [DELETED]   [DELETED]

Davita Sycamore Dialysis Center

 

2200 Gateway Dr

  Sycamore   IL   60178   [DELETED]   [DELETED]

Davita 3321 Taylorville

 

901 W. Spresser St.

  Taylorville   IL   62568   [DELETED]   [DELETED]

Davita Vandalia Dialysis Center

 

301 Mattes Ave

  Vandalia   IL   62471   [DELETED]   [DELETED]

Davita Batesville Dialysis Center

 

232 State Road 129 North

  Batesville   IN   47006   [DELETED]   [DELETED]

Davita Hoosier Dialysis Center #2450

 

143 S. Kingston Dr

  Bloomington   IN   47408   [DELETED]   [DELETED]

Davita Hoosier Hills At Home #5946

 

143 S. Kingston Dr

  Bloomington   IN   47408   [DELETED]   [DELETED]

Davita 2449 Carmel Dialysis

 

180 E. Carmel Dr

  Carmel   IN   46032   [DELETED]   [DELETED]

Davita Chesterton Dialysis Center

 

711 Plaza Dr Ste 6

  Chesterton   IN   46304   [DELETED]   [DELETED]

Davita—Corydon Dialysis

 

1937 Old State Road 135 N. W.

  Corydon   IN   47112   [DELETED]   [DELETED]

Davita Dialysis- East Chicago

 

4320 Fir St. Unit 404

  East
Chicago  

IN  

46312   [DELETED]   [DELETED]

Davita East Evansville At Home #6090

 


1312 Professional Boulevard, Suite 100

 



Evansville  



IN   47714   [DELETED]   [DELETED]

Davita East Evansville Dialysis #1725

 

1312 Professional Boulevard, Suite 100

 

Evansville  

IN   47714   [DELETED]   [DELETED]

Davita East Evansville Dialysis Pd #1732

 


1312 Professional Boulevard, Suite 100

 



Evansville  



IN   47714   [DELETED]   [DELETED]

Davita North Evansville Dialysis Center #1726

 


1151 West Buena Vista Road

 

Evansville   IN   47710   [DELETED]   [DELETED]

Davita Franklin At Home

 

1140 West Jefferson Street, Suite A

  Franklin   IN   46131   [DELETED]   [DELETED]

Davita Franklin Dialysis

 

1140 West Jefferson Street, Suite A

  Franklin   IN   46131   [DELETED]   [DELETED]

Davita—Gary

 

4802 Broadway

  Gary   IN   46408   [DELETED]   [DELETED]

 

Page 40 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Greensburg At Home Dialysis #6234

 


1531 N. Commerce East Dr Suite 6

 

Greensburg   IN   47240   [DELETED]   [DELETED]

Davita-Greensburg Dialysis Center

 

1531 N. Commerce East Dr Suite 6

  Greensburg   IN   47240   [DELETED]   [DELETED]

Davita—Indy South Dialysis Center

 

972 Emerson Parkway, Suite E.

  Greenwood   IN   46143   [DELETED]   [DELETED]

Davita—Hammond

 

222 Douglas Street

  Hammond   IN   46320   [DELETED]   [DELETED]

Davita Hammond Pd #1826

 

222 Douglas Street

  Hammond   IN   46320   [DELETED]   [DELETED]

Davita-Hammond At Home

 

222 Douglas St.

  Hammond   IN   46320   [DELETED]   [DELETED]

Davita Westview At Home Dialysis

 

3749 Commercial Dr Suite B.

  Indianapolis   IN   46222   [DELETED]   [DELETED]

Davita Westview Dialysis

 

3749 Commercial Dr

  Indianapolis   IN   46222   [DELETED]   [DELETED]

Davita Jasper Dialysis Center #1728

 

721 West 13th Street, Suite 105

  Jasper   IN   47546   [DELETED]   [DELETED]

Davita—Lawrenceburg Dialysis

 

555 Eads Parkway, Suite 200

  Lawrenceburg   IN   47025   [DELETED]   [DELETED]

Davita Madison

 

220 Clifty Drive Unit K

  Madison   IN   47250   [DELETED]   [DELETED]

Davita Merrillville Dialysis

 

9223 Taft St.

  Merrillville   IN   46410   [DELETED]   [DELETED]

Davita Merrillville Dialysis Pd

 

9223 Taft Street

  Merrillville   IN   46410   [DELETED]   [DELETED]

Davita—Michigan City

 

9836 W. 400 N. Suite A

  Michigan City   IN   46360   [DELETED]   [DELETED]

Davita—Michigan City Pd

 

9836 W. 400 N. Suite A

  Michigan City   IN   46360   [DELETED]   [DELETED]

Davita—Munster

 

8317 Calumet Avenue, Suite A

  Munster   IN   46321   [DELETED]   [DELETED]

Davita New Albany Dialysis Center

 

2669 Charlestown Road, Suite E. and F.

 

New Albany  

IN   47150   [DELETED]   [DELETED]

Davita North Vernon Dialysis Center #4358

 


2340 N. State Highway 7 Ste A

 

North Vernon   IN   47265   [DELETED]   [DELETED]

Davita Dialysis of Portage

 

5823 Us Highway 6

  Portage   IN   46368   [DELETED]   [DELETED]

Davita #2256 Princeton

 

2227 Sherman Dr

  Princeton   IN   47670   [DELETED]   [DELETED]

Davita Rush County Dialysis Center #4359

 


1400 N. Cherry St.

 

Rushville   IN   46173   [DELETED]   [DELETED]

Davita Salem Dialysis

 

1201 N. Jim Day Road, Suite 103

  Salem   IN   47167   [DELETED]   [DELETED]

Davita Dialysis of St. John

 

10033 Wicker Ave Ste 6

  St. John   IN   46373   [DELETED]   [DELETED]

Tell City Dialysis Center #1531

 

1602 Main Street

  Tell City   IN   47586   [DELETED]   [DELETED]

Davita—Valparaiso

 

606 Lincolnway

  Valparaiso   IN   46383   [DELETED]   [DELETED]

Davita—Valparaiso Pd #1827

 

606 Lincolnway

  Valparaiso   IN   46383   [DELETED]   [DELETED]

Davita Dialysis Vincennes #1727

 

700 Willow Street, Suite 101

  Vincennes   IN   47591   [DELETED]   [DELETED]

Davita Vincennes At Home

 

700 Willow Street

  Vincennes   IN   47591   [DELETED]   [DELETED]

Davita Davies County Dialysis Center #1729

 


310 Northeast 14th Street

 

Washington   IN   47501   [DELETED]   [DELETED]

Davita—Derby

 

250 West Red Powell Road

  Derby   KS   67037   [DELETED]   [DELETED]

Davita -Renal Treatment Centers—Garden City

 


401 N. Main St.

 

Garden City   KS   67846   [DELETED]   [DELETED]

Davita—Horton Dialysis Center #2460

 


1901 Euclid Avenue

 

Horton   KS   66439   [DELETED]   [DELETED]

Total Renal Care—Independence Dialysis

 


801 West Myrtle

 

Independence   KS   67301   [DELETED]   [DELETED]

Davita—Wyandotte Dialysis Center #1956

 


4837 State Ave

 

Kansas City   KS   66102   [DELETED]   [DELETED]

Davita 3517 Wyandotte West

 

8919 Parallel Parkway, Suite 121

  Kansas City   KS   66112   [DELETED]   [DELETED]

Davita Wyandotte Dialysis

 

3737 State Avenue, Suite 100

  Kansas City   KS   66102   [DELETED]   [DELETED]

Davita Leavenworth

 

501 Oak Street

  Leavenworth   KS   66048   [DELETED]   [DELETED]

Davita—Johnson County Dialysis #1954

 


10453 W. 84th Ter

 

Lenexa   KS   66214   [DELETED]   [DELETED]

Davita Lenexa At Home Dialysis

 

8630 Halsey St.

  Lenexa   KS   66215   [DELETED]   [DELETED]

Grambro Healthcare Lenexa

 

8630 Halsey Street

  Lenexa   KS   66215   [DELETED]   [DELETED]

Davita—Newton

 

1223 Washington Road

  Newton   KS   67114   [DELETED]   [DELETED]

Davita 3457 Olathe

 

732 West Frontier

  Olathe   KS   66061   [DELETED]   [DELETED]

Davita Parsons

 

1902 South Highway 59, Building B. Labette County Medical Center

 



Parsons  



KS   67357   [DELETED]   [DELETED]

Davita Pratt Dialysis Center

 

203 South Watson Suite 110

  Pratt   KS   67124   [DELETED]   [DELETED]

Da Vita—East Wichita Dialysis

 

320 North Hillside

  Wichita   KS   67214   [DELETED]   [DELETED]

Davita #6133 At Home

 

909 North Topeka Street

  Wichita   KS   67214   [DELETED]   [DELETED]

Davita—Wichita Pd

 

909 North Topeka Street

  Wichita   KS   67214   [DELETED]   [DELETED]

Davita -Wichita Dialysis

 

909 North Topeka

  Wichita   KS   67214   [DELETED]   [DELETED]

Northeast Wichita Dialysis Center

 

2630 North Webb Road, Building 100, Suite 100

 

Wichita  

KS   67226   [DELETED]   [DELETED]

Total Renal Care—Winfield Dialysis

 

1315 East 4th Avenue

  Winfield   KS   67156   [DELETED]   [DELETED]

Davita—Bardstown Dialysis Center #2055

 


210 West John Fitch Avenue

 

Bardstown   KY   40004   [DELETED]   [DELETED]

Davita Sheperdsville Dialysis Center #4386

 


150 Brooks Way Ste 15

 

Brooks   KY   40109   [DELETED]   [DELETED]

Davita #0556 Taylor County Dialysis Ctr

 


101 Kingswood Drive

 

Campbellsville   KY   42718   [DELETED]   [DELETED]

Davita—Cold Springs Dailysis

 

430 Crossroads Boulevard

  Cold Springs   KY   41076   [DELETED]   [DELETED]

12th Street Covington Davita Dialysis Center 4488

 


1500 James Simpson Jr Way Ste 1100

 



Covington  



KY   41011   [DELETED]   [DELETED]

Woodland Dialysis Center

 

912 Woodland Drive

  Elizabethtown   KY   42701   [DELETED]   [DELETED]

Davita Turfway

 

11 Spiral Dr Ste 15

  Florence   KY   41042   [DELETED]   [DELETED]

 

Page 41 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Turfway Dialysis Pd Clinic

 

11 Spiral Drive, Suite 15a

  Florence   KY   41042   [DELETED]   [DELETED]

Davita 3276 Crestview Hills

 

400 Centre View Boulevard

  Fort Mitchell   KY   41017   [DELETED]   [DELETED]

Paintsville Dialysis Center

 

4750 Kentucky Route 321 South

  Hagerhill   KY   41222   [DELETED]   [DELETED]

Davita Gardenside Dialysis Center #1730

 


70 North Gardenmile Road

 

Henderson   KY   42420   [DELETED]   [DELETED]

Davita 3041 Hopkinsville

 

1914 S. Virginia St.

  Hopkinsville   KY   42240   [DELETED]   [DELETED]

Davita 3464 Christian County

 

200 Burley Ave

  Hopkinsville   KY   42240   [DELETED]   [DELETED]

Davita—Lagrange Dialysis Center

 

240 Parker Dr

  Lagrange   KY   40031   [DELETED]   [DELETED]

Davita #2139 Leitchfield Dialysis Center

 


912 Wallace Avenue, Suite 106

 

Leitchfield   KY   42754   [DELETED]   [DELETED]

Davita Hamburg Dialysis Center #4377

 


1745 Alysheba Way

 

Lexington   KY   40509   [DELETED]   [DELETED]

Davita—Louisville Dialysis Center #2107

 


8037 Dixie Hwy

 

Louisville   KY   40258   [DELETED]   [DELETED]

Davita—Springhurst Dialysis Center #2195

 


10201 Champion Farms Drive

 

Louisville   KY   40241   [DELETED]   [DELETED]

Davita Louisville

 

720 West Broadway

  Louisville   KY   40202   [DELETED]   [DELETED]

Davita- Meadows East Dialysis

 

2529 Six Mile Lane

  Louisville   KY   40220   [DELETED]   [DELETED]

Davita-West Broadway At Home

 

720 West Broadway

  Louisville   KY   40202   [DELETED]   [DELETED]

Davita—Madisonville Acute Dialysis # 1105

 


900 Hospital Dr

 

Madisonville   KY   42431   [DELETED]   [DELETED]

Davita—Madisonville Dialysis

 

435 N. Kentucky Ave

  Madisonville   KY   42431   [DELETED]   [DELETED]

Davita—Maysville #2322

 

489 Tucker Drive

  Maysville   KY   41056   [DELETED]   [DELETED]

Owensboro Dialysis Center #1530

 

1930 E. Parrish Ave

  Owensboro   KY   42303   [DELETED]   [DELETED]

Davita Bourbon County Dialysis Center #4384

 


213 Letton Dr

 

Paris   KY   40361   [DELETED]   [DELETED]

Eastern Kentucky Dialysis Center #1583

 


167 Weddington Branch Road

 

Pikeville   KY   41501   [DELETED]   [DELETED]

Davita—South Williamson Dialysis Center #4306

 


204 Appalachian Plz

 

South
Williamson  

KY  

41503   [DELETED]   [DELETED]

Davita 3291 South Hill

 

525 Alexandria Pike, Suite 120

  Southgate   KY   41071   [DELETED]   [DELETED]

Davita Versailles Dialysis Center #4385

 


480 Lexington Rd

 

Versailles   KY   40383   [DELETED]   [DELETED]

Davita Whitesburg Dialysis Center #1585

 


222 Hospital Road, Suite D

 

Whitesburg   KY   41858   [DELETED]   [DELETED]

Davita Williamstown Dialysis Center

 

103 Barnes Rd Suite A

  Williamstown   KY   41097   [DELETED]   [DELETED]

Davita

 

3888 North Blvd

  Baton Rouge   LA   70806   [DELETED]   [DELETED]

Bogalusa Kidney Care—Davita

 

2108 South Avenue F.

  Bogalusa   LA   70427   [DELETED]   [DELETED]

Dialysis Systems of Covington—Davita #1535

 


210 Greenbriar Blvd

 

Covington   LA   70433   [DELETED]   [DELETED]

Davita Denham Springs Dialisys

 

26737 Highway 1032

  Denham
Springs  

LA  

70726   [DELETED]   [DELETED]

Davita 3528 Deridder

 

239 E. 1st St.

  Deridder   LA   70634   [DELETED]   [DELETED]

Davita 2606 Donaldsonville

 

101 Plimsol Dr

  Donaldsonville   LA   70346   [DELETED]   [DELETED]

Washington Parish Kidney Care

 

724 Washington Street

  Franklinton   LA   70438   [DELETED]   [DELETED]

Davita 3603 Magnolia Dialysis

 

210 E. Spillman St.

  Gonzales   LA   70737   [DELETED]   [DELETED]

Dialysis Systems of Hammond—Davita

 


15799 Professional Plaza

 

Hammond   LA   70403   [DELETED]   [DELETED]

Davita 2294 Marrero Dialysis Center

 

1908 Jutland Dr

  Harvey   LA   70058   [DELETED]   [DELETED]

Independent Renal Center—Davita

 

12392 Highway 40

  Independence   LA   70443   [DELETED]   [DELETED]

Davita 2605 Kenner

 

720 Village Rd

  Kenner   LA   70065   [DELETED]   [DELETED]

Davita Kenner Regional Dialysis Center

 


200 W. Esplanade Ave Ste 100

 

Kenner   LA   70065   [DELETED]   [DELETED]

Davita River Parish Dialysis Center #2231

 


2880 West Airline Highway

 

La Place   LA   70068   [DELETED]   [DELETED]

Davita 3535 Lake Charles Southwest Dialysis

 


433 Dr Michael Debakey Dr Ste 184

 



Lake Charles  



LA   70601   [DELETED]   [DELETED]

Davita 6318 Lake Charles Southwest At Home Dialysis

 


433 Dr Michael Debakey Dr Ste 184

 



Lake Charles  



LA   70601   [DELETED]   [DELETED]

Davita River Bend Dialysis #5538

 

1057 Paul Maillard Rd

  Luling   LA   70070   [DELETED]   [DELETED]

Davita Metairie Dialysis Center #2117

 


7100 Airline Drive

 

Metairie   LA   70003   [DELETED]   [DELETED]

Davita 6274 Monroe North At Home Dialysis

 


2344 Sterlington Rd

 

Monroe   LA   71203   [DELETED]   [DELETED]

Da Vita Fleur De Lis Dialysis Ctr

 

5555 Bullard Ave Ste 110

  New Orleans   LA   70128   [DELETED]   [DELETED]

Davita—Crescent City Dialysis

 

3909 Bienville St. Suite 1b

  New Orleans   LA   70119   [DELETED]   [DELETED]

Davita—Westbank Chronic Renal Center #630

 


3631 Behrman Pl

 

New Orleans   LA   70114   [DELETED]   [DELETED]

Davita 2480 Fleur De Lis Dialysis Center

 


5555 Bullard Ave Ste 110

 

New Orleans   LA   70128   [DELETED]   [DELETED]

Davita New Orleans Uptown #2038

 

1401 Foucher Street, 4th Floor

  New Orleans   LA   70115   [DELETED]   [DELETED]

Davita Westbank At Home #5928

 

3631 Behrman Pl

  New Orleans   LA   70114   [DELETED]   [DELETED]

 

Page 42 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Memorial Dialysis Center

 

4427 South Robertson Street

  New
Orleans  

LA  

70115   [DELETED]   [DELETED]

Davita 6183 Shreveport Hhd Center

 

1560 Irvine Pl

  Shreveport   LA   71101   [DELETED]   [DELETED]

Davita Red River Dialysis Center #4451

 


9205 Linwood Ave

 

Shreveport   LA   71106   [DELETED]   [DELETED]

Davita—Northshore Kidney Care

 

106 Medical Center Drive, Suite 101

  Slidell   LA   70461   [DELETED]   [DELETED]

Davita 6248 Slidell Kidney Care At Home

 


1150 Robert Blvd Ste 240

 

Slidell   LA   70458   [DELETED]   [DELETED]

Slidell Kidney Care

 

1150 Robert Boulevard, Suite 240

  Slidell   LA   70458   [DELETED]   [DELETED]

Davita 3537 Sulphur

 

944 Beglis Pkwy

  Sulphur   LA   70663   [DELETED]   [DELETED]

Davita Oakwood Dialysis Center #2032

 


148 Hector Avenue

 

Terrytown   LA   70056   [DELETED]   [DELETED]

Davita 3035 Boston

 

660 Harrison Ave Fl First

  Boston   MA   2118   [DELETED]   [DELETED]

Davita 3056 Brookline

 

322 Washington Street

  Brookline   MA   2445   [DELETED]   [DELETED]

Davita 3573 Burlington Dialysis

 

41 Mall Rd

  Burlington   MA   1805   [DELETED]   [DELETED]

Davita 3238 Northeast Cambridge

 

799 Concord Avenue, First Floor

  Cambridge   MA   2138   [DELETED]   [DELETED]

Davita 3242 Weymouth

 

330 Libbey Industrial Pkwy

  East
Weymouth  

MA  

2189   [DELETED]   [DELETED]

Physicians Dialysis, Inc.—Fitchburg

 

551 Electric Avenue

  Fitchburg   MA   1420   [DELETED]   [DELETED]

Davita—Wellington Circle At Home

 

10 Cabot Rd Ste 103b

  Medford   MA   2155   [DELETED]   [DELETED]

Davita—Wellington Dialysis

 

10 Cabot Road, Suiet 103 B.

  Medford   MA   2155   [DELETED]   [DELETED]

Davita—New Bedford At Home

 

524 Union Street

  New
Bedford  

MA  

2740   [DELETED]   [DELETED]

Davita 3239 New Bedford

 

524 Union St.

  New
Bedford  

MA  

2740   [DELETED]   [DELETED]

Davita 3313 Salem Northeast

 

10 Colonial Road, Suite 205

  Salem   MA   1970   [DELETED]   [DELETED]

Davita Wellsley Dialysis

 

195 Worchester Street

  Wellesley   MA   2481   [DELETED]   [DELETED]

Davita 3243 Woburn

 

23 Warren Ave

  Woburn   MA   1801   [DELETED]   [DELETED]

Davita #1651 Worcester Dialysis Center

 


19 Glennie St. Ste A

 

Worcester   MA   1605   [DELETED]   [DELETED]

Davita Aberdeen

 

780 W. Bel Air Ave

  Aberdeen   MD   21001   [DELETED]   [DELETED]

Davita Catonsville

 

1581 Sulphur Spring Rd Ste 112

  Arbutus   MD   21227   [DELETED]   [DELETED]

Bertha Sirk Dialysis Center, Inc.

 

5820 York Road, Suite 10

  Baltimore   MD   21212   [DELETED]   [DELETED]

Davita Mercy Dialysis

 

315 N. Calvert St. Ste 300

  Baltimore   MD   21202   [DELETED]   [DELETED]

Davita #3369 Baltimore Geriatric

 

4940 Eastern Avenue, 5th Floor

  Baltimore   MD   21224   [DELETED]   [DELETED]

Davita 3262 Jhhs-North Bond St.

 

409 Caroline St.

  Baltimore   MD   21231   [DELETED]   [DELETED]

Davita 3323 J. B. Zachary

 

333 Cassell Dr Ste 2300

  Baltimore   MD   21224   [DELETED]   [DELETED]

Davita 3324 Whitesquare

 

1 Nashua Court, Suite E.

  Baltimore   MD   21221   [DELETED]   [DELETED]

Davita 3325 25th Street

 

920 East 25th Street

  Baltimore   MD   21218   [DELETED]   [DELETED]

Davita 3367 Howard Street

 

22 South Howard Street

  Baltimore   MD   21201   [DELETED]   [DELETED]

Davita Carroll County Acutes #1019-2 Dialysis

 


1585 Sulphur Spring Road, Suite 107

 



Baltimore  



MD   21227   [DELETED]   [DELETED]

Davita Downtown Dialysis Center

 

821 N. Eutaw St. Ste 401

  Baltimore   MD   21201   [DELETED]   [DELETED]

Davita Greenspring Dialysis Center

 

4701 Mount Hope Drive, Suite C

  Baltimore   MD   21215   [DELETED]   [DELETED]

Davita Seton Drive Dialysis

 

4800 Seton Drive

  Baltimore   MD   21215   [DELETED]   [DELETED]

Harford Road Dialysis Center

 

5800 Harford Rd

  Baltimore   MD   21214   [DELETED]   [DELETED]

Jb Zachary At Home

 

333 Cassell Drive, Suite 2300

  Baltimore   MD   21224   [DELETED]   [DELETED]

Davita 3336 Bel Air

 

2225 Old Emmorton Road, Suite 105

 

Bel Air  

MD   21015   [DELETED]   [DELETED]

Davita Calverton Dialysis Center #2499

 


4780 Corridor Pl Ste C

 

Beltsville   MD   20705   [DELETED]   [DELETED]

Davita #0811 Berlin

 

314 Franklin Ave Ste 306

  Berlin   MD   21811   [DELETED]   [DELETED]

Renal Care of Bowie

 

4861 Telsa Drive, Suite H

  Bowie   MD   20715   [DELETED]   [DELETED]

Davita

 

111 Cherry Hl Road Harbor Park W.

  Brooklyn   MD   21225   [DELETED]   [DELETED]

Davita #2043

 

300 Bryn Street, First Floor

  Cambridge   MD   21613   [DELETED]   [DELETED]

Davita 2513 North Rolling Road Dialysis

 


1108 N. Rolling Rd

 

Catonsville   MD   21228   [DELETED]   [DELETED]

Rtc Chestertown

 

100 Brown Street

  Chestertown   MD   21620   [DELETED]   [DELETED]

Davita 3076 Gwu-Clinton

 

10401 Hospital Drive, Suite G-02

  Clinton   MD   20735   [DELETED]   [DELETED]

Davita 3704 Southern Maryland

 

9211 Stuart Ln

  Clinton   MD   20735   [DELETED]   [DELETED]

Davita 3636 Cedar Lane

 

6334 Cedar Ln Ste 101

  Columbia   MD   21044   [DELETED]   [DELETED]

Davita Howard County

 

5999 Harpers Farm Road, Suite E-110

 

Columbia  

MD   21044   [DELETED]   [DELETED]

Davita 3452 Dundalk

 

14 Commerce St.

  Dundalk   MD   21222   [DELETED]   [DELETED]

Davita Easton Dialysis

 

402 Marvel Ct

  Easton   MD   21601   [DELETED]   [DELETED]

Davita District Heights Dialysis #4321

 


5701 Silver Hill Rd

 

Forestville   MD   20747   [DELETED]   [DELETED]

Davita Dialysis 3474-1 Frederick Acutes—Frederick Memorial Hospital

 




400 W. 7th St.

 



Frederick   MD   21701   [DELETED]   [DELETED]

Davita Frederick At Home

 

140 Thomas Johnson Dr

  Frederick   MD   21702   [DELETED]   [DELETED]

Frederick Dialysis—Davita

 

140 Thomas Johnson Dr Suite 100

  Frederick   MD   21702   [DELETED]   [DELETED]

Davita-Germantown At Home

 

20111 Century Blvd

  Germantown   MD   20874   [DELETED]   [DELETED]

Germantown Dialysis Center #2053

 

20111 Century Boulevard, Suite C

  Germantown   MD   20874   [DELETED]   [DELETED]

 

Page 43 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3646 Glem Burnie

 

120 Langley Rd N.

  Glen Burnie   MD   21060   [DELETED]   [DELETED]

Davita Washington County Dialysis #2458

 


1136 Opal Ct

 

Hagerstown   MD   21740   [DELETED]   [DELETED]

Davita Tacoma Park Dialysis Center #1617-1

 


1502 University Blvd E.

 

Hyattsville   MD   20783   [DELETED]   [DELETED]

Davita—Lanham At Home

 

8855 Annapolis Road, Suite 104

  Lanham   MD   20706   [DELETED]   [DELETED]

Renal Care Management Lanham Dialysis Center

 


8855 Annapolis Road, Suite 200

 

Lanham   MD   20706   [DELETED]   [DELETED]

Davita # 1578—Kidney Care of Largo

 


1300 Mercantile Lane, Suite 194

 

Largo   MD   20774   [DELETED]   [DELETED]

Davita 3759 Landover

 

1200 Mercantile Lane, Suite 105

  Largo   MD   20774   [DELETED]   [DELETED]

Davita—Kidney Care Center of Laurel

 


14631 Laurel Bowie Rd Suite 100-105

 



Laurel  



MD   20707   [DELETED]   [DELETED]

Davita 3310 Green Springs

 

10753 Falls Road, Suite 115

  Lutherville   MD   21093   [DELETED]   [DELETED]

Davita—Owings Mills

 

10 Cross Road, Suite 110

  Owings Mills   MD   21117   [DELETED]   [DELETED]

Rivertowne Dialysis Center At Oxon Hill

 


6192 Oxon Hill Rd

 

Oxon Hill   MD   20745   [DELETED]   [DELETED]

Davita 3362 Pasadena

 

8894 Fort Smallwood Road, Suite 12-16

 

Pasadena  

MD   21122   [DELETED]   [DELETED]

Pikesville Dialysis Center Davita

 

1500 Reisterstown Road, Suite 220

  Pikesville   MD   21208   [DELETED]   [DELETED]

Davita Baltimore County Dialysis

 

9635 Liberty Rd Ste A

  Randallstown   MD   21133   [DELETED]   [DELETED]

Davita #0812 Rockville

 

14915 Broschart Road, Suite 100

  Rockville   MD   20850   [DELETED]   [DELETED]

Davita 3292 Silver Spring

 

8412 Georgia Ave

  Silver Spring   MD   20910   [DELETED]   [DELETED]

Renal Care Management

 

831 University Boulevard Suite 11

  Silver
Springs  

MD  

20903   [DELETED]   [DELETED]

Davita #0562 Dulaney Towson Dialysis Center

 


113 West Rd Ste 201

 

Towson   MD   21204   [DELETED]   [DELETED]

Davita—Carroll County Dialysis Facility

 


412 Malcolm Drive, Suite 310

 

Westminster   MD   21157   [DELETED]   [DELETED]

Davita Wheaton Dialysis

 

11941 Georgia Avenue, Wheaton Park Shopping Center

 

Wheaton  

MD   20902   [DELETED]   [DELETED]

Davita Kidney Home (Home Options and Medical Education-Pd) #1975

 


2245 Rolling Run Dr Ste 4

 

Windsor Mill   MD   21244   [DELETED]   [DELETED]

Davita Northwest Dialysis Center #2250

 


2245 Rolling Run Dr Ste 1

 

Windsor Mill   MD   21244   [DELETED]   [DELETED]

Davita- Kidney Home (Home Options and Med Education) Dialysis #5981

 




2245 Rolling Run Dr Ste 3

 



Windsor Mill   MD   21244   [DELETED]   [DELETED]

Davita Down River Dialysis Center #1680

 


5600 Allen Road

 

Allen Park   MI   48101   [DELETED]   [DELETED]

Davita Battle Creek Dialysis

 

220 Goodale Avenue East

  Battle Creek   MI   49037   [DELETED]   [DELETED]

Davita Michigan Kidney Center—Brighton

 


7960 West Grand River, Suite 210

 

Brighton   MI   48114   [DELETED]   [DELETED]

Davita Burton Dialysis Center # 4415

 

4015 Davison Rd

  Burton   MI   48509   [DELETED]   [DELETED]

Davita Chelsea Dialysis

 

1620 Commerce Park Drive, Suite 200

 

Chelsea  

MI   48118   [DELETED]   [DELETED]

Davita #0152 Clarkston Dialysis

 

6770 Dixie Highway, Suite 205

  Clarkston   MI   48346   [DELETED]   [DELETED]

Davita Clinton Township At Home #6232

 


15918 Nineteen Mile Rd. Suite 110

 

Clinton
Township  

MI  

48038   [DELETED]   [DELETED]

Davita Commerce Township Dialysis Center

 


120 W. Commerce Road

 

Commerce
Township  

MI  

48382   [DELETED]   [DELETED]

Davison Dialysis Center

 

1011 South State Road

  Davison   MI   48423   [DELETED]   [DELETED]

Davita #2160 East Dearborn Dialysis Center

 


13200 West Warren Avenue

 

Dearborn   MI   48126   [DELETED]   [DELETED]

Davita 4018 Dearborn-Fka Oakwood

 

1185 Monroe

  Dearborn   MI   48124   [DELETED]   [DELETED]

Davita Dearborn At Home Dialysis #3989

 


22030 Park St.

 

Dearborn   MI   48124   [DELETED]   [DELETED]

Davita—Detroit Dialysis

 

2674 East Jefferson

  Detroit   MI   48207   [DELETED]   [DELETED]

Davita 3426 Detroit Downtown

 

18100 Schaefer Hwy

  Detroit   MI   48235   [DELETED]   [DELETED]

Davita 3427 Detroit Redford

 

22711 Grand River Ave

  Detroit   MI   48219   [DELETED]   [DELETED]

Davita 3428 Detroit Kresge

 

4145 Cass Ave

  Detroit   MI   48201   [DELETED]   [DELETED]

Davita 3429 Motor City Dialysis

 

4160 John R. St. Ste 724

  Detroit   MI   48201   [DELETED]   [DELETED]

Davita Dialysis—Detroit

 

6150 Cadieux Road

  Detroit   MI   48224   [DELETED]   [DELETED]

Davita Motor City Dialysis #3429-1

 

4727 St. Antoine St. Ste 101

  Detroit   MI   48201   [DELETED]   [DELETED]

Davita- Grosse Pointe Dialysis

 

18000 East Warren Avenue, Suite 100

 

Detroit  

MI   48222   [DELETED]   [DELETED]

New Center Dialysis, P.C.

 

3011 West Grand Boulevard, Suite 650

 

Detroit  

MI   48202   [DELETED]   [DELETED]

Davita 6207 Lansing At Home

 

1675 Watertower Pl Suite 700

  East Lansing   MI   48823   [DELETED]   [DELETED]

Davita—Fenton Dialysis

 

17420 Silver Parkway

  Fenton   MI   48430   [DELETED]   [DELETED]

Davita—Flint Dialysis Center #1557

 

2 Hurley Plaza, Suite 115

  Flint   MI   48503   [DELETED]   [DELETED]

Davita Ballenger Pointe #2104

 

2262 South Ballenger Highway

  Flint   MI   48503   [DELETED]   [DELETED]

 

Page 44 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Ballenger Pointe At Home #6011

 


2262 South Ballenger Highway

 

Flint   MI   48503   [DELETED]   [DELETED]

Hallwood Dialysis Center #1558

 

4929 Clio Road, Suite B.

  Flint   MI   48504   [DELETED]   [DELETED]

Park Plaza Dialysis Center

 

G-1075 North Ballenger Highway

  Flint   MI   48504   [DELETED]   [DELETED]

Davita #0298 Flushing Dialysis

 

3469 Pierson Pl Ste A

  Flushing   MI   48433   [DELETED]   [DELETED]

Davita 3634 Newaygo County

 

1317 W. Main St.

  Fremont   MI   49412   [DELETED]   [DELETED]

Davita Grand Blanc Dialysis

 

3625 Genesys Parkway

  Grand Blanc   MI   48439   [DELETED]   [DELETED]

Davita Grand Haven

 

16964 Robbins Road

  Grand
Haven  

MI  

49417   [DELETED]   [DELETED]

Davita—Grand Rapids

 

801 Cherry St. Se

  Grand
Rapids  

MI  

49506   [DELETED]   [DELETED]

Davita—Grand Rapids At Home

 

801 Cherry Street Southeast, 2nd Floor

 

Grand
Rapids  



MI  



49506   [DELETED]   [DELETED]

Davita Grand Rapids East

 

1230 Ekhart Street Northeast

  Grand
Rapids  

MI  

49503   [DELETED]   [DELETED]

Davita Dialysis—Highland Park

 

64 Victor Street

  Highland
Park  

MI  

48203   [DELETED]   [DELETED]

Davita State Fair Dialysis #1592

 

19800 Woodward Ave

  Highland
Park  

MI  

48203   [DELETED]   [DELETED]

Davita Ionia Dialysis Center

 

2622 Heartland Boulevard

  Ionnia   MI   48846   [DELETED]   [DELETED]

Davita Jackson Dialysis Center

 

234 West Louis Glick Highway

  Jackson   MI   49201   [DELETED]   [DELETED]

Davita Kalamazoo Central

 

535 S. Burdick, Suite 110

  Kalamazoo   MI   49007   [DELETED]   [DELETED]

Davita Kalamazoo West #2287

 

1040 N. 10th Street

  Kalamazoo   MI   49009   [DELETED]   [DELETED]

Davita- Kalamazoo Home Hemo #6195

 


1040 North 10th Street

 

Kalamazoo   MI   49009   [DELETED]   [DELETED]

Davita 3071 Ludington

 

5 N. Atkinson Dr Ste 101

  Ludington   MI   49431   [DELETED]   [DELETED]

Davita 3069 Muskegon

 

1277 Mercy Dr

  Muskegon   MI   49444   [DELETED]   [DELETED]

Davita 6314 Muskegon At Home

 

1277 Mercy Dr.

  Muskegon   MI   49444   [DELETED]   [DELETED]

Novi Kidney Center

 

47250 West Ten Mile Road

  Novi   MI   48374   [DELETED]   [DELETED]

Oak Park Dialysis Center #369, Parkwood Plaza

 


13481 West Ten Mile Road

 

Oak Park   MI   48237   [DELETED]   [DELETED]

Davita North Oakland Dialysis Facility

 


450 N. Telegraph Rd Suite 600

 

Pontiac   MI   48341   [DELETED]   [DELETED]

Davita- North Oakland Medical Center # 1066-1 Dialysis-Acute

 


461 W. Huron St. Rm 509

 

Pontiac   MI   48341   [DELETED]   [DELETED]

Davita Rochester Hills Dialysis Center #2105

 


1886 W. Auburn Rd Ste 100

 

Rochester
Hills  

MI  

48309   [DELETED]   [DELETED]

Davita 3561 Romulus

 

31470 Ecorse Rd

  Romulus   MI   48174   [DELETED]   [DELETED]

Saginaw Dialysis Clinic

 

1527 East Genesee

  Saginaw   MI   48607   [DELETED]   [DELETED]

Davita #2464

 

24467 W. 10 Mile Rd

  Southfield   MI   48033   [DELETED]   [DELETED]

Davita 3507 Southfield

 

18544 Eight Mile Road

  Southfield   MI   48075   [DELETED]   [DELETED]

Davita Cornerstone Dialysis At Home #6004

 


23857 Greenfield Road

 

Southfield   MI   48075   [DELETED]   [DELETED]

Southfield Dialysis Center #329

 

23857 Greenfield Rd

  Southfield   MI   48075   [DELETED]   [DELETED]

Southfield West Dialysis Center #295

 

21900 Melrose, Southfield Tech Center, Building #2

 

Southfield  

MI   48075   [DELETED]   [DELETED]

Davita 4219 Southgate

 

14752 Northline Rd

  Southgate   MI   48195   [DELETED]   [DELETED]

Macomb Kidney Center of Davita #326

 


28295 Schoenherr Road, Suite A

 

Warren   MI   48088   [DELETED]   [DELETED]

Davita Waterford Tel Huron Dialysis #2463

 


225 Summit Dr

 

Waterford   MI   48328   [DELETED]   [DELETED]

Davita West Bloomfield #0297

 

6010 W. Maple Rd Ste 215

  West
Bloomfield  

MI  

48322   [DELETED]   [DELETED]

Davita West Bloomfield At Home #5943

 


6010 W. Maple Rd Ste 215

 

West
Bloomfield  

MI  

48322   [DELETED]   [DELETED]

Davita 4214 Westland

 

5715 N. Venoy Rd

  Westland   MI   48185   [DELETED]   [DELETED]

Davita Westland Dialysis Center #2102

 


36585 Ford Road

 

Westland   MI   48185   [DELETED]   [DELETED]

Davita Ypsilanti At Home

 

2766 Washtenaw Rd

  Ypsilanti   MI   48197   [DELETED]   [DELETED]

Ypsilanti Dialysis Center -Davita

 

2766 Washtenaw, Washetenaw Fountain Plaza

 

Ypsilanti  

MI   48197   [DELETED]   [DELETED]

Davita—Arden Hills Dialysis

 

3900 Northwoods Drive, Suite 110

  Arden Hills   MN   55112   [DELETED]   [DELETED]

Davita

 

8591 Lyndale Avenue South

  Bloomington   MN   55420   [DELETED]   [DELETED]

Davita Burnsville Dialysis

 

501 East Nicollet, Suite 150

  Burnsville   MN   55337   [DELETED]   [DELETED]

Davita Cass Lake Dialysis

 

602 Grand Utley Street

  Cass Lake   MN   56633   [DELETED]   [DELETED]

Davita Cottage Grove Dialysis

 

8800 East Point Douglas Road, Suite 100

 

Cottage
Grove  



MN  



55016   [DELETED]   [DELETED]

Davita Dialysis Eagan #2041

 

2750 Blue Water Road, Suite 300

  Eagan   MN   55121   [DELETED]   [DELETED]

Eden Prairie Dialysis Center #2042

 

14852 Scenic Heights Road, Suite 255

 

Eden Prairie  

MN   55344   [DELETED]   [DELETED]

Davita #0215 Faribault Dialysis

 

201 S. Lyndale Ave Ste F.

  Faribault   MN   55021   [DELETED]   [DELETED]

 

Page 45 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita—Forest Lake Dialysis Unit

 

1068 South Lake Street

  Forest Lake   MN   55025   [DELETED]   [DELETED]

Davita-Fridley Dialysis

 

5301 East River Road , Suite 117

  Fridley   MN   55421   [DELETED]   [DELETED]

Davita #1964—Maple Grove Pd At Home Dialysis

 


15655 Grove Cir N.

 

Maple
Grove  

MN  

55369   [DELETED]   [DELETED]

Davita 2479 Maple Grove Dialsis

 

15655 Grove Cir N.

  Maple
Grove  

MN  

55369   [DELETED]   [DELETED]

Maplewood Dialysis Davita

 

2785 White Bear Avenue

  Maplewood   MN   55109   [DELETED]   [DELETED]

Marshall Dialysis of Total Renal Care

 

300 South Bruce Street

  Marshall   MN   56258   [DELETED]   [DELETED]

Davita # 0207 Minneapolis Dialysis Center

 


825 South 8th Street, Suite Sl42

 

Minneapolis   MN   55404   [DELETED]   [DELETED]

Davita #0205

 

6550 York Avenue South, Suite 100

  Minneapolis   MN   55435   [DELETED]   [DELETED]

Davita—North Central Acute Dialysis # 224

 


901 S. 6th St. Suite R7100

 

Minneapolis   MN   55415   [DELETED]   [DELETED]

Davita Coon Rapids Dialysis

 

3960 Coon Rapids Blvd Nw Ste 309

  Minneapolis   MN   55433   [DELETED]   [DELETED]

Davita Home Dialysis

 

825 South Eighth Street, Suite 1224

  Minneapolis   MN   55404   [DELETED]   [DELETED]

Davita Uptown Dialysis

 

3601 Lyndale Avenue S.

  Minneapolis   MN   55409   [DELETED]   [DELETED]

Davita-North Memorial Apheresis #227-14-Acute

 


3300 Oakdale Ave N.

 

Minneapolis   MN   55422   [DELETED]   [DELETED]

Minneapolis North East Hennepin Dialysis

 


1049 10th Avenue South East

 

Minneapolis   MN   55414   [DELETED]   [DELETED]

Davita Minnetonka Dialysis Unit

 

17809 Hutchins Drive

  Minnetonka   MN   55345   [DELETED]   [DELETED]

Montevideo Dialysis Davita

 

824 North 11th Street

  Montevideo   MN   56265   [DELETED]   [DELETED]

New Hope Dialysis Center #2200

 

5640 International Parkway

  New Hope   MN   55428   [DELETED]   [DELETED]

Davita Pine City Dialysis

 

129 East 6th Avenue

  Pine City   MN   55063   [DELETED]   [DELETED]

Davita—Pipestone Dialysis Center

 

911 5th Ave Sw

  Pipestone   MN   56164   [DELETED]   [DELETED]

Red Wing Dialysis Center

 

3028 North Service Drive

  Red Wing   MN   55066   [DELETED]   [DELETED]

Redwood Falls Dialysis Davita

 

100 Fallwood Road

  Redwood
Falls  

MN  

56283   [DELETED]   [DELETED]

Davita Richfield Dialysis Center #2175

 


6601 Lyndale Avenue, Suite 150

 

Richfield   MN   55423   [DELETED]   [DELETED]

Davita Richfield Pd Program #2232

 

6601 Lyndale Avenue, Suite 150

  Richfield   MN   55423   [DELETED]   [DELETED]

Davita North Memorial Health Care #226-1

 


3300 Oakdale Ave N.

 

Robbinsdale   MN   55422   [DELETED]   [DELETED]

Davita Scott County

 

7456 South Park Drive

  Savage   MN   55378   [DELETED]   [DELETED]

Davita St. Louis Park Pd

 

3505 Louisiana Avenue

  St. Louis   MN   55426   [DELETED]   [DELETED]

Davita St. Louis Park Dialysis

 

3505 Louisiana Ave S.

  St. Louis
Park  

MN  

55426   [DELETED]   [DELETED]

Davita Westwood Hills #2428

 

7525 Wayzata Blvd

  St. Louis
Park  

MN  

55426   [DELETED]   [DELETED]

Davita 5996 University Unit Riverside At Home

 


1045 Westgate Dr Ste 90

 

St. Paul   MN   55114   [DELETED]   [DELETED]

Davita Capital Dialysis

 

555 Park Street, Suite 230

  St. Paul   MN   55103   [DELETED]   [DELETED]

Davita Capitol Pd Program #1748 Dba: Capitol Home Dialysis

 


555 Park Street, Suite 110

 

St. Paul   MN   55103   [DELETED]   [DELETED]

Davita Highland Park Dialysis

 

1559 7th St. W.

  St. Paul   MN   55102   [DELETED]   [DELETED]

Davita Home Unit #6009

 

555 Park St. Ste 230a

  St. Paul   MN   55103   [DELETED]   [DELETED]

Davita St. Paul Dialysis

 

555 Park Street, Suite 180

  St. Paul   MN   55103   [DELETED]   [DELETED]

Davita Sun Ray Dialysis Center

 

1758 Old Hudson Rd Suite 100

  St. Paul   MN   55106   [DELETED]   [DELETED]

Davita University Dialysis Center Riverside

 


1045 Westgate Dr Ste 90

 

St. Paul   MN   55114   [DELETED]   [DELETED]

Davita Woodbury Dialysis

 

1850-3 Weir Drive

  St. Paul   MN   55125   [DELETED]   [DELETED]

River City Dialysis Center

 

1970 Northwestern Avenue North

  Stillwater   MN   55082   [DELETED]   [DELETED]

Regional Kidney Disease Program of Total Renal Care, Dba: West St. Paul Dialysis

 




1555 Livingston

 



West St.
Paul  

MN  

55118   [DELETED]   [DELETED]

Davita 3523 Cameron

 

1003 West 4th Street

  Cameron   MO   64429   [DELETED]   [DELETED]

Davita Dialysis St. Louis Acutes—St. Lukes Rehab Hospital #1103-4

 


14709 Olive Blvd

 

Chesterfield   MO   63017   [DELETED]   [DELETED]

Davita 3525 Chillicothe

 

588 E. Business 36

  Chillicothe   MO   64601   [DELETED]   [DELETED]

Davita Columbia At Home

 

1701 E. Broadway, Suite G102

  Columbia   MO   65201   [DELETED]   [DELETED]

Davita Columbia Dialysis Center #2136

 


1701 East Broadway Suite G102

 

Columbia   MO   65201   [DELETED]   [DELETED]

Crestwood Dialysis Center #1576

 

9901 Watson Road, Suite 125

  Crestwood   MO   63126   [DELETED]   [DELETED]

Davita 3465 St. Louis West Pd Dialysis

 


450 N. Lindbergh Blvd Suite 100c

 

Creve
Coeur  

MO  

63141   [DELETED]   [DELETED]

Davita Crystal City Dialysis

 

Highway 61 South and I. 55

  Crystal City   MO   63019   [DELETED]   [DELETED]

Davita Dexter Dialysis Center #4447

 

2010 N. Outer Rd

  Dexter   MO   63841   [DELETED]   [DELETED]

Davita Eureka Dialysis Center #2445

 

419 Meramec Blvd

  Eureka   MO   63025   [DELETED]   [DELETED]

Davita Maple Valley Plaza Dialysis Center #5010

 


649 Maple Valley Dr Bldg G.

 

Farmington   MO   63640   [DELETED]   [DELETED]

Davita—North St. Louise County Dialysis Center

 


13119 New Halls Ferry Road

 

Florissant   MO   63033   [DELETED]   [DELETED]

 

Page 46 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3279 Florissant

 

11687 West Florissant

  Florissant   MO   63033   [DELETED]   [DELETED]

Davita North St. Louis County At Home #5938

 


13119 New Halls Ferry Rd

 

Florissant   MO   63033   [DELETED]   [DELETED]

Davita Hannibal At Home #5947

 

3140 Palmyra Rd

  Hannibal   MO   63401   [DELETED]   [DELETED]

Davita Hannibal Dialysis #5518

 

3140 Palmyra Rd

  Hannibal   MO   63401   [DELETED]   [DELETED]

Davita 3499 Hazelwood

 

637 Dunn Road, Suite 125

  Hazelwood   MO   63042   [DELETED]   [DELETED]

Davita—Eastland Dialysis Center

 

19101 East Valley View Pkwy., Suite E.

 

Independence  

MO   64055   [DELETED]   [DELETED]

Davita 3202 Hospital Hill

 

2250 Holmes

  Kansas City   MO   64108   [DELETED]   [DELETED]

Davita 3591 Platte Woods

 

7667 Northwest Prairie View Road

  Kansas City   MO   64151   [DELETED]   [DELETED]

Davita Timberlake Dialysis

 

12110 Holmes Rd

  Kansas City   MO   64145   [DELETED]   [DELETED]

Hope Again Dialysis

 

1207 State Route V.V.

  Kennett   MO   63857   [DELETED]   [DELETED]

Davita #5964 At Home

 

202 Brevco Plz

  Lake St.
Louis  

MO  

63367   [DELETED]   [DELETED]

Davita 3516 Lake St. Louis

 

201 Brevco Plz

  Lake St.
Louis  

MO  

63367   [DELETED]   [DELETED]

Davita 3504 Liberty Dialysis Center

 

2525 Glenn Hendren Drive

  Liberty   MO   64068   [DELETED]   [DELETED]

Davita 3531 Nodaway County Dialysis

 


2613 South Main

 

Maryville   MO   64468   [DELETED]   [DELETED]

Davita Northland

 

2750 Clay Edwards Drive, Suite 100

 

North Kansas
City  



MO  



64116   [DELETED]   [DELETED]

Davita Northland At Home

 

2750 Clay Edwards Drive, Suite 504

 

North Kansas
City  



MO  



64116   [DELETED]   [DELETED]

Davita Waterbury Dialysis #4463

 

929 Waterbury Falls Dr

  O Fallon   MO   63368   [DELETED]   [DELETED]

Davita—Bluff City Dialysis

 

2400 Lucy Lee Parkway, Suite E.

  Poplar Bluff   MO   63901   [DELETED]   [DELETED]

Davita- Bluff City At Home Dialysis #5978

 


2400 Lucy Lee Pkwy Ste E.

 

Poplar Bluff   MO   63901   [DELETED]   [DELETED]

Davita Riverside Reprocessing #3674

 

410 Nw Business Park Ln

  Riverside   MO   64150   [DELETED]   [DELETED]

Davita-Kansas City Mo, Acutes #3635-1 Dialysis

 


408 Nw Business Park Ln

 

Riverside   MO   64150   [DELETED]   [DELETED]

Davita 3115 Rolla

 

1503 East 10th Street

  Rolla   MO   65401   [DELETED]   [DELETED]

Davita 3335 St. Charles

 

2125 Bluestone Dr

  St. Charles   MO   63303   [DELETED]   [DELETED]

Davita 3536 St. Joseph

 

5514 Corporate Drive, Suite 100

  St. Joseph   MO   64507   [DELETED]   [DELETED]

Davita St. Joseph At Home

 

5514 Corporate Drive, Suite 100

  St. Joseph   MO   64507   [DELETED]   [DELETED]

Davita—Lamplighter Dialysis Center #2051

 


12654 Lamplighter Square

 

St. Louis   MO   63128   [DELETED]   [DELETED]

Davita 3386 Shrewsbury

 

7435 Watson Road, Suite 119

  St. Louis   MO   63119   [DELETED]   [DELETED]

Davita 3418 Washington Univ Jv

 

400 North Lindbergh Boulevard

  St. Louis   MO   63141   [DELETED]   [DELETED]

Davita 3475 St. Louis Washington Univ

 


324 Debaliveire Avenue

 

St. Louis   MO   63112   [DELETED]   [DELETED]

Davita Dialysis—Missouri Acute Program #459

 


9700 Mackenzie Rd Ste 225

 

St. Louis   MO   63123   [DELETED]   [DELETED]

Davita Dialysis Missouri Acute-Kindred Hospital #459-25

 


4930 Lindell Blvd

 

St. Louis   MO   63108   [DELETED]   [DELETED]

Davita Hampton Dialysis #2025.

 

1425 Hampton Avenue

  St. Louis   MO   63139   [DELETED]   [DELETED]

Davita St. Louis West At Home Dialysis

 


450 N. Lindberg Blvd Ste 100c

 

St. Louis   MO   63141   [DELETED]   [DELETED]

Davita Villa of St. John Dialysis Center #4468

 


9030 St. Charles Rock Rd

 

St. Louis   MO   63114   [DELETED]   [DELETED]

Davita-South County Dialysis

 

4145 Union Road

  St. Louis   MO   63129   [DELETED]   [DELETED]

Renal Treatment Center—St. Louis

 

2610 Clark Avenue

  St. Louis   MO   63103   [DELETED]   [DELETED]

Davita- South County Deaconess At Home

 


4145 Union Road

 

St. Louise   MO   63129   [DELETED]   [DELETED]

Davita 3589 St. Peters

 

300 First Executive Avenue, Suite A

 

St. Peters  

MO   63376   [DELETED]   [DELETED]

Davita 3278 Washington

 

1112 Washington Square

  Washington   MO   63090   [DELETED]   [DELETED]

Davita Villa of Wentzville #4461

 

1126 W. Pearce Blvd Ste 118

  Wentzville   MO   63385   [DELETED]   [DELETED]

Davita 2625 Lucedale

 

652 Manilla St.

  Lucedale   MS   39452   [DELETED]   [DELETED]

Davita Ocean Springs At Home #6269

 


13150 Ponce De Leon

 

Ocean
Springs  

MS  

39564   [DELETED]   [DELETED]

Davita Ocean Springs Dialysis

 

13150 Ponce De Leon

  Ocean
Springs  

MS  

39564   [DELETED]   [DELETED]

Davita Ocean Springs Dialysis

 

12 Marks Road

  Ocean
Springs  

MS  

39564   [DELETED]   [DELETED]

Davita

 

4907 Telephone Rd

  Pascagoula   MS   39567   [DELETED]   [DELETED]

Davita Ahoskie Dialysis

 

129 Hertford County High Road

  Ahoskie   NC   27910   [DELETED]   [DELETED]

Davita 1057-3 Asheville Acute Warehouse Dialysis

 


400 Ridgefield Ct Suite 101

 

Asheville   NC   28806   [DELETED]   [DELETED]

Davita 6134 Asheville Kidney At Home

 


1600 Centerpark Dr

 

Asheville   NC   28805   [DELETED]   [DELETED]

Davita Asheville Kidney Center

 

1600 Centrepark Drive

  Asheville   NC   28805   [DELETED]   [DELETED]

Davita Asheville Kidney Center

 

1600 Centrepark Drive

  Asheville   NC   28805   [DELETED]   [DELETED]

 

Page 47 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Montgomery Dialysis Center #578

 


323 West Main Street

 

Biscoe   NC   27209   [DELETED]   [DELETED]

Davita #0589 Burgaw Dialysis Center

 


704 South Dickerson St.

 

Burgaw   NC   28425   [DELETED]   [DELETED]

Davita #0944 Burlington Dialysis Center

 


873 Heather Rd

 

Burlington   NC   27215   [DELETED]   [DELETED]

Davita Burlington At Home Dialysis #5958

 


873 Heather Rd

 

Burlington   NC   27215   [DELETED]   [DELETED]

Davita Carthage Dialysis Center #4493

 


165 Savannah Garden Dr

 

Carthage   NC   28327   [DELETED]   [DELETED]

Chadbourn Dialysis Center

 

210 East Strawberry Boulevard

  Chadbourn   NC   28431   [DELETED]   [DELETED]

Charlotte At Home # 6045

 

2321 West Morehead Street

  Charlotte   NC   28208   [DELETED]   [DELETED]

Davita

 

2321 W. Morehead St. Ste 102

  Charlotte   NC   28208   [DELETED]   [DELETED]

Davita 3568 Charlotte East

 

3204 North Sharon Amity Road

  Charlotte   NC   28205   [DELETED]   [DELETED]

Davita 3934 South Charlotte

 

6450 Bannington Rd

  Charlotte   NC   28226   [DELETED]   [DELETED]

Davita 3944 North Charlotte Dialysis

 

6620 Old Statesville Rd

  Charlotte   NC   28269   [DELETED]   [DELETED]

Davita—Cherokee Dialysis Center

 

53 Echota Church Road

  Cherokee   NC   28719   [DELETED]   [DELETED]

Davita—Waynesville Dialysis Center #2000

 


11 Park Terrace Drive

 

Clyde   NC   28721   [DELETED]   [DELETED]

Davita—Copperfield Dialysis Center #2004

 


1030 Vinehaven Drive

 

Concord   NC   28025   [DELETED]   [DELETED]

Davita Harrisburg Dialysis Center #4431

 


3310 Perry St.

 

Concord   NC   28027   [DELETED]   [DELETED]

Davita -Durham West At Home

 

4307 Western Park Pl Suite 101

  Durham   NC   27705   [DELETED]   [DELETED]

Davita 3024 Durham

 

601 Fayetteville St.

  Durham   NC   27701   [DELETED]   [DELETED]

Davita 3503 Durham West

 

4307 Western Park Pl

  Durham   NC   27705   [DELETED]   [DELETED]

Dialysis Care of Rockingham County

 

251 West King’s Highway

  Eden   NC   27288   [DELETED]   [DELETED]

Davita 3907 Edenton

 

703 Luke St.

  Edenton   NC   27932   [DELETED]   [DELETED]

Davita Albermarle Hospital #2908-1 Dialysis-Acute

 


1144 N. Road St.

 

Elizabeth City   NC   27909   [DELETED]   [DELETED]

Davita Elizabeth City Dialysis

 

1840 W. City Dr

  Elizabeth City   NC   27909   [DELETED]   [DELETED]

Davita #0590 Elizabethtown

 

101 Dialysis Drive

  Elizabethtown   NC   28337   [DELETED]   [DELETED]

Dialysis Care of Rutherford County

 

226 Commercial Drive

  Forest City   NC   28043   [DELETED]   [DELETED]

Davita 3033 Goldsboro

 

2609 Hospital Rd

  Goldsboro   NC   27534   [DELETED]   [DELETED]

Davita 3207 Goldsboro South

 

1704 Wayne Memorial Dr

  Goldsboro   NC   27534   [DELETED]   [DELETED]

Davita Goldsboro At Home # 6322

 

2609 Hospital Rd

  Goldsboro   NC   27534   [DELETED]   [DELETED]

Dialysis Care of Richmond # 580

 

771 Cheraw Rd

  Hamlet   NC   28345   [DELETED]   [DELETED]

Davita Vance County Dialysis #3906

 

854 S. Beckford Dr

  Henderson   NC   27536   [DELETED]   [DELETED]

Davita Hendersonville Dialysis Center

 


500 Beverly Hanks Ctr

 

Hendersonville   NC   28792   [DELETED]   [DELETED]

Davita #0591 Jacksonville

 

14 Office Park Dr

  Jacksonville   NC   28546   [DELETED]   [DELETED]

Davita 6246 Sedc Jacksonville At Home Dialysis

 


14 Office Park Dr

 

Jacksonville   NC   28546   [DELETED]   [DELETED]

Davita—Dialysis Care of Kannapolis At Home

 


1607 North Main Street

 

Kannapolis   NC   28081   [DELETED]   [DELETED]

Dialysis Care of Kannapolis

 

1607 North Main Street

  Kannapolis   NC   28081   [DELETED]   [DELETED]

Davita #0592

 

305 Beasley St.

  Kenansville   NC   28349   [DELETED]   [DELETED]

Davita—Dialysis Care of Franklin County

 


1706 Highway 39 North

 

Louisburg   NC   27549   [DELETED]   [DELETED]

Davita # 0409 Madison Dialysis Center

 


302 Highway St. Ste 105

 

Madison   NC   27025   [DELETED]   [DELETED]

Davita Mcdowell County Dialysis Center

 


100 Spaulding Rd Ste 2

 

Marion   NC   28752   [DELETED]   [DELETED]

Davita #3953

 

7260 E. Marshville Blvd

  Marshville   NC   28103   [DELETED]   [DELETED]

Davita Union City

 

701 E. Roosevelt Blvd Ste 400

  Monroe   NC   28112   [DELETED]   [DELETED]

Davita 3061 Mount Olive

 

105 Michael Martin Drive

  Mount Olive   NC   28365   [DELETED]   [DELETED]

Davita—Smokey Mountain

 

1611 Andrews Rd

  Murphy   NC   28906   [DELETED]   [DELETED]

Dialysis Care of Moore

 

#16 Regional Drive

  Pinehurst   NC   28374   [DELETED]   [DELETED]

Dialysis Care of Moore County At Home #6006

 


16 Regional Drive

 

Pinehurst   NC   28374   [DELETED]   [DELETED]

Davita- Dialysis Care of Hoke County

 


403 S. Main St.

 

Raeford   NC   28376   [DELETED]   [DELETED]

Davita Wake Forest At Home #5944

 

11001 Ingleside Pl

  Raleigh   NC   27614   [DELETED]   [DELETED]

Davita Wake Forest Dialysis Center #4333

 


11001 Ingleside Pl

 

Raleigh   NC   27614   [DELETED]   [DELETED]

Davita Reidsville #2049

 

1307 Freeway Drive

  Reidsville   NC   27320   [DELETED]   [DELETED]

Davita Reidsville At Home

 

1307 Freeway Drive

  Reidsville   NC   27320   [DELETED]   [DELETED]

Davita 3034 Roxboro

 

718 Ridge Rd

  Roxboro   NC   27573   [DELETED]   [DELETED]

Davita Acute Dialysis #583-1 At Rutherford Hospital

 


288 S. Ridgecrest Ave Floor 2

 

Rutherfordton   NC   28139   [DELETED]   [DELETED]

Dialysis Care of Rowan County #582

 


111 Dorset Drive

 

Salisbury   NC   28144   [DELETED]   [DELETED]

Davita ??? Southeastern Dialysis Center Shallotte

 


4770 Shallotte Ave

 

Shallotte   NC   28470   [DELETED]   [DELETED]

Davita—Greene County

 

1025 Kingold Boulevard

  Snow Hill   NC   28580   [DELETED]   [DELETED]

 

Page 48 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Southern Pines Dialysis Center

 

209 Windstar Pl

  Southern
Pines  

NC  

28387   [DELETED]   [DELETED]

Davita Southport Dialysis Center #4448

 


1513 N. Howe St. Suite 15

 

Southport   NC   28461   [DELETED]   [DELETED]

Davita- Mayland Dialysis

 

575 Altapass Highway

  Spruce Pine   NC   28777   [DELETED]   [DELETED]

Davita St. Paula Dialysis

 

564 Mclean Street

  St. Paul   NC   28384   [DELETED]   [DELETED]

Davita Swannanoa Dialysis Center #1508

 


2305 Us Highway 70

 

Swannanoa   NC   28778   [DELETED]   [DELETED]

Sylva Dialysis Center

 

655 Asheville Highway

  Sylva   NC   28779   [DELETED]   [DELETED]

Dialysis Care of Edgecombe County

 

3206 Western Boulevard

  Tarboro   NC   27886   [DELETED]   [DELETED]

Davita # 0571

 

923 East Caswell Street

  Wadesboro   NC   28170   [DELETED]   [DELETED]

Davita-Wallace Dialysis #2447

 

5650 South Hwy 41

  Wallace   NC   28466   [DELETED]   [DELETED]

Davita Weaverville Dialysis

 

329 Merrimon Avenue

  Weaverville   NC   28787   [DELETED]   [DELETED]

Davita #0594

 

608 Pecan Ln

  Whiteville   NC   28472   [DELETED]   [DELETED]

Dialysis Care of Martin County

 

100 Medical Drive

  Williamston   NC   27892   [DELETED]   [DELETED]

Davita #0595

 

2215 Yaupon Dr

  Wilmington   NC   28401   [DELETED]   [DELETED]

Davita Wilimington At Home

 

2215 Yaupon Drive

  Wilmington   NC   28401   [DELETED]   [DELETED]

Davita 3032 Wilson

 

1605 Medical Park Dr

  Wilson   NC   27893   [DELETED]   [DELETED]

Davita 3588 Forest Hills

 

2693 Forest Hills Rd

  Wilson   NC   27893   [DELETED]   [DELETED]

Davita- Fargo At Home # 5982 Dialysis

 


4474 23rd Ave S. Ste M.

 

Fargo   ND   58104   [DELETED]   [DELETED]

Davita-Fargo

 

4474 23rd Ave South, Suite M.

  Fargo   ND   58104   [DELETED]   [DELETED]

Davita 2466 Oakes Dialysis Center

 

413 S. 7th St.

  Oakes   ND   58474   [DELETED]   [DELETED]

Davita Dodge County Dialysis #3530

 

1949 E. 23rd Street Ave S.

  Fremont   NE   68025   [DELETED]   [DELETED]

Davita Grand Island Dialysis

 

603 South Webb Road

  Grand Island   NE   68803   [DELETED]   [DELETED]

Hastings Dialysis Center #1601

 

1900 North St. Joseph Avenue

  Hastings   NE   68901   [DELETED]   [DELETED]

Davita—Capital City Dialysis Center #1602

 


307 North 46th Street

 

Lincoln   NE   68503   [DELETED]   [DELETED]

Davita Capital City At Home

 

307 N. 46th Street

  Lincoln   NE   68503   [DELETED]   [DELETED]

Lincoln Dialysis Center, #2177

 

3401 Plantation Drive, Suite # 140

  Lincoln   NE   68516   [DELETED]   [DELETED]

Dvita Mccook Dialysis Center

 

801 West C Street

  Mccook   NE   69001   [DELETED]   [DELETED]

Davita 2540 Omaha West

 

13014 West Dodge Road

  Omaha   NE   68154   [DELETED]   [DELETED]

Davita 3524 Omaha Central

 

144 S. 40th St.

  Omaha   NE   68131   [DELETED]   [DELETED]

Davita 3533 Omaha North

 

6572 Ames Ave

  Omaha   NE   68104   [DELETED]   [DELETED]

Davita 3534 Omaha South

 

3427 L. St. Ste 16

  Omaha   NE   68107   [DELETED]   [DELETED]

Davita 3550-7 Dialysis Veterans Medical Center-Acute

 


4101 Woolworth Ave Floor 5th5e600

 



Omaha  



NE   68105   [DELETED]   [DELETED]

Davita-Omaha West At Home

 

13014 Wet Dodge Rd

  Omaha   NE   68154   [DELETED]   [DELETED]

Davita #3597 Papillion

 

1502 South Washington

  Papillion   NE   68046   [DELETED]   [DELETED]

Scottsbluff Dialysis Center

 

3812 Avenue B.

  Scottsbluff   NE   69361   [DELETED]   [DELETED]

Davita Derry Dialysis Center #4487

 

1 Action Blvd Unit 2

  Londonderry   NH   3053   [DELETED]   [DELETED]

Davita 3577 Nashua

 

38 Tyler St. Ste 100

  Nashua   NH   3060   [DELETED]   [DELETED]

Total Renal Care—Bridgewater Dialysis Center

 


2121 Us Highway 22

 

Bound Brook   NJ   8805   [DELETED]   [DELETED]

Bricktown Dialysis

 

525 Jack Martin Boulevard, Suite 200

 

Brick  

NJ   8724   [DELETED]   [DELETED]

Davita 4025 Burlington North

 

1164 Route 130 North

  Burlington   NJ   8016   [DELETED]   [DELETED]

Davita 3052 Cherry Hill

 

1030 Kings Hwy N. Ste 100

  Cherry Hill   NJ   8034   [DELETED]   [DELETED]

Davita 3010 Delran

 

8008 Route 130 North

  Delran   NJ   8075   [DELETED]   [DELETED]

Davita 3231 East Orange

 

90 Washington St.

  East Orange   NJ   7017   [DELETED]   [DELETED]

Davita Atlantic Artificial Kidney Center

 


6 Industrial Way W. Ste B.

 

Eatontown   NJ   7724   [DELETED]   [DELETED]

Davita 3451 Edison

 

29 Meridian Rd

  Edison   NJ   8820   [DELETED]   [DELETED]

Davita Hackettstown

 

657 Willow Grove Street, Suite 202,,West Wing Medical Bldg.

 

Hackettstown  

NJ   7840   [DELETED]   [DELETED]

Davita 2707 Holmdel

 

668 North Beers Street

  Holmdel   NJ   7733   [DELETED]   [DELETED]

Davita 4209 Burlington County

 

668 Main Street, Suite 2

  Lumberton   NJ   8048   [DELETED]   [DELETED]

Davita 3228 Freehold

 

300 Craig Rd

  Manalapan   NJ   7726   [DELETED]   [DELETED]

Davita 3077 Summit

 

1139 Spruce Dr

  Mountainside   NJ   7092   [DELETED]   [DELETED]

Da Vita Neptune Dialysis

 

2180 Bradley Avenue

  Neptune   NJ   7753   [DELETED]   [DELETED]

Davita 3229 Neptune

 

3297 State Route 66 Ste G1

  Neptune   NJ   7753   [DELETED]   [DELETED]

Davita Dialysis

 

571 Central Ave

  Newark   NJ   7107   [DELETED]   [DELETED]

Davita #3327

 

3 Hospital Plz Ste 101

  Old Bridge   NJ   8857   [DELETED]   [DELETED]

Davita 5988 Pennsauken At Home Dialysis

 


7024 Kaighns Ave

 

Pennsauken   NJ   8109   [DELETED]   [DELETED]

Davita Pennsauken Dialysis Center

 

7024 Kaighns Ave

  Pennsauken   NJ   8109   [DELETED]   [DELETED]

Davita 3326 Perth Amboy

 

530 New Brunswick Ave

  Perth Amboy   NJ   8861   [DELETED]   [DELETED]

Davita 3493 Plainfield

 

1200 Randolph Rd

  Plainfield   NJ   7060   [DELETED]   [DELETED]

Davita Plainfield At Home #6042

 

1200 Randolph Road

  Plainfield   NJ   7060   [DELETED]   [DELETED]

Middletown Dialysis Center—#529

 

500 Highway 35 South, Union Square, Suite 9a

 

Red Bank  

NJ   7701   [DELETED]   [DELETED]

Davita Somerset Dialysis Center #414

 


240 Chruchill Avenue

 

Somerset   NJ   8873   [DELETED]   [DELETED]

 

Page 49 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita 3556 Willingboro

 

230 Van Sciver Pkwy

  Willingboro   NJ   8046   [DELETED]   [DELETED]

Davita Willingboro At Home Dialysis

 

230 Van Sciver Pkwy

  Willingboro   NJ   8046   [DELETED]   [DELETED]

Davita—Artesia Dialysis Center #4348

 


702 N. 13th St.

 

Artesia   NM   88210   [DELETED]   [DELETED]

Davita Artesia At Home Dialysis

 

702 N. 13th St.

  Artesia   NM   88210   [DELETED]   [DELETED]

Davita—Four Corners Dialysis Center

 

801 West Broadway

  Farmington   NM   87401   [DELETED]   [DELETED]

Davita Shiprock Dialysis Center

 

Us Highway 666 North, PO Box 2156

 

Shiprock  

NM   87420   [DELETED]   [DELETED]

Davita Carson City Dialysis Center #1979

 


3310 Goni Rd Bldg H Ste 171

 

Carson City   NV   89706   [DELETED]   [DELETED]

Davita Fallon Dialysis #2224

 

1103 New River Parkway

  Fallon   NV   89406   [DELETED]   [DELETED]

Davita

 

2530 Anthem Village Dr

  Henderson   NV   89052   [DELETED]   [DELETED]

Davita 2271 Green Valley Dialysis Center

 


1510 W. Warm Springs Rd Suite 100

 

Henderson   NV   89014   [DELETED]   [DELETED]

Davita Siena Henderson #2197

 

2865 Siena Heights Drive, Suite 141

  Henderson   NV   89052   [DELETED]   [DELETED]

Davita

 

2881 Business Park Ct Ste 130

  Las Vegas   NV   89128   [DELETED]   [DELETED]

Davita—Las Vegas Dialysis Center

 

3100 West Charleston, Suite 100

  Las Vegas   NV   89102   [DELETED]   [DELETED]

Davita—Summerlin Dialysis Center

 

653 Town Center Drive, Building 2, Suite 70

 

Las Vegas  

NV   89144   [DELETED]   [DELETED]

Davita 2367 Centennial Dialysis Center

 


8775 Deer Springs Way

 

Las Vegas   NV   89149   [DELETED]   [DELETED]

Davita 2496 Fivestar Dialysis Center

 

2400 Tech Center Ct

  Las Vegas   NV   89128   [DELETED]   [DELETED]

Davita Desert Springs

 

2110 East Flaming Road, Suite 108

  Las Vegas   NV   89119   [DELETED]   [DELETED]

Davita Five Star @Home #5980

 

2400 Tech Center Ct

  Las Vegas   NV   89128   [DELETED]   [DELETED]

Davita Las Vegas At Home

 

3100 West Charleston, Suite 100

  Las Vegas   NV   89102   [DELETED]   [DELETED]

Davita Las Vegas Pediatric Dialysis

 

7271 W. Sahara Ave Suite 120

  Las Vegas   NV   89117   [DELETED]   [DELETED]

Davita Southern Hills Dialysis Center #2048

 


9280 West Sunset Road, Suite 110

 

Las Vegas   NV   89148   [DELETED]   [DELETED]

South Las Vegas Dialysis Center—Davita

 


2250 South Rancho, Suite 115

 

Las Vegas   NV   89102   [DELETED]   [DELETED]

Davita—North Las Vegas

 

2300 Mcdaniel Street

  North Las
Vegas  

NV  

89030   [DELETED]   [DELETED]

Davita Pahrump Dialysis #547

 

330 S. Lola Ln

  Pahrump   NV   89048   [DELETED]   [DELETED]

Davita—Sierra Rose At Home

 

685 Sierra Rose Drive

  Reno   NV   89511   [DELETED]   [DELETED]

Davita Reno At Home Dialysis #5961

 

1500 E. 2nd St. Ste 106

  Reno   NV   89502   [DELETED]   [DELETED]

Davita Reno Dialysis Center #1978

 

1500 E. 2nd St. Ste 101

  Reno   NV   89502   [DELETED]   [DELETED]

Davita South Meadows Dialysis Center #1977

 


10085 Double R. Blvd Ste 160

 

Reno   NV   89521   [DELETED]   [DELETED]

Sierra Rose Dialysis Center

 

685 Sierra Rose Drive

  Reno   NV   89511   [DELETED]   [DELETED]

Davita—Sparks Dialysis

 

4860 Vista Boulevard, Suite 100

  Sparks   NV   89436   [DELETED]   [DELETED]

Boston Post Road Dialysis Center

 

4026 Boston Road

  Bronx   NY   10475   [DELETED]   [DELETED]

Davita #0501 Bronx Dialysis Center

 

1615 East Chester Rd

  Bronx   NY   10461   [DELETED]   [DELETED]

Davita—Eastchester Road Dialysis

 

1515 Jarrett Place

  Bronx   NY   10461   [DELETED]   [DELETED]

Davita Bedford Park Dialysis #2355

 

3119 Webster Ave Frnt 1

  Bronx   NY   10467   [DELETED]   [DELETED]

Davita Bronx At Home

 

1615 Eastchester Road

  Bronx   NY   10461   [DELETED]   [DELETED]

Riverdale Dialysis

 

170 W. 233rd St.

  Bronx   NY   10463   [DELETED]   [DELETED]

Soundview Dialysis Center

 

1622-24 Bruckner Boulevard

  Bronx   NY   10473   [DELETED]   [DELETED]

South Bronx Kidney Center

 

1940 Webster Avenue

  Bronx   NY   10457   [DELETED]   [DELETED]

Davita—Sheepshead Bay Renal Care Dialysis Center #536

 


26 Brighton 11 St.

 

Brooklyn   NY   11235   [DELETED]   [DELETED]

Dyker Heights Dialysis Center

 

1435 86th Street

  Brooklyn   NY   11228   [DELETED]   [DELETED]

South Brooklyn Nephrology Center, Inc.

 


3915 Avenue V.

 

Brooklyn   NY   11234   [DELETED]   [DELETED]

Utica Avenue Dialysis Clinic

 

1305 Utica Ave

  Brooklyn   NY   11203   [DELETED]   [DELETED]

Renal Care of Buffalo, Inc.

 

550 Orchard Park Road, Suite B104

  Buffalo   NY   14224   [DELETED]   [DELETED]

Total Renal Care, Dba: Cleve Hill Dialysis Center

 


1461 Kensington Avenue

 

Buffalo   NY   14215   [DELETED]   [DELETED]

Davita Celia Dill Dialysis Center #520

 

667 Stoneleigh Avenue, Suite 123

  Carmel   NY   10512   [DELETED]   [DELETED]

Peekskill—Cortlandt Dialysis Center

 

2050 East Main Street

  Cortlandt
Manor  

NY  

10567   [DELETED]   [DELETED]

Davita #3264 Freeport Kidney Center

 

267 W. Merrick Rd

  Freeport   NY   11520   [DELETED]   [DELETED]

Garden City Dialysis

 

1100 Stewart Ave Ste 2

  Garden
City  

NY  

11530   [DELETED]   [DELETED]

Davita Huntington Station Kc At Home

 


256 Broadway

 

Huntington
Station  

NY  

11746   [DELETED]   [DELETED]

Huntington Artificial Kidney Center

 

256 Broadway

  Huntington
Station  

NY  

11746   [DELETED]   [DELETED]

Ithaca Dialysis Clinic

 

201 Dates Dr Ste 206

  Ithaca   NY   14850   [DELETED]   [DELETED]

Queens Dialysis Center

 

118-01 Guy Brewer Boulevard

  Jamaica   NY   11434   [DELETED]   [DELETED]

Lynbrook Dialysis Center

 

147 Scranton Avenue

  Lynbrook   NY   11563   [DELETED]   [DELETED]

Davita #3266 Medford

 

1725 North Ocean Avenue

  Medford   NY   11763   [DELETED]   [DELETED]

Catskill Dialysis

 

139 Forestburgh Rd

  Monticello   NY   12701   [DELETED]   [DELETED]

Catskill Dialysis Center

 

139 Forestburgh Road

  Monticello   NY   12701   [DELETED]   [DELETED]

 

Page 50 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Columbia University At Home Dialysis

 


60 Haven Ave

 

New York   NY   10032   [DELETED]   [DELETED]

Davita Columbia University Dialysis Center

 


60 Haven Avenue, Suite B3 and B4

 

New York   NY   10032   [DELETED]   [DELETED]

Port Chester Dialysis Unit

 

38 Bulkley Ave

  Port
Chester  

NY  

10573   [DELETED]   [DELETED]

Port Washington Dialysis

 

50 Seaview Boulevard

  Port
Washington  

NY  

11050   [DELETED]   [DELETED]

Queens Village Dialysis

 

222-02 Hempstead Avenue

  Queens
Village  

NY  

11429   [DELETED]   [DELETED]

Davita Richmond Kidney Center

 

1366 Victory Blvd

  Staten
Island  

NY  

10301   [DELETED]   [DELETED]

Davita #3263 Syosset Kidney Center

 

1 Locust Ln

  Syosset   NY   11791   [DELETED]   [DELETED]

Hudson Valley Dialysis Center, Inc.

 

155 White Plains Road, Suite 107

  Tarrytown   NY   10591   [DELETED]   [DELETED]

Davita-Renal Care of Buffalo #6203

 

550 Orchard Park Rd Ste B102

  West
Seneca  

NY  

14224   [DELETED]   [DELETED]

White Plains Dialysis Center

 

200 Hamilton Avenue, Space 13b

  Whiteplains   NY   10601   [DELETED]   [DELETED]

Davita East Yonkers Dialysis
Center #2394

 


5 Odell Plz Ste 131

 

Yonkers   NY   10701   [DELETED]   [DELETED]

Yonkers Dialysis Center

 

575 Yonkers Avenue

  Yonkers   NY   10704   [DELETED]   [DELETED]

Davita- Alliance Dialysis # 1790

 

270 E. State St. Ste 110

  Alliance   OH   44601   [DELETED]   [DELETED]

Davita Ohio Pike Dialysis
Center #4380

 


1761 State Route 125

 

Amelia   OH   45102   [DELETED]   [DELETED]

Davita Andover Dialysis

 

488 South Main Street

  Andover   OH   44003   [DELETED]   [DELETED]

Davita 3511 Ashtabula

 

1614 West 19th Street

  Ashtabula   OH   44004   [DELETED]   [DELETED]

Davita 4416 Rivers Edge Dialysis

 

1006 E. State St. Suite B.

  Athens   OH   45701   [DELETED]   [DELETED]

Davita #2316 Batavia Dialysis

 

4000 Golden Age Dr

  Batavia   OH   45103   [DELETED]   [DELETED]

Davita—Belpre At Home

 

2906 Washington Boulevard

  Belpre   OH   45714   [DELETED]   [DELETED]

Davita 3663 Belpre

 

2906 Washington Blvd

  Belpre   OH   45714   [DELETED]   [DELETED]

Davita 3344 Guernsey County

 

1300 Clark Street

  Cambridge   OH   43725   [DELETED]   [DELETED]

Davita—Belden Dialysis # 1791

 

4685 Fulton Dr Nw

  Canton   OH   44718   [DELETED]   [DELETED]

Davita—Mercy Dialysis #1792

 

1320 Mercy Drive Northwest, Mercy Hall

 

Canton  

OH   44708   [DELETED]   [DELETED]

Davita 0940 Eastgate Dialysis

 

4435 Aicholtz, Suite 800a

  Cincinnati   OH   45245   [DELETED]   [DELETED]

Davita 3267 Blue Ash Southwest
Ohio Jv

 


10600 McKinley Road

 

Cincinnati   OH   45242   [DELETED]   [DELETED]

Davita 3340 Western Hills

 

3267 Westbourne Dr

  Cincinnati   OH   45248   [DELETED]   [DELETED]

Davita 3341 Winton Road Southwest Ohio

 


6550 Winton Rd

 

Cincinnati   OH   45224   [DELETED]   [DELETED]

Davita 3443 Silverton

 

6929 Silverton Ave

  Cincinnati   OH   45236   [DELETED]   [DELETED]

Davita Dearborn Acutes Dialysis

 

10600 McKinley Rd

  Cincinnati   OH   45242   [DELETED]   [DELETED]

Davita East Galbraith Dialysis
Center #2317

 


3877 E. Galbraith Rd

 

Cincinnati   OH   45236   [DELETED]   [DELETED]

Davita Eastgate Home Training #2340

 

4435 Aicholtz Road,Suite 800b

  Cincinnati   OH   45245   [DELETED]   [DELETED]

Davita Forest Fair Dialysis Center

 

1145 Kemper Meadow Dr

  Cincinnati   OH   45240   [DELETED]   [DELETED]

Davita Mount Auburn Dialysis
Center #3269

 


2109 Reading Road

 

Cincinnati   OH   45202   [DELETED]   [DELETED]

Davita Mt. Auburn Southwest Ohio Jv

 

2109 Reading Rd

  Cincinnati   OH   45202   [DELETED]   [DELETED]

Davita Norwood Dialysis
Center #4426

 


2300 Wall St.

 

Cincinnati   OH   45212   [DELETED]   [DELETED]

Davita Red Bank Dialysis
Center #4427

 


3960 Red Bank Rd

 

Cincinnati   OH   45227   [DELETED]   [DELETED]

Davita White Oak At Home #6050

 

5520 Cheviot Road, Suite B.

  Cincinnati   OH   45247   [DELETED]   [DELETED]

Davita White Oak Dialysis

 

5520 Cheviot Road, Suite B.

  Cincinnati   OH   45247   [DELETED]   [DELETED]

Davita White Oak Pd

 

5520 Cheviot Road, Suite B.

  Cincinnati   OH   45247   [DELETED]   [DELETED]

Davita- Delhi Dialysis Center

 

5040 Delhi Pike

  Cincinnati   OH   45238   [DELETED]   [DELETED]

Davita-Anderson #2293

 

7502 State Rd Ste 1160 Bldg 2

  Cincinnati   OH   45255   [DELETED]   [DELETED]

Davita # 1862 Shaker Square

 

12800 Shaker Blvd Ste 1

  Cleveland   OH   44120   [DELETED]   [DELETED]

Davita #5522 Detroit Dialysis

 

7901 Detroit Avenue

  Cleveland   OH   44102   [DELETED]   [DELETED]

Davita Middleburg Heights Dialysis Center #1620

 


7360 Engle Rd

 

Cleveland   OH   44130   [DELETED]   [DELETED]

Davita Parma Dialysis Center

 

6735 Ames Rd

  Cleveland   OH   44129   [DELETED]   [DELETED]

Davita Quadrangle Dialysis #5523

 

2302 Community College Ave

  Cleveland   OH   44115   [DELETED]   [DELETED]

Davita—Columbus East At Home

 

299 Outerbelt Street

  Columbus   OH   43213   [DELETED]   [DELETED]

Davita—Columbus West Dialysis Center

 


1395 Georgesville

 

Columbus   OH   43228   [DELETED]   [DELETED]

Davita 3354 Columbus

 

3830 Olentangy River Rd

  Columbus   OH   43214   [DELETED]   [DELETED]

Davita 3454 Columbus East

 

299 Outerbelt St.

  Columbus   OH   43213   [DELETED]   [DELETED]

Davita 3566 Columbus Downtown

 

415 East Mound Street

  Columbus   OH   43215   [DELETED]   [DELETED]

Davita 6220 Columbus West At Home

 

1391 Georgesville Rd

  Columbus   OH   43228   [DELETED]   [DELETED]

Davita 3612 Coshocton

 

1404 Chestnut St.

  Coshocton   OH   43812   [DELETED]   [DELETED]

Davita Dover Dialysis #5008

 

899 E. Iron Ave

  Dover   OH   44622   [DELETED]   [DELETED]

Davita 2419 Dublin Dialysis Center

 

6770 Perimeter Loop Rd

  Dublin   OH   43016   [DELETED]   [DELETED]

Davita-Eaton Dialysis

 

105 East Washington Jackson Road

  Eaton   OH   45320   [DELETED]   [DELETED]

Davita Lorain County Home Dialysis

 

824 E. Broad St.

  Elyria   OH   44035   [DELETED]   [DELETED]

 

Page 51 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Fairborn At Home #5937

 

1266 N. Broad St.

  Fairborn   OH   45324   [DELETED]   [DELETED]

Davita Fairborn Dialysis
Center #2162

 


3070 Presidential Drive, Suite 100

 

Fairborn   OH   45324   [DELETED]   [DELETED]

Davita Midwest Fairborn
Dialysis #5571

 


1266 N. Broad St.

 

Fairborn   OH   45324   [DELETED]   [DELETED]

Davita #3290 Fairfield Home Pd

 

1210 Hicks Boulevard

  Fairfield   OH   45014   [DELETED]   [DELETED]

Davita—Fairfield

 

1210 Hicks Boulevard

  Fairfield   OH   45014   [DELETED]   [DELETED]

Davita Fairview Dialysis
Center #4350

 


19050 Lorain Rd

 

Fairview Park   OH   44126   [DELETED]   [DELETED]

Davita Great Northern Dialysis Center #4354

 


22710 Fairview Center Dr Ste 100

 

Fairview Park   OH   44126   [DELETED]   [DELETED]

Davita Butler County

 

3497 South Dixie Highway

  Franklin   OH   45005   [DELETED]   [DELETED]

Davita Butler County Home Training

 


3497 South Dixie Highway

 

Franklin   OH   45005   [DELETED]   [DELETED]

Davita 2408 Us Grant Dialysis Center

 


458 Home St.

 

Georgetown   OH   45121   [DELETED]   [DELETED]

Davita—Grove City Dialysis #2319

 

4155 Kelnor Drive

  Grove City   OH   43123   [DELETED]   [DELETED]

Davita Highland County Dialysis Center #4471

 


120 Roberts Ln

 

Hillsboro   OH   45133   [DELETED]   [DELETED]

Davita Rockside At Home #5931

 

4801 Acorn Dr

  Independence   OH   44131   [DELETED]   [DELETED]

Davita Rockside Dialysis

 

4801 Acorn Dr

  Independence   OH   44131   [DELETED]   [DELETED]

Davita Kettering At Home #6118

 

5721 Bigger Road

  Kettering   OH   45440   [DELETED]   [DELETED]

Davita Kettering Dialysis

 

5721 Bigger Road

  Kettering   OH   45440   [DELETED]   [DELETED]

Davita-Lebanon Home Training

 

918 Columbus Ave # B. Ste 2

  Lebanon   OH   45036   [DELETED]   [DELETED]

Davita Logan Dialysis Center #2433

 

12880 Grey St.

  Logan   OH   43138   [DELETED]   [DELETED]

Davita Amherst Dialysis
Center #2255

 


3200 Cooper Foster Park Rd W.

 

Lorain   OH   44053   [DELETED]   [DELETED]

Davita 5986-1 Belden Community At Home Dialysis

 


7770 Columbus Rd

 

Louisville   OH   44641   [DELETED]   [DELETED]

Davita 3334 Lake County

 

1963 Hubbard Rd

  Madison   OH   44057   [DELETED]   [DELETED]

Davita 3345 Marietta

 

1019 Pike St.

  Marietta   OH   45750   [DELETED]   [DELETED]

Davita Clermont Dialysis
Center 4438

 


5901 Montclair Blvd Ste 100

 

Milford   OH   45150   [DELETED]   [DELETED]

Davita 2481 Cherry Valley Dialysis

 

1627 W. Main St.

  Newark   OH   43055   [DELETED]   [DELETED]

Davita 3347 Licking County

 

65 Mcmillen Dr Ste 300

  Newark   OH   43055   [DELETED]   [DELETED]

Davita North Rivdgeville Dialysis Center #4351

 


35143 Center Ridge Rd

 

North Ridgeville   OH   44039   [DELETED]   [DELETED]

Davita 3677 Toledo East

 

611 Lemoyne Rd

  Northwood   OH   43619   [DELETED]   [DELETED]

Davita Dialysis—Parma Community General Hospital #1619-1-Acute

 




7007 Powers Blvd

 



Parma   OH   44129   [DELETED]   [DELETED]

Davita—Pataskala

 

642 East Broad Street

  Pataskala   OH   43062   [DELETED]   [DELETED]

Davita—Rocky River Dialysis Center #1621

 


20220 Center Ridge Rd Ste 50

 

Rocky River   OH   44116   [DELETED]   [DELETED]

Davita 2283 Sandusky Dialysis

 

795 Bardshar Road

  Sandusky   OH   44870   [DELETED]   [DELETED]

Davita Silverton Dialysis

 

6929 Silverton Avenue

  Silverton   OH   45236   [DELETED]   [DELETED]

Davita Midwest Springfield
Dialysis #5570

 


2200 N. Limestone St. Ste 104

 

Springfield   OH   45503   [DELETED]   [DELETED]

Davita Dialysis 3676-4 Acuity Specialty Hospital-Acute

 


380 Summit Ave

 

Steubenville   OH   43952   [DELETED]   [DELETED]

Davita-Strongsville At Home

 

17792 Pearl Rd.

  Strongsville   OH   44136   [DELETED]   [DELETED]

Davita

 

17792 Pearl Road

  Strongville   OH   44136   [DELETED]   [DELETED]

Seneca County Dialysis

 

65 St. Francis Street, Betty Jane Center

 

Tiffin  

OH   44883   [DELETED]   [DELETED]

Davita 3520 Toledo

 

1614 South Byrne Road, Suite R.

  Toledo   OH   43614   [DELETED]   [DELETED]

Davita Point Place Dialysis
Center #2306

 


4747 Sudar Avenue, Suite 107

 

Toledo   OH   43611   [DELETED]   [DELETED]

Davita Toledo At Home

 

1614 S. Byrne

  Toledo   OH   43614   [DELETED]   [DELETED]

Davita 2435 Urbana Dialysis

 

1880 E. Us Highway 36

  Urbana   OH   43078   [DELETED]   [DELETED]

Davita Midwest Urbana
Dialysis #5572

 


1430 Us Hwy 36 E. Ste A

 

Urbana   OH   43078   [DELETED]   [DELETED]

Davita #2334 Wadsworth

 

195 Wadsworth Rd Ste 302

  Wadsworth   OH   44281   [DELETED]   [DELETED]

Davita Wadsworth At Home #5932

 

195 Wadsworth Rd

  Wadsworth   OH   44281   [DELETED]   [DELETED]

Davita—Wauseon Dialysis #2254

 

721 South Shoop Avenue

  Wauseon   OH   43567   [DELETED]   [DELETED]

Davita #5524 West Shore Dialysis

 

29000 Center Ridge Road

  Westlake   OH   44145   [DELETED]   [DELETED]

Davita Willow Dialysis
Center #1740

 


1675 Alex Dr

 

Wilmington   OH   45177   [DELETED]   [DELETED]

Southwest Ohio Dialysis #1541

 

215 South Allison Avenue

  Xenia   OH   45385   [DELETED]   [DELETED]

Davita 3346 Zanesville

 

3120 Newark Rd

  Zanesville   OH   43701   [DELETED]   [DELETED]

Davita Zanesville At Home

 

3120 Newark Road

  Zanesville   OH   43701   [DELETED]   [DELETED]

Davita—Altus Dialysis Center

 

205 South Park Lane, Suite 130

  Altus   OK   73521   [DELETED]   [DELETED]

Davita Anadarko Dialysis Center

 

412 Southeast 11th Street

  Anadarko   OK   73005   [DELETED]   [DELETED]

Davita—Northwest Bethany

 

7800 Nw 23rd St. Ste A

  Bethany   OK   73008   [DELETED]   [DELETED]

Davita Northwest Bethany At Home

 

7800 Nw 23rd Street, Suite A

  Bethany   OK   73008   [DELETED]   [DELETED]

 

Page 52 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Da Vita—Broken Arrow Dialysis Center

 


601 South Aspen Avenue

 

Broken Arrow   OK   74012   [DELETED]   [DELETED]

Davita Chickasha Dialysis
Center #2080

 


228 South 29th

 

Chickasha   OK   73018   [DELETED]   [DELETED]

Da Vita—Claremore Dialysis Center

 

202 East Blue Starr Drive

  Claremore   OK   74017   [DELETED]   [DELETED]

Davita Clinton Dialysis Center

 

150 South 31st Street

  Clinton   OK   73601   [DELETED]   [DELETED]

Davita—Duncan Dialysis

 

2645 West Elk

  Duncan   OK   73533   [DELETED]   [DELETED]

Davita—Durant #2024

 

411 Westside Drive

  Durant   OK   74701   [DELETED]   [DELETED]

Davita—Edmond Dialysis

 

50 South Baumann Avenue

  Edmond   OK   73034   [DELETED]   [DELETED]

Davita—Elk City

 

1601 West 2nd Street

  Elk City   OK   73644   [DELETED]   [DELETED]

Davita Lexington #3314

 

Lexington Assessment and Reception Center, Highway 39 East

 



Lexington  



OK   73051   [DELETED]   [DELETED]

Davita Tri-State Dialysis
Center #975

 


2510 North Main Street

 

Miami   OK   74354   [DELETED]   [DELETED]

Davita Midwest City Dialysis
Center #955

 


7221 East Reno Avenue

 

Midwest City   OK   73110   [DELETED]   [DELETED]

Davita—Muskogee Community Dialysis #974

 


2316 W. Shawnee St.

 

Muskogee   OK   74401   [DELETED]   [DELETED]

Davita—Norman

 

1818 West Lindsey, B. 104

  Norman   OK   73069   [DELETED]   [DELETED]

Davita 3015 Oklahoma City South

 

5730 S. May Ave

  Oklahoma City   OK   73119   [DELETED]   [DELETED]

Davita 3201 Heartland

 

925 Ne 8th St.

  Oklahoma City   OK   73104   [DELETED]   [DELETED]

Davita Cinema Dialysis

 

3909 South Western

  Oklahoma City   OK   73109   [DELETED]   [DELETED]

Davita Heartland At Home
Clinic #6276

 


925 Ne 8th Street

 

Oklahoma City   OK   73104   [DELETED]   [DELETED]

Davita #972—Okmulgee Dialysis Center

 


201 S. Delaware Ave

 

Okmulgee   OK   74447   [DELETED]   [DELETED]

Davita Pryor Dialysis
Center #3014-1

 


309 E. Graham Ave

 

Pryor   OK   74361   [DELETED]   [DELETED]

Davita—Shawnee Dialysis Center

 

4409 N. Kickapoo Ave, Ste 113

  Shawnee   OK   74804   [DELETED]   [DELETED]

Davita—Stillwater Dialysis Center

 

406 East Hall of Fame Avenue, Suite 300

 

Stillwater  

OK   74075   [DELETED]   [DELETED]

Davita—Stilwell Dialysis Center

 

319 N. 2nd St.

  Stilwell   OK   74960   [DELETED]   [DELETED]

Da Vita—Tahlequah Dialysis Center

 

228 North Bliss Avenue

  Tahlequah   OK   74464   [DELETED]   [DELETED]

Davita—Central Tulsa Dialysis

 

1124 South St. Louis Avenue

  Tulsa   OK   74120   [DELETED]   [DELETED]

Davita—Tulsa

 

4436 S. Harvard Ave

  Tulsa   OK   74135   [DELETED]   [DELETED]

Davita Greenwood Dialysis
Center #2037

 


1345 North Lansing Avenue

 

Tulsa   OK   74106   [DELETED]   [DELETED]

Davita Sapulpa Dialysis Center

 

9647 Ridgeview St.

  Tulsa   OK   74131   [DELETED]   [DELETED]

Davita Southcrest

 

9001 S. 101 East Ave Ste 110

  Tulsa   OK   74133   [DELETED]   [DELETED]

Davita-Tulsa At Home

 

4436 S. Harvard Ave

  Tulsa   OK   74135   [DELETED]   [DELETED]

Davita 2096 Ashland Dialysis Center

 

1661 Highway 99 N. Bldg A

  Ashland   OR   97520   [DELETED]   [DELETED]

Davita #5517 Redwood Dialysis

 

201 Southwest L. Street

  Grants Pass   OR   97526   [DELETED]   [DELETED]

Davita 2238 Grants Pass

 

1055 Redwood Avenue

  Grants Pass   OR   97527   [DELETED]   [DELETED]

Davita—Hermiston Dialysis Center

 

1155 West Linda Avenue

  Hermoston   OR   97838   [DELETED]   [DELETED]

Davita Hillsboro Dialysis
Center #2168

 


2500 Northwest 229th Avenue, Suite 300

 



Hillsboro  



OR   97124   [DELETED]   [DELETED]

Davita Klamath Falls Dialysis #1967

 

2230 N. Eldorado Ave

  Klamath Falls   OR   97601   [DELETED]   [DELETED]

Davita Mcminnville Dialysis #5045

 

200 Ne Norton Ln

  Mcminnville   OR   97128   [DELETED]   [DELETED]

Davita-Willamette Valley Medical Center # 1084-1-Acute

 


2700 Se Stratus Ave

 

Mcminnville   OR   97128   [DELETED]   [DELETED]

Davita #5516 Rogue Valley Dialysis

 

760 Golf View Dr Unit 100

  Medford   OR   97504   [DELETED]   [DELETED]

Davita Rouge Valley At Home #5952

 


760 Golf View Dr Unit 100

 

Medford   OR   97504   [DELETED]   [DELETED]

Davita Dialysis Ontario Pd

 

515 East Lane

  Ontario   OR   97914   [DELETED]   [DELETED]

Davita Four Rivers At Home

 

515 East Lane

  Ontario   OR   97914   [DELETED]   [DELETED]

Davita Four Rivers Dialysis
Center #1818

 


515 East Lane

 

Ontario   OR   97914   [DELETED]   [DELETED]

Davita—Blue Mountain Dialysis

 

72556 Coyote Road

  Pendelton   OR   97801   [DELETED]   [DELETED]

Davita Dialysis 3804 Roseburg-Mercy

 


2599 Nw Edenbower Blvd

 

Roseburg   OR   97471   [DELETED]   [DELETED]

Davita Rosenburg Mercy At Home #6320 Dialysis

 


2599 Nw Edenbower Blvd

 

Roseburg   OR   97471   [DELETED]   [DELETED]

Davita 3858 Salem-North

 

1220 Liberty St. Ne*

  Salem   OR   97301   [DELETED]   [DELETED]

Davita Salem Dialysis

 

3550 Liberty Rd S.

  Salem   OR   97302   [DELETED]   [DELETED]

Davita Sherwood Dialysis Center

 

21035 Sw Pacific Hwy

  Sherwood   OR   97140   [DELETED]   [DELETED]

Davita Meridian Park At Home

 

19255 Southwest 65th Avenue, Suite 100

 

Tualatin  

OR   97062   [DELETED]   [DELETED]

Davita Meridian Park Dialysis Center

 


19255 Sw 65th Ave Ste 100

 

Tualatin   OR   97062   [DELETED]   [DELETED]

Davita West Linn

 

19056 Williamette Drive

  West Linn   OR   97068   [DELETED]   [DELETED]

Davita 4044 Woodburn

 

2245 Country Club Rd

  Woodburn   OR   97071   [DELETED]   [DELETED]

Davita 4217 Bradford

 

665 East Main Street

  Bradford   PA   16701   [DELETED]   [DELETED]

 

Page 53 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Bradford At Home

 

665 East Main Street

  Bradford   PA   16701   [DELETED]   [DELETED]

Davita #0854 Camp Hill At Home

 

425 North 21st Street, Plaza 21 Bldg, 1st Floor

 

Camp Hill  

PA   17011   [DELETED]   [DELETED]

Davita #6163 Camp Hill Dialysis Center

 


425 North 21st Street, Plaza 21, First Floor

 



Camp Hill  



PA   17011   [DELETED]   [DELETED]

Davita Upland Dialysis

 

1 Med Center Blvd., Suite 120

  Chester   PA   19013   [DELETED]   [DELETED]

Davita Dialysis Center—Childs Unit

 


101 South Main Street

 

Childs   PA   18407   [DELETED]   [DELETED]

Davita 3596 Clearfield

 

1033 Turnpike Avenue, Suite 100 Ssj Waterwork Medical Bldg. of Clearfield

 



Clearfield  



PA   16830   [DELETED]   [DELETED]

Davita 4204 Corry

 

300 York St.

  Corry   PA   16407   [DELETED]   [DELETED]

Davita—Dubois Dialysis

 

5780 Shaffer Road, Suite 106b

  Du Bois   PA   15801   [DELETED]   [DELETED]

Davita Dunmore At Home

 

1212 Oneil Highway

  Dunmore   PA   18512   [DELETED]   [DELETED]

Davita Dunmore Dialysis

 

1212 O’Neil Highway

  Dunmore   PA   18512   [DELETED]   [DELETED]

Davita Pocono Dialysis Center

 

447 Office Plaza Drive, 100 Plaza Court, Suite B.

 

East Stroudsburg  

PA   18301   [DELETED]   [DELETED]

Palmer Dialysis Center—A Total Renal Care Facility

 


30 Community Drive

 

Easton   PA   18045   [DELETED]   [DELETED]

Davita Dialysis—Ebensburg

 

236 Jamesway Rd

  Ebensburg   PA   15931   [DELETED]   [DELETED]

Davita 2510 Elizabeth

 

201 McKeesport Rd

  Elizabeth   PA   15037   [DELETED]   [DELETED]

Davita Elizabeth At Home

 

201 McKeesport

  Elizabeth   PA   15037   [DELETED]   [DELETED]

Davita 4208 Elizabethtown

 

844 North Hanover Street

  Elizabethtown   PA   17022   [DELETED]   [DELETED]

Davita 3477 Elkins Park

 

8380 Old York Rd Ste 100

  Elkins Park   PA   19027   [DELETED]   [DELETED]

Davita 4027 Erie

 

350 East Bayfront Parkway,
Suite A

 

Erie  

PA   16507   [DELETED]   [DELETED]

Davita- Erie At Home

 

350 East Bayfront Parkway,
Suite A

 

Erie  

PA   16507   [DELETED]   [DELETED]

Renal Care of Erie

 

1641 Sassafras St.

  Erie   PA   16502   [DELETED]   [DELETED]

Davita #0857 Exton

 

710 Springdale Dr

  Exton   PA   19341   [DELETED]   [DELETED]

Davita Frackville Dialysis #5031

 

801 Schulkill Mall Rd Ste 801

  Frackville   PA   17931   [DELETED]   [DELETED]

Davita #191 Honesdale Dialysis Center

 


Maple Avenue- Route 6 - Sturbridge Mall

 



Honesdale  



PA   18431   [DELETED]   [DELETED]

Davita 3518 Huntingdon Valley

 

769 Huntingdon Pike

  Huntingdon Valley   PA   19006   [DELETED]   [DELETED]

Davita -6162 Johnstown At Home

 

344 Budfield Street

  Johnstown   PA   15904   [DELETED]   [DELETED]

Davita Johnstown

 

344 Budfield Street

  Johnstown   PA   15904   [DELETED]   [DELETED]

Davita—Pdi Lancaster At Home

 

1412 East King Street

  Lancaster   PA   17602   [DELETED]   [DELETED]

Davita Pdi Lancaster

 

1412 East King Street

  Lancaster   PA   17602   [DELETED]   [DELETED]

Davita Pdi Lancaster Pd #1917

 

2110 Harrisburg Pike Suite 310

  Lancaster   PA   17601   [DELETED]   [DELETED]

Dialysis Center At Oxford Court

 

930 Town Center Drive, Suite G. 100

 

Langhorne  

PA   19047   [DELETED]   [DELETED]

Davita Dialysis

 

611 Electric Ave

  Lewistown   PA   17044   [DELETED]   [DELETED]

Davita 3557 McKeesport West

 

101 9th Avenue

  McKeesport   PA   15132   [DELETED]   [DELETED]

Davita Meadville Dialysis #4215

 

19050 Park Avenue Plaza

  Meadville   PA   16335   [DELETED]   [DELETED]

Davita—Riddle Dialysis

 

100 Granite Drive, Suite 106

  Media   PA   19063   [DELETED]   [DELETED]

Davita Delaware Valley Dialysis

 

102 Davita Dr

  Milford   PA   18337   [DELETED]   [DELETED]

Davita Monroeville Dialysis #4335

 

2690 Monroeville Blvd

  Monroeville   PA   15146   [DELETED]   [DELETED]

Davita Thorn Run Dialysis #5503

 

1136 Thorn Run Rd Ste J1

  Moon Township   PA   15108   [DELETED]   [DELETED]

Davita 3045 Waverly-Fka Lansdowne

 


407 Baltimore Pike

 

Morton   PA   19070   [DELETED]   [DELETED]

Davita 3013 Northumberland Dialysis

 


103 West State, Route 61

 

Mount Carmel   PA   17851   [DELETED]   [DELETED]

Davita #5504

 

1620 Pacific Ave

  Natrona Heights   PA   15065   [DELETED]   [DELETED]

Davita Dialysis Center At St. Mary

 

60 Blacksmith Rd

  Newtown   PA   18940   [DELETED]   [DELETED]

Old Forge Dialysis

 

325 S. Main St.

  Old Forge   PA   18518   [DELETED]   [DELETED]

Davita Palmerton

 

185 Delaware Avenue, Suite C

  Palmerton   PA   18071   [DELETED]   [DELETED]

Davita 4065 Paris

 

32 Steubenville Pike

  Paris   PA   15021   [DELETED]   [DELETED]

Davita #1657 Pdi Walnut Towers

 

834 Walnut St. Ste 100

  Philadelphia   PA   19107   [DELETED]   [DELETED]

Davita—Callowhill Dialysis Center

 


313 Callowhill St.

 

Philadelphia   PA   19123   [DELETED]   [DELETED]

Davita—West Dialysis Center

 

7609 Lindbergh Blvd

  Philadelphia   PA   19153   [DELETED]   [DELETED]

Davita 2361 Broad Street Dialysis Center

 


1172-74 S. Broad St.

 

Philadelphia   PA   19146   [DELETED]   [DELETED]

Davita 3042 Roxborough

 

5003 Umbria St.

  Philadelphia   PA   19128   [DELETED]   [DELETED]

Davita 3295 Philadelphia Pmc

 

51 North 39th Street

  Philadelphia   PA   19104   [DELETED]   [DELETED]

Davita 3472 Philadelphia 42nd Street

 


4126 Walnut St.

 

Philadelphia   PA   19104   [DELETED]   [DELETED]

Davita 3675 Market Street

 

3701 Market St.

  Philadelphia   PA   19104   [DELETED]   [DELETED]

Davita 4211 Cobbs Creek Dialysis

 

1700 S. 60th St.

  Philadelphia   PA   19142   [DELETED]   [DELETED]

Davita 42nd Street At Home
Clinic #6271

 


4126 Walnut Street

 

Philadelphia   PA   19104   [DELETED]   [DELETED]

Davita Cottman Dialysis #5038

 

7198 Castor Ave

  Philadelphia   PA   19149   [DELETED]   [DELETED]

 

Page 54 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Dialysis 1070-2 At Magee Rehabilitation Hospital-Acute

 


1513 Race St. Floor 3

 

Philadelphia   PA   19102   [DELETED]   [DELETED]

Davita Franklin At Home # 6003

 

301 Callowhill St.

  Philadelphia   PA   19123   [DELETED]   [DELETED]

Davita Franklin At Home Pa#5021

 

301 Callowhill St.

  Philadelphia   PA   19123   [DELETED]   [DELETED]

Davita Franklin Dialysis Center

 

150 South Independence,West 101 Public Ledger Building

 

Philadelphia  

PA   19106   [DELETED]   [DELETED]

South Philadelphia Dialysis Center

 

109 Dickinson Street

  Philadelphia   PA   19147   [DELETED]   [DELETED]

Total Renal Care—Northeast Philadelphia

 


518 Knorr Street

 

Philadelphia   PA   19111   [DELETED]   [DELETED]

Davita—Pittsburgh At Home

 

4312 Penn Avenue

  Pittsburgh   PA   15224   [DELETED]   [DELETED]

Davita 2509 Pittsburgh

 

4312 Penn Ave

  Pittsburgh   PA   15224   [DELETED]   [DELETED]

Davita 3676-2 Health South Harmarville Dialysis Center-Acute

 


320 Guys Run Rd

 

Pittsburgh   PA   15238   [DELETED]   [DELETED]

Davita 3676-3 Kindred Healthcare-Northshore Dialysis-Acute

 


1004 Arch St.

 

Pittsburgh   PA   15212   [DELETED]   [DELETED]

Davita 4060 Jefferson

 

14 Clairton Blvd

  Pittsburgh   PA   15236   [DELETED]   [DELETED]

Davita 4336 East End Dialysis Center

 

7714 Penn Ave

  Pittsburgh   PA   15221   [DELETED]   [DELETED]

Davita Bloomfield Dialysis

 

5171 Liberty Ave

  Pittsburgh   PA   15224   [DELETED]   [DELETED]

Davita Home Dialysis Modality Center of Excellence

 


5171 Liberty Ave

 

Pittsburgh   PA   15224   [DELETED]   [DELETED]

Davita Northside Dialysis #5506

 

320 E. North Ave

  Pittsburgh   PA   15212   [DELETED]   [DELETED]

Davita 3473 Radnor

 

250 King of Prussia Rd

  Radnor   PA   19087   [DELETED]   [DELETED]

Davita Radnor At Home

 

250 King of Prussia Road

  Radnor   PA   19087   [DELETED]   [DELETED]

Davita Scranton Dialysis

 

475 Morgan Highway

  Scranton   PA   18508   [DELETED]   [DELETED]

Davita—Selinsgrove Clinic

 

1030 North Susquehanna Trail

  Selinsgrove   PA   17870   [DELETED]   [DELETED]

Davita Sellinsgrove At Home

 

1030 N. Susquehanna Trl

  Selinsgrove   PA   17870   [DELETED]   [DELETED]

Davita Sellersville Dialysis #5558

 

1112 Old Bethlehem Pike

  Sellersville   PA   18960   [DELETED]   [DELETED]

Davita Somerset County
Dialysis #5507

 


229 S. Kimberly Ave Suite 100

 

Somerset   PA   15501   [DELETED]   [DELETED]

Physicians Dialysis of Lancaster, LLC—Pdi Ephrata

 


67 West Church Street

 

Stevens   PA   17578   [DELETED]   [DELETED]

Mount Pocono Dialysis
Center—#1504

 


100 Community Drive, Suite 106

 

Tobyhanna   PA   18466   [DELETED]   [DELETED]

Davita Tunkhannock Dialysis

 

880 State Route 6 West

  Tunkhannock   PA   18657   [DELETED]   [DELETED]

Renal Treatment Center—Upland

 

1 Medical Boulevard, Professional Office Building Ii, Suite 120

 

Upland  

PA   19013   [DELETED]   [DELETED]

Davita Franklin Commons Dialysis Center #5037

 


720 Johnsville Blvd Ste 800

 

Warminster   PA   18974   [DELETED]   [DELETED]

Renal Care of Warren, LLC

 

2 W. Crescent Park

  Warren   PA   16365   [DELETED]   [DELETED]

Davita #5586 Oak Springs

 

764 Locust Ave

  Washington   PA   15301   [DELETED]   [DELETED]

Davita 4223 Waynesburg

 

248 Elm Drive

  Waynesburg   PA   15370   [DELETED]   [DELETED]

Davita #860 Jennersville Dialysis

 

1011 West Baltimore Pike, Suite 107

 

West Grove  

PA   19390   [DELETED]   [DELETED]

Davita 4028 Homestead

 

207 West 7th Avenue

  West
Homestead  

PA  

15120   [DELETED]   [DELETED]

Davita 4034 McKeesport

 

Oak Park Mall, 2001 Lincoln Way

  White Oak   PA   15131   [DELETED]   [DELETED]

Davita 3016 Abington

 

3940 Commerce Ave Ste A

  Willow
Grove  

PA  

19090   [DELETED]   [DELETED]

Davita Abbeville Dialysis
Center #4397

 


904 W. Greenwood St.

 

Abbeville   SC   29620   [DELETED]   [DELETED]

Davita 3078 Aiken

 

775 Medical Park Dr

  Aiken   SC   29801   [DELETED]   [DELETED]

Davita 3952 Central Bamberg Dialysis

 


67 Sunset Dr

 

Bamberg   SC   29003   [DELETED]   [DELETED]

Davita Palmetto Dialysis #5573

 

317 Professional Park Road

  Clinton   SC   29325   [DELETED]   [DELETED]

Ara Columbia Kidney Center

 

3511 Medical Dr

  Columbia   SC   29203   [DELETED]   [DELETED]

Ara Columbia Northeast Dialysis

 

10 Gateway Corners Park Ste 200

  Columbia   SC   29203   [DELETED]   [DELETED]

Davita—Capitol Centre Dialysis Center #2312

 


201 Columbia Mall Blvd Ste 141

 

Columbia   SC   29223   [DELETED]   [DELETED]

Davita—Central Columbia At Home

 

3511 Medical Drive

  Columbia   SC   29203   [DELETED]   [DELETED]

Davita 3914 Allendale

 

202 Hampton Ave N.

  Fairfax   SC   29827   [DELETED]   [DELETED]

Davita Fort Mill

 

1975 Carolina Place Drive

  Fort Mill   SC   29708   [DELETED]   [DELETED]

Davita Fountain Inn Dialysis #5576

 

298 Chapman Rd

  Fountain Inn   SC   29644   [DELETED]   [DELETED]

Charleston Renal Care Goose Creek

 

109 Greenland Dr

  Goose Creek   SC   29445   [DELETED]   [DELETED]

Davita Greenville West End
Dialysis #5575

 


605 South Academy Street

 

Greenville   SC   29601   [DELETED]   [DELETED]

Davita Upstate At Home
Clinic #6159

 


308 Mills Avenue

 

Greenville   SC   29605   [DELETED]   [DELETED]

Upstate Dialysis Center, Inc.

 

308 Mills Ave

  Greenville   SC   29605   [DELETED]   [DELETED]

Davita 3931 Greenwood

 

109 Overland Dr

  Greenwood   SC   29646   [DELETED]   [DELETED]

Davita # 0383

 

211 Village Dr

  Greer   SC   29651   [DELETED]   [DELETED]

Davita Greer South Dialysis #5574

 

3254 Brushy Creek Rd

  Greer   SC   29650   [DELETED]   [DELETED]

Davita 3935 Lancaster County

 

980 N. Woodland Dr Ste 100

  Lancaster   SC   29720   [DELETED]   [DELETED]

Davita 2336 Longs Dialysis Center

 

90 Cloverleaf Dr Unit 306

  Longs   SC   29568   [DELETED]   [DELETED]

Davita

 

3919 Mayfair St.

  Myrtle Beach   SC   29577   [DELETED]   [DELETED]

 

Page 55 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Charleston Renal Care Faber Place

 

3801 Faber Place Drive

  North
Charleston  

SC  

29405   [DELETED]   [DELETED]

Davita #1758 Dialysis

 

5900 Rivers Ave Unit E.

  North
Charleston  

SC  

29406   [DELETED]   [DELETED]

Davita 3916 Orangeburg

 

3031 St. Matthews Road

  Orangeburg   SC   29118   [DELETED]   [DELETED]

Davita 3917 Orangeburg South

 

1080 Summers Ave

  Orangeburg   SC   29115   [DELETED]   [DELETED]

Davita 3632 Pageland

 

505-A South Pearl Street

  Pageland   SC   29728   [DELETED]   [DELETED]

Davita Pendleton Dialysis
Center #2087

 


7703 Highway 76

 

Pendleton   SC   29670   [DELETED]   [DELETED]

Davita 2440 Ridgeland Dialysis Center

 


112 Weatherbee St.

 

Ridgeland   SC   29936   [DELETED]   [DELETED]

Davita 3901 Santee

 

228 Bradford Blvd

  Santee   SC   29142   [DELETED]   [DELETED]

Davita 2335 Jedburg Dialysis Center

 

2897 W. 5th North St.

  Summerville   SC   29483   [DELETED]   [DELETED]

Davita 3073 Walterboro

 

302 Ruby St.

  Walterboro   SC   29488   [DELETED]   [DELETED]

Davita #0240 Mitchell Community Dialysis

 


525 North Foster

 

Mitchell   SD   57301   [DELETED]   [DELETED]

Rosebud Dialysis of Davita

 

1 Soldier Creek Road

  Rosebud   SD   57570   [DELETED]   [DELETED]

Davita Sioux Falls

 

800 E. 21st St. Suite 4600

  Sioux Falls   SD   57105   [DELETED]   [DELETED]

Davita Bolivar Dialysis

 

515 Pecan Drive

  Bolivar   TN   38008   [DELETED]   [DELETED]

Davita Brownsville Dialysis

 

380 Dupree Rd

  Brownsville   TN   38012   [DELETED]   [DELETED]

Davita Dialysis #2043

 

168 W. Main St. Ste A

  Camden   TN   38320   [DELETED]   [DELETED]

Davita 3019 Clarksville

 

231 Hillcrest Dr

  Clarksville   TN   37043   [DELETED]   [DELETED]

Davita-Clarksville North

 

3071 Clay Lewis Road

  Clarksville   TN   37040   [DELETED]   [DELETED]

Davita Collierville Dialysis

 

791 West Poplur, Suite 102

  Collierville   TN   38017   [DELETED]   [DELETED]

Davita 3432 Columbia

 

1705 Grove Dr

  Columbia   TN   38401   [DELETED]   [DELETED]

Davita 2914 Cookeville

 

140 West 7th Street

  Cookeville   TN   38501   [DELETED]   [DELETED]

Davita Cookeville At Home

 

140 W. 7th Street

  Cookeville   TN   38501   [DELETED]   [DELETED]

Davita #5013 Wolf River

 

7990 Trinity Rd

  Cordova   TN   38018   [DELETED]   [DELETED]

Davita 3539 Tipton County

 

107 Tennessee Ave

  Covington   TN   38019   [DELETED]   [DELETED]

Davita 3540 Dyersburg

 

1575 Parr Ave

  Dyersburg   TN   38024   [DELETED]   [DELETED]

Davita 3438 Franklin

 

3983 Carothers Pkwy Suite E4

  Franklin   TN   37067   [DELETED]   [DELETED]

Davita Sumner

 

300 Steamplant Road, Suite 270

  Gallatin   TN   37066   [DELETED]   [DELETED]

Davita Humboldt Dialysis

 

2214 Osborne St.

  Humboldt   TN   38343   [DELETED]   [DELETED]

Davita Carriage House Dialysis

 

37 Carriage House Dr

  Jackson   TN   38305   [DELETED]   [DELETED]

Davita Stonegate Dialysis

 

23 Sandstone Circle

  Jackson   TN   38305   [DELETED]   [DELETED]

Davita Tennessee Valley

 

107 Woodlawn Drive, Suite 2

  Johnson City   TN   37604   [DELETED]   [DELETED]

Davita 4307 Knoxville Dialysis Central Dialysis Center

 


9141 Cross Park Dr Ste 102

 

Knoxville   TN   37923   [DELETED]   [DELETED]

Davita Knoxville Central At
Home #5967

 


9141 Cross Park Dr Ste 102

 

Knoxville   TN   37923   [DELETED]   [DELETED]

Davita At Galleria

 

9160 Highway 64 Ste 10

  Lakeland   TN   38002   [DELETED]   [DELETED]

Davita Memphis Galleria Dialysis Hhd/Pd #4308

 


9045 Highway 64 Ste 102

 

Lakeland   TN   38002   [DELETED]   [DELETED]

Davita 3434 Lawrenceburg

 

2022 North Locust Avenue

  Lawrenceburg   TN   38464   [DELETED]   [DELETED]

Davita Lexington Dialysis

 

317 West Church

  Lexington   TN   38351   [DELETED]   [DELETED]

Davita Livingston Dialysis

 

308 Oak Street

  Livingston   TN   38570   [DELETED]   [DELETED]

Davita 3437 Cumberland

 

312 Hospital Drive, Suite 5

  Madison   TN   37115   [DELETED]   [DELETED]

Davita #2432 Memphis Downtown Dialysis Center

 


2076 Union Ave

 

Memphis   TN   38104   [DELETED]   [DELETED]

Davita #4387 State Line

 

2049 E. Shelby Dr

  Memphis   TN   38116   [DELETED]   [DELETED]

Davita 2521 Memphis South

 

1205 Marlin Rd

  Memphis   TN   38116   [DELETED]   [DELETED]

Davita 3017 Memphis Central Dialysis

 


889 Linden Ave

 

Memphis   TN   38126   [DELETED]   [DELETED]

Davita 3018 Memphis East Humphreys

 


50 Humphreys Ctr Ste 42

 

Memphis   TN   38120   [DELETED]   [DELETED]

Davita Capelville Dialysis
Center #4357

 


7008 E. Shelby Dr

 

Memphis   TN   38125   [DELETED]   [DELETED]

Davita Memphis Downtown Pd/At Home Dialysis # 1988

 


2076 Union Ave Floor 2

 

Memphis   TN   38104   [DELETED]   [DELETED]

Davita Memphis East Dialysis
Pd #3891

 


50 Humphreys Ctr Ste 28b

 

Memphis   TN   38120   [DELETED]   [DELETED]

Davita Memphis Midtown Dialysis Center #4394

 


3430 Summer Ave

 

Memphis   TN   38122   [DELETED]   [DELETED]

Davita Memphis Southeast Dialysis Center

 


1805 Moriah Woods, Suite 101

 

Memphis   TN   38117   [DELETED]   [DELETED]

East Memphis At Home # 6041

 

50 Humphreys Ctr Ste 42

  Memphis   TN   38120   [DELETED]   [DELETED]

Davita Millington Dialysis
Center #4428

 


8510 Wilkinsonville Rd Ste 121

 

Millington   TN   38053   [DELETED]   [DELETED]

Davita 3433 Murfreesboro

 

1346 Dow St.

  Murfreesboro   TN   37130   [DELETED]   [DELETED]

Davita 3431 Whitebridge Road

 

103 White Bridge Rd

  Nashville   TN   37209   [DELETED]   [DELETED]

Davita Home Training and Pd Dialysis #S 6321 and 3892

 


1919 Charlotte Ave Ste 200

 

Nashville   TN   37203   [DELETED]   [DELETED]

Davita-Nashville Home Training Dialysis # 6054

 


103 White Bridge Pike Ste 6

 

Nashville   TN   37209   [DELETED]   [DELETED]

Davita Ripley Dialysis Center #2446

 

854 Highway 51 S.

  Ripley   TN   38063   [DELETED]   [DELETED]

 

Page 56 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Pickwick #1709

 

121 North Pickwick Street

  Savannah   TN   38372   [DELETED]   [DELETED]

Davita Selmer Dialysis

 

251 Oak Grove Road

  Selmer   TN   38375   [DELETED]   [DELETED]

Davita Dialysis Smyrna

 

537 Stonecrest Parkway

  Smyrna   TN   37167   [DELETED]   [DELETED]

Davita 2385 Somerivlle Dialysis Center

 


12475 Us Highway 64

 

Somerville   TN   38068   [DELETED]   [DELETED]

Davita Sparta Dialysis Center #5007

 

150 Sam Walton Dr Suite 800

  Sparta   TN   38583   [DELETED]   [DELETED]

Davita #4474

 

795 Hamra St.

  Tiptonville   TN   38079   [DELETED]   [DELETED]

Davita Arlington Dialysis
Center #2153

 


1250 E. Pioneer Pkwy Ste 700

 

Arlington   TX   76010   [DELETED]   [DELETED]

Davita—El Milagro At Home

 

2800 South Interstate Highway #35, Suite 120

 

Austin  

TX   78704   [DELETED]   [DELETED]

Davita South Austin Dialysis Center

 

6114 South 1st Street

  Austin   TX   78745   [DELETED]   [DELETED]

Davita Waterloo Dialysis Center

 

5310 Burnet Rd Ste 122

  Austin   TX   78756   [DELETED]   [DELETED]

El Milagro Dialysis Center

 

2800 S. I. Hwy 35-Ste 120

  Austin   TX   78704   [DELETED]   [DELETED]

Moncrief Dialysis Center

 

800 West 34th Street

  Austin   TX   78705   [DELETED]   [DELETED]

Davita Baytown Dialysis # 4437

 

4665 Garth Rd Suite 900

  Baytown   TX   77521   [DELETED]   [DELETED]

Total Renal Care—Bedford Dba: Heb Dialysis Center

 


1401 Brown Trl Ste A

 

Bedford   TX   76022   [DELETED]   [DELETED]

Davita—Beeville

 

100 West Huntington Street

  Beeville   TX   78102   [DELETED]   [DELETED]

Davita S. Ft Worth Dialysis # 2220

 

6260 Southwest Blvd

  Benbrook   TX   76109   [DELETED]   [DELETED]

Davita- Boerne Dialysis

 

1369 South Main Street, Suite 101

  Boerne   TX   78006   [DELETED]   [DELETED]

Davita Bonham Dialysis
Center #2125

 


201 West 5th Street

 

Bonham   TX   75418   [DELETED]   [DELETED]

Davita 3249 Brenham

 

2536 South Day Street

  Brenham   TX   77833   [DELETED]   [DELETED]

Davita Carrollton Dialysis
Center #2209

 


1544 Valwood Parkway, Suite 114

 

Carrollton   TX   75006   [DELETED]   [DELETED]

Davita—Cedar Park Dialysis

 

1720 E. Whitestone Blvd.

  Cedar Park   TX   78613   [DELETED]   [DELETED]

Davita Cedar Park At Home Dialysis

 

1720 E. Whitestone Blvd

  Cedar Park   TX   78613   [DELETED]   [DELETED]

Davita 3006 Channelview

 

777 Sheldon, Suite C

  Channelview   TX   77530   [DELETED]   [DELETED]

Davita #0919 Cleveland Dialysis Center

 


600 East Houston Street, Suite 630

 

Cleveland   TX   77327   [DELETED]   [DELETED]

Davita 3248 Bryan College Station

 

701 University Dr E. Ste 401

  College
Station  

TX  

77840   [DELETED]   [DELETED]

Davita 3670 Rock Prairie Road

 

1605 Rock Prairie Road, Suite 101

  College
Station  

TX  

77845   [DELETED]   [DELETED]

Da Vita—Conroe Dialysis

 

500 Medical Center Blvd Ste 175

  Conroe   TX   77304   [DELETED]   [DELETED]

Davita River Park Dialysis
Center #2078

 


2010 S. Loop 336 W. Ste 220

 

Conroe   TX   77304   [DELETED]   [DELETED]

Davita Oso Bay #2219

 

7502 S. Padre Island Dr

  Corpus
Christi  

TX  

78412   [DELETED]   [DELETED]

Davita Oso Bay At Home #5941

 

7502 S. Padre Island Dr

  Corpus
Christi  

TX  

78412   [DELETED]   [DELETED]

Davita—Cuero Lakeview Kidney Center

 


1105 E. Broadway St.

 

Cuero   TX   77954   [DELETED]   [DELETED]

Davita #2474 Central Dallas Dialysis Center

 


9500 N. Central Expy Suite 102

 

Dallas   TX   75231   [DELETED]   [DELETED]

Davita—Lake Cliff Dialysis #2239

 

805 North Beckley Avenue

  Dallas   TX   75203   [DELETED]   [DELETED]

Davita—Oak Cliff Dialysis
Center #421

 


2000 South Llewelin Avenue

 

Dallas   TX   75224   [DELETED]   [DELETED]

Davita 3455 Dallas East-Utshs Jv

 

3312 N. Buckner Blvd Ste 213

  Dallas   TX   75228   [DELETED]   [DELETED]

Davita Brookriver At Home

 

8101 Brookriver Dr

  Dallas   TX   75247   [DELETED]   [DELETED]

Davita Dallas North #2039

 

11886 Greenville Avenue,
Suite 100b

 

Dallas  

TX   75243   [DELETED]   [DELETED]

Davita Ut Southwestern Oakcliff Dialysis Center

 


610 Wynnewood Dr

 

Dallas   TX   75224   [DELETED]   [DELETED]

Dialysis Specialists of Dallas, Dba: Elmbrook Kidney Center

 


7920 Elmbrook, Suite 108

 

Dallas   TX   75247   [DELETED]   [DELETED]

Dowtown Dallas Dialysis

 

3515 Swiss Avenue, Suite A

  Dallas   TX   75204   [DELETED]   [DELETED]

Ut Southwestern Dallas Dialysis

 

8230 Elmbrook Dr

  Dallas   TX   75247   [DELETED]   [DELETED]

Davita—Denison At Home

 

1220 Reba Mcentire Lane

  Denison   TX   75020   [DELETED]   [DELETED]

Davita—Denison Dialysis Center

 

1220 Reba Macentire Lane

  Denison   TX   75020   [DELETED]   [DELETED]

Davita 4337 Duncanville Dialysis Center

 


270 E. Highway 67 Ste 100

 

Duncanville   TX   75137   [DELETED]   [DELETED]

Davita Edna Dialysis Center #2202

 

1008 N. Wells St.

  Edna   TX   77957   [DELETED]   [DELETED]

Ceilo Vista Dialysis

 

7200 Gateway Blvd E. Ste B.

  El Paso   TX   79915   [DELETED]   [DELETED]

Central City Dialysis Center

 

1300 Murchison Dr Ste 320

  El Paso   TX   79902   [DELETED]   [DELETED]

Davita

 

7933 North Mesa

  El Paso   TX   79932   [DELETED]   [DELETED]

Davita—Americas Dialysis # 5012

 

715 N. Americas Ave

  El Paso   TX   79907   [DELETED]   [DELETED]

Davita East

 

11989 Pellicano Drive

  El Paso   TX   79936   [DELETED]   [DELETED]

Davita Sun City Dialysis
Center #2056

 


600 Newman Street

 

El Paso   TX   79902   [DELETED]   [DELETED]

Davita Transmountain Dialysis
Center #2088

 


5255 Woodrow Bean Transmountain Dr

 



El Paso  



TX   79924   [DELETED]   [DELETED]

Mission Hills Dialysis

 

2700 N. Stanton St.

  El Paso   TX   79902   [DELETED]   [DELETED]

 

Page 57 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Total Renal Care—Loma Vista

 

1382 Lomaland Dr Ste A

  El Paso   TX   79935   [DELETED]   [DELETED]

Total Renal Care—Mesa Vista Dialysis Facility

 


2400 N. Oregon St. Ste C

 

El Paso   TX   79902   [DELETED]   [DELETED]

West Texas Dialysis

 

1250 E. Cliff Dr Bldg B.

  El Paso   TX   79902   [DELETED]   [DELETED]

Davita 3028 Floresville

 

543 10th St.

  Floresville   TX   78114   [DELETED]   [DELETED]

Davita 3479 Island Dialysis

 

5920 Broadway St.

  Galveston   TX   77551   [DELETED]   [DELETED]

Davita Garland Dialysis Center

 

776 East Centerville Road

  Garland   TX   75041   [DELETED]   [DELETED]

Davita Gilmer Dialysis Center

 

519 North Wood Street

  Gilmer   TX   75644   [DELETED]   [DELETED]

Davita # 0927

 

1406 North Sara Dewitt

  Gonzales   TX   78629   [DELETED]   [DELETED]

Davita Grapevine Dialysis
Center #2154

 


1600 West Northwest Highway,
Suite 100

 



Grapevine  



TX   76051   [DELETED]   [DELETED]

Grapevine At Home #6020

 

1600 West Northwest Highway,
Suite 100

 

Grapevine  

TX   76051   [DELETED]   [DELETED]

Davita Hearne Dialysis Center # 2438

 

106 Cedar St.

  Hearne   TX   77859   [DELETED]   [DELETED]

Davita Henderson Dialysis Center

 

1002 Highway 79 North

  Henderson   TX   75652   [DELETED]   [DELETED]

Cyfair Dialysis Center

 

9110 Jones Rd Ste 110

  Houston   TX   77065   [DELETED]   [DELETED]

Davita #247 Memorial Dialysis

 

11621 Katy Freeway

  Houston   TX   77079   [DELETED]   [DELETED]

Davita #0930 North Houston Dialysis

 

129 Little York Rd

  Houston   TX   77076   [DELETED]   [DELETED]

Davita #2420 Tc Jester Dialysis

 

1800 W. 26th St. Ste 101

  Houston   TX   77008   [DELETED]   [DELETED]

Davita—Central

 

610 South Wayside Drive, Suite B.

  Houston   TX   77011   [DELETED]   [DELETED]

Davita—Houston Kidney Center—Cypress Station

 


221 Fm 1960 Road West

 

Houston   TX   77090   [DELETED]   [DELETED]

Davita—Jancinto At Home
Dialysis #6176

 


11515 Market Street Rd

 

Houston   TX   77029   [DELETED]   [DELETED]

Davita—Lonestar Dialysis Center

 

8560 Monroe Rd

  Houston   TX   77061   [DELETED]   [DELETED]

Davita—Omni

 

9350 Kirby, Suite 110

  Houston   TX   77054   [DELETED]   [DELETED]

Davita 3007 Sagemont

 

10851 Scarsdale Blvd Ste 200

  Houston   TX   77089   [DELETED]   [DELETED]

Davita 3008 San Jacinto

 

11430 I. 10 East Freeway, Suite 330

  Houston   TX   77029   [DELETED]   [DELETED]

Davita 3049 Houston

 

7543 South Fwy

  Houston   TX   77021   [DELETED]   [DELETED]

Davita 3057 Reliant

 

1335 La Concha Lane

  Houston   TX   77054   [DELETED]   [DELETED]

Davita 3064 North Loop East

 

7139 North Loop East

  Houston   TX   77028   [DELETED]   [DELETED]

Davita 6013 Med Center At Home

 

7580 Fannin St. Ste 230

  Houston   TX   77054   [DELETED]   [DELETED]

Davita Bayou City Dialysis
Center #2121

 


10655 Eastex Freeway

 

Houston   TX   77093   [DELETED]   [DELETED]

Davita Bear Creek Dialysis Center

 

4978 North Highway 6, Suite 1

  Houston   TX   77084   [DELETED]   [DELETED]

Davita Binz #4453

 

1213 Hermann Dr Ste 180

  Houston   TX   77004   [DELETED]   [DELETED]

Davita Binz Hhd/Pd #5945

 

1213 Hermann Dr Ste 180

  Houston   TX   77004   [DELETED]   [DELETED]

Davita Brookhollow Dialysis
Center #2027

 


4918 W. 34th St.

 

Houston   TX   77092   [DELETED]   [DELETED]

Davita Champions Dialysis
Center #4436

 


4427 Fm 1960rd W. Ste D

 

Houston   TX   77068   [DELETED]   [DELETED]

Davita Dialysis

 

5610 Almeda Road

  Houston   TX   77004   [DELETED]   [DELETED]

Davita Downtown Houston Dialysis Center #2045

 


2207 Crawford Street

 

Houston   TX   77002   [DELETED]   [DELETED]

Davita Houston

 

1335 La Concha Ln

  Houston   TX   77054   [DELETED]   [DELETED]

Davita Jacinto Dialysis Center #2047

 

11515 Market Street Rd

  Houston   TX   77029   [DELETED]   [DELETED]

Davita Med-Center At Home #6013

 

5610 Almeda Drive

  Houston   TX   77004   [DELETED]   [DELETED]

Davita Northstar Dialysis Center

 

380 West Little York Rd

  Houston   TX   77076   [DELETED]   [DELETED]

Davita Sage Meadow Dialysis #4495

 

10923 Scarsdale Blvd

  Houston   TX   77089   [DELETED]   [DELETED]

Davita Spring Branch Dialysis
Center #1593

 


1425 Blalock, Suite 100

 

Houston   TX   77055   [DELETED]   [DELETED]

Davita West Oaks Dialysis #4442

 

14800 Westheimer Rd Suite A

  Houston   TX   77082   [DELETED]   [DELETED]

Davita Willowbrook Dialysis
Center #2101

 


12120 Jones Road, Suite G.

 

Houston   TX   77070   [DELETED]   [DELETED]

Davita-Cypress Woods Dialysis
Center #2472

 


20320 Northwest Fwy Ste 100

 

Houston   TX   77065   [DELETED]   [DELETED]

Houston Kidney Center Southwest

 

11111 Brooklet Drive, Building 100, Suite 100

 

Houston  

TX   77099   [DELETED]   [DELETED]

Northwest Kidney Center, Llp

 

11029 Northwest Freeway

  Houston   TX   77092   [DELETED]   [DELETED]

Physician Dialysis Inc.—South Houston

 


5989 South Loop East, Southport Business Park

 



Houston  



TX   77033   [DELETED]   [DELETED]

Physicians Dialysis, Inc.—North Houston

 


7115 North Loop East, Northport #2

 

Houston   TX   77028   [DELETED]   [DELETED]

Spring Dialysis

 

607 Timberdale Lane, Suite 100

  Houston   TX   77090   [DELETED]   [DELETED]

Summit Dialysis Center #2089

 

3150 Polk Street

  Houston   TX   77003   [DELETED]   [DELETED]

Davita Deerbrooke Dialysis

 

9660 Fm 1960 Bypass Rd W.

  Humble   TX   77338   [DELETED]   [DELETED]

Davita 3250 Huntsville

 

521 Interstate Highway 45 Ste 20

  Huntsville   TX   77340   [DELETED]   [DELETED]

Davita—Mid-Cities At Home

 

125 East Harwood Road, Suite 117

  Hurst   TX   76054   [DELETED]   [DELETED]

Davita—Mid-Cities Dialysis Center

 

117 East Harwood Road

  Hurst   TX   76054   [DELETED]   [DELETED]

Davita #0240 Katy Dialysis Center

 

403 W. Grand Pkwy S. Suite T.

  Katy   TX   77494   [DELETED]   [DELETED]

Davita Katy Cinco Ranch #3065

 

1265 Rock Canyon Dr

  Katy   TX   77450   [DELETED]   [DELETED]

Davita Katy Grand Parkway
Dialysis #0246

 


403 W. Grand Pkwy S. Suite T.

 

Katy   TX   77494   [DELETED]   [DELETED]

 

Page 58 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Pin Oak Dialysis

 

1302 Pin Oak Road

  Katy   TX   77494   [DELETED]   [DELETED]

Davita Kaufman Dialysis Center #4309

 

2851 Millennium Dr

  Kaufman   TX   75142   [DELETED]   [DELETED]

Davita #3027

 

515 Granda Pl

  Kerrville   TX   78028   [DELETED]   [DELETED]

Davita—Kerrville At Home

 

515 Granada Pl, Suite A

  Kerrville   TX   78028   [DELETED]   [DELETED]

Kilgore Dialysis Center #2068

 

209 Highway 42 North

  Kilgore   TX   75662   [DELETED]   [DELETED]

Total Renal Care—Kingwood

 

2300 Green Oak Dr Ste 500

  Kingwood   TX   77339   [DELETED]   [DELETED]

Davita 3478 Mainland Dialysis

 

2600 Gulf Fwy

  La
Marque  

TX  

77568   [DELETED]   [DELETED]

Davita Lancater Dialysis Center #2156

 

2424 W. Pleasant Run Rd

  Lancaster   TX   75146   [DELETED]   [DELETED]

Davita Meridian Dialysis Center #2098

 

201 West Fairmont Parkway, Suite A

  Laporte   TX   77571   [DELETED]   [DELETED]

Davita South Shore Dialysis Center #2116

 


212 Gulf Freeway, Suite G-3

 

League
City  

TX  

77573   [DELETED]   [DELETED]

Davita Live Oak Dialysis # 914

 

6700 Randolph Blvd Suite 101

  Live Oak   TX   78233   [DELETED]   [DELETED]

Davita- Livingston Dialysis Center

 

209 West Park Drive

  Livingston   TX   77351   [DELETED]   [DELETED]

Davita Longview

 

425 N. Fredonia St. Ste 300

  Longview   TX   75601   [DELETED]   [DELETED]

Davita Longview At Home

 

425 North Fredonia

  Longview   TX   75601   [DELETED]   [DELETED]

Fourth Street Dialysis

 

3101b North 4th Street

  Longview   TX   75605   [DELETED]   [DELETED]

Davita Lufkin At Home Dialysis

 

700 S. John Redditt Dr

  Lufkin   TX   75904   [DELETED]   [DELETED]

Davita Lufkin Dialysis

 

700 South John Redditt Drive

  Lufkin   TX   75904   [DELETED]   [DELETED]

Davita Magnolia Dialysis

 

17649 Fm 1488 Rd

  Magnolia   TX   77354   [DELETED]   [DELETED]

Davita Mansfield Dialysis Center

 

987 North Walnut Creek Drive, Suite 101

 

Mansfield  

TX   76063   [DELETED]   [DELETED]

Davita—Marshall Dialysis

 

1301 South Washington

  Marshall   TX   75670   [DELETED]   [DELETED]

Davita—Pinecrest Dialysis
Center #2083

 


913 East Pinecrest Drive

 

Marshall   TX   75670   [DELETED]   [DELETED]

Davita #2387

 

1203 St. Claire Blvd Ste 9b

  Mission   TX   78572   [DELETED]   [DELETED]

Davita—New Braunfels Dialysis

 

900 Loop 337 Rd

  New
Braunfels  

TX  

78130   [DELETED]   [DELETED]

Davita- North Hills Dialysis

 

7927 Blvd 26

  North
Richland
Hills  



TX  



76180   [DELETED]   [DELETED]

Davita # 0477 Pearland Dialysis

 

6516 Broadway St. Ste 122

  Pearland   TX   77581   [DELETED]   [DELETED]

Davita 3029 Pearsall

 

1305 N. Oak St.

  Pearsall   TX   78061   [DELETED]   [DELETED]

Davita 2267 Plano Dialysis

 

481 Shiloh Rd

  Plano   TX   75074   [DELETED]   [DELETED]

Davita Plano At Home #5942

 

481 Shilo Rd Ste 100

  Plano   TX   75074   [DELETED]   [DELETED]

Davita West Plano Dialysis Center #4412

 


5036 Tennyson Pkwy

 

Plano   TX   75024   [DELETED]   [DELETED]

Davita—Port Lavaca Dialysis #1913

 

1300 N. Virginia St. Ste 102

  Port
Lavaca  

TX  

77979   [DELETED]   [DELETED]

Davita Rockport Dialysis Center #2413

 

2102 Fm2165

  Rockport   TX   78382   [DELETED]   [DELETED]

Davita Rockwall

 

2455 Ridge Rd Ste 101

  Rockwall   TX   75087   [DELETED]   [DELETED]

Davita -Southwest San Antonio Dialysis

 


7515 Barlite Blvd

 

San
Antonio  

TX  

78224   [DELETED]   [DELETED]

Davita 3048 San Antonio

 

4151 Callaghan Rd Ste 101

  San
Antonio  

TX  

78228   [DELETED]   [DELETED]

Davita 3062 San Antonio Southwest

 

1620 Somerset Rd

  San
Antonio  

TX  

78211   [DELETED]   [DELETED]

Davita Downtown San Antonio

 

615 East Quincy

  San
Antonio  

TX  

78215   [DELETED]   [DELETED]

Davita Floyd Curl Dialysis #4433

 

9238 Floyd Curl Dr Ste 102

  San
Antonio  

TX  

78240   [DELETED]   [DELETED]

Davita Las Palmas Dialysis
Center #2194

 


803 Castroville Road, #415

 

San
Antonio  

TX  

78237   [DELETED]   [DELETED]

Davita Marymont Dialysis
Center #2191

 


2391 North East Loop 410, Suite 211

 

San
Antonio  

TX  

78217   [DELETED]   [DELETED]

Davita Northwest Medical Center Dialysis #2192

 


5284 Medical Drive, Suite 100

 

San
Antonio  

TX  

78229   [DELETED]   [DELETED]

Davita Rivercenter Dialysis
Center #2190

 


1123 North Main Street, Suite 150

 

San
Antonio  

TX  

78212   [DELETED]   [DELETED]

Davita San Antonio At Home

 

5284 Medical Drive, Suite 100

  San
Antonio  

TX  

78229   [DELETED]   [DELETED]

Davita South San Antonio Dialysis

 

1313 Southeast Military Drive, Suite 111

 

San
Antonio  



TX  



78214   [DELETED]   [DELETED]

Davita Southcross Dialysis Center #2193

 


4602 East Southcross Boulevard

 

San
Antonio  

TX  

78222   [DELETED]   [DELETED]

 

Page 59 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Southwest San Antonio Dialysis

 


7515 Barlite Boulevard

 

San Antonio   TX   78224   [DELETED]   [DELETED]

Total Renal Care-Northwest San Antonio

 


8132 Fredericksburg Road

 

San Antonio   TX   78229   [DELETED]   [DELETED]

Davita Hill Country Dialysis

 

1820 Peter Garza Street

  San Marcos   TX   78666   [DELETED]   [DELETED]

Davita 2339 Sealy Dialysis Center

 

2242 Championship Dr

  Sealy   TX   77474   [DELETED]   [DELETED]

Davita 6215 Woodlands At Home Dialysis

 


9301 Pinecroft Dr Ste 130

 

Shenandoah   TX   77380   [DELETED]   [DELETED]

Davita #0923 Sherman Dialysis Center

 


205 West Lamberth Road

 

Sherman   TX   75092   [DELETED]   [DELETED]

Davita—First Colony Dialysis.

 

1447 Highway 6 Ste 140

  Sugar Land   TX   77478   [DELETED]   [DELETED]

Davita Taylor Dialysis Center #2437

 

3100 W. 2nd

  Taylor   TX   76574   [DELETED]   [DELETED]

Davita #0932 Tomball

 

27720 State Pkwy

  Tomball   TX   77375   [DELETED]   [DELETED]

Davita—Victoria Dialysis

 

1405 Victoria Station Drive

  Victoria   TX   77901   [DELETED]   [DELETED]

Davita—Woodlands Dialysis Center

 

9301 Pinecroft Drive, Suite 130

  Woodlands   TX   77380   [DELETED]   [DELETED]

Davita- Lone Peak Dialysis Center

 

1175 East 50 South, Suite 111

  American Fork   UT   84003   [DELETED]   [DELETED]

Davita Weber Valley At
Home #5966 Dialysis

 


1920 W. 250th N.

 

Ogden   UT   84404   [DELETED]   [DELETED]

Davita Weber Valley Dialysis

 

1920 W. 250th N.

  Ogden   UT   84404   [DELETED]   [DELETED]

Davita Utah Valley Dialysis

 

1055 North 500 West, Suite 221

  Provo   UT   84604   [DELETED]   [DELETED]

Davita Utah Valley Dialysis At Home #6014

 


1055 North 500 West, Suite 221

 

Provo   UT   84604   [DELETED]   [DELETED]

Davita Wasatch Acute Dialysis

 

1055 North 500 West, Suite 222

  Provo   UT   84604   [DELETED]   [DELETED]

Davita Bountiful Dialysis

 

724 West 500 South, Suite 300

  West
Bountiful  

UT  

84087   [DELETED]   [DELETED]

Davita West Bountiful Dialysis At Home

 


724 West 500 South, Suite 300

 

West
Bountiful  

UT  

84087   [DELETED]   [DELETED]

Continental Dialysis Center—Alexandria

 


5999 Stevenson Avenue, Suite 100

 

Alexandria   VA   22304   [DELETED]   [DELETED]

Davita 3273 Alexandria

 

5150 Duke St.

  Alexandria   VA   22304   [DELETED]   [DELETED]

Davita Franconia Dialysis
Center #2040

 


5695 King Centre Drive, 1st Floor

 

Alexandria   VA   22315   [DELETED]   [DELETED]

Davita 3708 Amelia Dialysis

 

15151 Patrick Henry Highway

  Amelia   VA   23002   [DELETED]   [DELETED]

Davita- Amelia At Home

 

15151 Patrick Henry Highway

  Amelia   VA   23002   [DELETED]   [DELETED]

Davita 3757 Arlington

 

1701 North George Mason Drive

  Arlington   VA   22205   [DELETED]   [DELETED]

Davita—Charlottesville North

 

1800 Timberwood Boulevard

  Charlottesville   VA   22911   [DELETED]   [DELETED]

Davita 3272 Charlottesville

 

1460 Pantops Mountain Pl

  Charlottesville   VA   22911   [DELETED]   [DELETED]

Davita N. Charlottesville At Home

 

1800 Timberwood Boulevard,
Suite C

 

Charlottesville  

VA   22911   [DELETED]   [DELETED]

Davita #0908 Chesapeake

 

1400 Crossways Boulevard, Crossways Ii, Suite 106

 

Chesapeake  

VA   23320   [DELETED]   [DELETED]

Davita-Great Bridge Dialysis—Total Renal Care

 


745 Battlefield Blvd N. Ste 100

 

Chesapeake   VA   23320   [DELETED]   [DELETED]

Davita 3715 Chester

 

10360 Iron Bridge Road, Chesterfield Meadows West

 

Chester  

VA   23831   [DELETED]   [DELETED]

Davita 3762 Covington

 

2504 Valley Ridge Rd

  Covington   VA   24426   [DELETED]   [DELETED]

Davita 3763 Culpepper

 

430 Southridge Pkwy

  Culpeper   VA   22701   [DELETED]   [DELETED]

Meherrin Dialysis Center, Inc.

 

201-A Weaver Avenue

  Emporia   VA   23847   [DELETED]   [DELETED]

Davita Fairfax At Home

 

8501 Arlington Blvd Ste 100

  Fairfax   VA   22031   [DELETED]   [DELETED]

Davita of Fairfax

 

8501 Arlington Boulevard,
Suite 100

 

Fairfax  

VA   22031   [DELETED]   [DELETED]

Fair Oaks Dialysis Center

 

3955 Pender Drive, One Pender Business Park

 

Fairfax  

VA   22030   [DELETED]   [DELETED]

Front Royal Dialysis Center

 

1077 D Shenandoah Avenue

  Front Royal   VA   22630   [DELETED]   [DELETED]

Davita Haymarket Dialysis #2268

 

14664 Gap Way

  Gainesville   VA   20155   [DELETED]   [DELETED]

Davita Butler Farm At Home

 

501 Butler Farms Rd.

  Hampton   VA   23666   [DELETED]   [DELETED]

Davita- Butler Farm #2421

 

501 Butler Farm

  Hampton   VA   23666   [DELETED]   [DELETED]

Davita—Harrisonburh At Home

 

871 Cantrell Ave.,Suite 100

  Harrisonburg   VA   22801   [DELETED]   [DELETED]

Davita 3765 Harrisonburg

 

871 Cantrell Ave Ste 100

  Harrisonburg   VA   22801   [DELETED]   [DELETED]

Davita—Hopewell Dialysis

 

301 West Broadway

  Hopewell   VA   23860   [DELETED]   [DELETED]

Davita 4395 Leesburg Dialysis Center

 


224d Cornwall St. Nw Suite 100

 

Leesburg   VA   20176   [DELETED]   [DELETED]

Davita 3766 Lexington

 

756 North Lee Highway

  Lexington   VA   24450   [DELETED]   [DELETED]

Davita—Manassas

 

10655 Lamond Drive, Suite 101

  Manassas   VA   20109   [DELETED]   [DELETED]

Davita 4058 Martinsville

 

33 Bridge Street, Suite A

  Martinsville   VA   24112   [DELETED]   [DELETED]

Davita 3482 Mechanicsville

 

8191 Atlee Rd

  Mechanicsville   VA   23116   [DELETED]   [DELETED]

Davita 3463 Midlothian

 

14281 Midlothian Turnpike, Building B.

 

Midlothian  

VA   23113   [DELETED]   [DELETED]

Davita Charter Colony Dialysis Center

 


2312 Colony Crossing Place

 

Midlothian   VA   23112   [DELETED]   [DELETED]

Davita—Peninsula Dialysis
Center #1545

 


716 Denbigh Blvd, Suite D1

 

Newport News   VA   23608   [DELETED]   [DELETED]

 

Page 60 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Jefferson Avenue Dialysis #4440

 


11234 Jefferson Ave

 

Newport
News  

VA  

23601   [DELETED]   [DELETED]

Davita Newport News Dialysis

 

711 79th Street

  Newport
News  

VA  

23605   [DELETED]   [DELETED]

Davita #2150

 

2201 Colonial Ave

  Norfolk   VA   23517   [DELETED]   [DELETED]

Davita Leigh Kempsville Dialysis Center

 


420 North Center Drive, Suite 128, Building 11

 



Norfolk  



VA   23502   [DELETED]   [DELETED]

Norfolk Dialysis Center—A Total Renal Care Facility

 


962 Norfolk Square

 

Norfolk   VA   23502   [DELETED]   [DELETED]

Appomattox Dialysis Center

 

15 West Old Street

  Petersburg   VA   23803   [DELETED]   [DELETED]

Davita—Greater Portsmouth Dialysis Center #1544

 


3516 Queen Street

 

Portsmouth   VA   23707   [DELETED]   [DELETED]

Davita—Portsmouth Dialysis Center #2014

 


2000 High Street

 

Portsmouth   VA   23704   [DELETED]   [DELETED]

Davita Purcellville At Home

 

280 Hatcher Avenue

  Purcellville   VA   20132   [DELETED]   [DELETED]

Purcellville Dialysis Center of Total Renal Care

 


280 North Hatcher Avenue

 

Purcellville   VA   20132   [DELETED]   [DELETED]

Davita 3609 Radford

 

600 East Main Street, Suite F.

  Radford   VA   24141   [DELETED]   [DELETED]

Davita Radford At Home

 

600 East Main Street, Suite F.

  Radford   VA   24141   [DELETED]   [DELETED]

Reston Dialysis Center #2059

 

1875 Campus Commons Drive,
Suite 110

 

Reston  

VA   20191   [DELETED]   [DELETED]

Davita 3417 Richmond Westwood

 

5270 Chamberlayne Rd

  Richmond   VA   23227   [DELETED]   [DELETED]

Davita Hioaks #3733

 

671 Hioaks Rd Ste A

  Richmond   VA   23225   [DELETED]   [DELETED]

Davita Hioaks Pd #3735

 

681 Hioaks Rd Ste B.

  Richmond   VA   23225   [DELETED]   [DELETED]

Davita Three Chopt Rd #3732

 

8813 Three Chopt Rd

  Richmond   VA   23229   [DELETED]   [DELETED]

East End Dialysis Center of Total Renal Care, Inc.

 


2201 East Main Street, Suite 100

 

Richmond   VA   23223   [DELETED]   [DELETED]

Total Renal Care At Richmond Community

 


1510 North 28th Street, Suite 110

 

Richmond   VA   23223   [DELETED]   [DELETED]

Continental Dialysis Center—Springfield Trc

 


8350a Traford Lane

 

Springfield   VA   22152   [DELETED]   [DELETED]

Davita Garrisonville

 

70 Doc Stone Road, Suite 101

  Stafford   VA   22556   [DELETED]   [DELETED]

Davita 3761 Staunton Dialysis

 

29 Idlewood Blvd

  Staunton   VA   24401   [DELETED]   [DELETED]

Davita #0684 Sterling Dialysis Center

 

46396 Benedict Drive, Suite 100

  Sterling   VA   20164   [DELETED]   [DELETED]

Davita Harbor View Dialysis Center #2069

 


1039 Champions Way

 

Suffolk   VA   23435   [DELETED]   [DELETED]

Davita 3701 Tysons Corner

 

8391 Old Courthouse Road,
Suite 160

 

Vienna  

VA   22182   [DELETED]   [DELETED]

Davita Tyson’s Corner At Home

 

8391 Old Courthouse Road,
Suite 160

 

Vienna  

VA   22182   [DELETED]   [DELETED]

Davita #0909 Virginia Beach

 

740 Independence Cir

  Virginia
Beach  

VA  

23455   [DELETED]   [DELETED]

Davita At Home—First
Colonial #6017

 


1157 First Colonial Road, Suite 200

 

Virginia
Beach  

VA  

23454   [DELETED]   [DELETED]

Davita Camelot Dialysis

 

1800 Camelot Dr Ste 100

  Virginia
Beach  

VA  

23454   [DELETED]   [DELETED]

Davita First Landing Dialysis Center

 

1745 Camelot Drive, Suite 100

  Virginia
Beach  

VA  

23454   [DELETED]   [DELETED]

Davita Williamsburg At Home

 

500 Sentara Circle, Ste 103.

  Williamsburg   VA   23188   [DELETED]   [DELETED]

Davita Williamsburg Dialysis Center

 

500 Sentara Cir Ste 103

  Williamsburg   VA   23188   [DELETED]   [DELETED]

Davita #1770 Winchester

 

2301 Valor Dr

  Winchester   VA   22601   [DELETED]   [DELETED]

Davita—Dbacontinental Dialysis Center—Woodbridge Dialysis

 


2751 Killarney Drive

 

Woodbridge   VA   22192   [DELETED]   [DELETED]

Davita #2060—Bellevue Dialysis Center

 


3535 Factoria Boulevard South East, Suite 150

 



Bellevue  



WA   98006   [DELETED]   [DELETED]

Davita Washington Acutes Dialysis

 

3535 Factoria Blvd Se Ste 150

  Bellevue   WA   98006   [DELETED]   [DELETED]

Davita Mill Creek Dialysis Center #4317

 


18001 Bothell Everett Hwy Ste 112

 

Bothell   WA   98012   [DELETED]   [DELETED]

Davita 2368 Ellensburg Dialysis

 

2101 W. Dolarway Rd Suite 1

  Ellensburg   WA   98926   [DELETED]   [DELETED]

Davita Everett Dialysis Center 4373

 

8130 Evergreen Way Ste C

  Everett   WA   98203   [DELETED]   [DELETED]

Davita Federal Way Dialysis

 

1015 South 348th Street

  Federal Way   WA   98003   [DELETED]   [DELETED]

Davita—Graham Dialysis # 2173

 

10219 196th Street Ct E. Ste C

  Graham   WA   98338   [DELETED]   [DELETED]

Kent Community Dialysis

 

21501 84th Avenue South

  Kent   WA   98032   [DELETED]   [DELETED]

Lakewood Community Dialysis Center

 


5919 Lakewood Town Center Boulevard, Suite A

 



Lakewood  



WA   98499   [DELETED]   [DELETED]

Davita Sea View Dialysis
Center #2470

 


101 18th Ave S.

 

Long Beach   WA   98631   [DELETED]   [DELETED]

Davita Whidbey Island
Dialysis #4372

 


32650 Sate Rd 20 Bldg E.

 

Oak Harbor   WA   98277   [DELETED]   [DELETED]

 

Page 61 of 66



--------------------------------------------------------------------------------

Member Name

 

Member Street

  Member
City   Member
State   Member
ZIP   [DELETED]   [DELETED]

Davita Olympia At Home Dialysis #5954

 


335 Cooper Point Rd Nw Ste 1

 

Olympia   WA   98502   [DELETED]   [DELETED]

Davita Olympia Dialysis Center #4316

 

335 Cooper Point Rd Nw

  Olympia   WA   98502   [DELETED]   [DELETED]

Davita—Mid Columbia At Home

 

6825 Burden Boulevard, Suite A

  Pasco   WA   99301   [DELETED]   [DELETED]

Davita Mid-Columbia Kidney Center

 

6825 Burden Boulevard, Suite A

  Pasco   WA   99301   [DELETED]   [DELETED]

Davita—Puyallup Dialysis #146

 

716-C South Hill Park

  Puyallup   WA   98373   [DELETED]   [DELETED]

Davita # 5924 Chinook Kidney At Home

 


1315 Aaron Dr Bldg C1

 

Richland   WA   99352   [DELETED]   [DELETED]

Davita #2402 Chinook Kidney

 

1315 Aaron Dr Bldg C1

  Richland   WA   99352   [DELETED]   [DELETED]

Davita Olympic View At Home

 

125 16th Avenue E, 5th Floor

  Seattle   WA   98112   [DELETED]   [DELETED]

Davita Westwood Dialysis Center #551

 


2615 Southwest Trenton Street

 

Seattle   WA   98126   [DELETED]   [DELETED]

Olympic View Dialysis Center

 

125 16th Ave E. Csb Fl 5th

  Seattle   WA   98112   [DELETED]   [DELETED]

Westwood At Home #6018

 

2615 Southwest Trenton Street

  Seattle   WA   98126   [DELETED]   [DELETED]

Davita Mount Adams Kidney Center

 

3220 Picard Pl

  Sunnyside   WA   98944   [DELETED]   [DELETED]

Davita Tacoma Center #2077

 

3401 South 19th Street

  Tacoma   WA   98405   [DELETED]   [DELETED]

Union Gap Dialysis Center #2023

 

1236 Ahtanum Ridge Business Park

  Union Gap   WA   98903   [DELETED]   [DELETED]

Davita Vancouver Dialysis

 

9120 Ne Vancouver Mall Drive, Suite 160

 

Vancouver  

WA   98662   [DELETED]   [DELETED]

Davita Yakima Dialysis Center #1539

 

1221 North 16th Avenue

  Yakima   WA   98902   [DELETED]   [DELETED]

Davita Dialysis—Amery

 

970 Elden Ave

  Amery   WI   54001   [DELETED]   [DELETED]

Davita- Amery Pd # 1966 Dialysis

 

970 Elden Ave

  Amery   WI   54001   [DELETED]   [DELETED]

Davita 3416 Brookfield

 

19395 West Capital Drive, Suite 100

  Brookfield   WI   53045   [DELETED]   [DELETED]

Davita 3339 Cedarburg

 

North 54 West 6135 Mill Street

  Cedarburg   WI   53012   [DELETED]   [DELETED]

Davita Fox River Dialysis Center
At Home

 


1910 Riverside Drive

 

Green Bay   WI   54301   [DELETED]   [DELETED]

Davita Fox River Dialysis
Center, #1744

 


1910 Riverside Drive

 

Green Bay   WI   54301   [DELETED]   [DELETED]

Davita Titletown Dialysis
Center, #1745

 


120 Siegler Street

 

Green Bay   WI   54303   [DELETED]   [DELETED]

Davita 3642 Janesville

 

1305 Woodman Rd

  Janesville   WI   53545   [DELETED]   [DELETED]

Davita 3070 Loomis Road

 

4120 W. Loomis Rd

  Milwaukee   WI   53221   [DELETED]   [DELETED]

Davita 3169 Wisconsin Ave

 

3801 West Wisconsin Avenue

  Milwaukee   WI   53208   [DELETED]   [DELETED]

Davita 3171 Rivercenter

 

117 N. Jefferson Street

  Milwaukee   WI   53202   [DELETED]   [DELETED]

Davita Bay Shore Dialysis #5566

 

5650 N. Green Bay Ave

  Milwaukee   WI   53209   [DELETED]   [DELETED]

Davita Bluemound Dialysis # 5568

 

601 N. 99th St. Ste 100

  Milwaukee   WI   53226   [DELETED]   [DELETED]

Davita Humbolt Ridge Dialysis #5564

 

2211 N. Humboldt Blvd

  Milwaukee   WI   53212   [DELETED]   [DELETED]

Davita South Ridge Dialysis #5567

 

4848 S. 76th St. Ste 100

  Milwaukee   WI   53220   [DELETED]   [DELETED]

Davita West Appleton Dialysis #5565

 

10130 W. Appleton Ave

  Milwaukee   WI   53225   [DELETED]   [DELETED]

Davita #2406 Oak Creek Dialysis

 

8201 S. Howell Ave Ste 600

  Oak Creek   WI   53154   [DELETED]   [DELETED]

Davita Northwoods Dialysis
Center, #1746

 


West 7305 Elm Avenue

 

Shawano   WI   54166   [DELETED]   [DELETED]

St. Croix Falls Dialysis—Total Renal Care

 


744 Louisiana East

 

St. Croix
Falls  

WI  

54024   [DELETED]   [DELETED]

Davita Bluemound At Home # 5939

 

601 N. 99th St. Ste 110

  Wauwatosa   WI   53226   [DELETED]   [DELETED]

Davita Bluemound Pd #5569

 

601 North 99th Street, Suite 300

  Wauwatosa   WI   53226   [DELETED]   [DELETED]

Davita Dialysis #1069 Dba: Pdi Camc Acutes

 


501 Morris Street

 

Charleston   WV   25301   [DELETED]   [DELETED]

Davita 3764 Greenbrier

 

129 Seneca Trail

  Lewisburg   WV   24901   [DELETED]   [DELETED]

Davita #1582

 

300 Prosperity Ln

  Logan   WV   25601   [DELETED]   [DELETED]

Davita Parkersburg #3494

 

1824 Murdoch Avenue, Suite 44

  Parkersburg   WV   26101   [DELETED]   [DELETED]

 

Page 62 of 66



--------------------------------------------------------------------------------

Exhibit D

Designated Managed Centers

 

     Contract
Number     Member
Name     Member
Street     Member
City     Member
State     Member
ZIP     [DELETED]     [DELETED]  

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

[DELETED]

     [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ]      [DELETED ] 
    [DELETED ]      [DELETED ]      [DELETED ] 

 

Page 63 of 66



--------------------------------------------------------------------------------

Schedule 1

Data

 

1. Facility ID;

 

2. [DELETED];

 

3. [DELETED].

 

4. [DELETED].

 

5. Number of patients [DELETED];

 

6. All [DELETED] for each patient by Patient ID;

 

7. Each [DELETED] for each patient [DELETED] with date (Example: [DELETED]);

 

8. [DELETED] for each patient once per [DELETED];

 

9. [DELETED] with date;

 

10. [DELETED] for each patient;

 

11. [DELETED] for each patient;

 

12. [DELETED] for each patient;

 

13. [DELETED] for each patient;

 

14. [DELETED];

 

15. [DELETED];

 

16. [DELETED];

 

17. [DELETED];

18. [DELETED];

 

19. [DELETED] should not be reflected in this field;

 

20. [DELETED];

 

21. [DELETED];

 

22. [DELETED]; and

 

23. [DELETED].

 

Page 64 of 66



--------------------------------------------------------------------------------

Schedule 2

Compensation Data

Product Data Submission Requirements. Compensation Data shall be sent in either
Excel or a tab-delimited text file to the following email address:
salesadj@amgen.com. The file naming convention shall include the Dialysis Center
name, Product, and data month and year (i.e. DaVita_Epogen_January_2011).
Dialysis Center must supply all of the information set forth in the table below.

 

ID

  

Data Field Name

  

Data Field Description

1    Unique Account Identifier    DaVita’s numeric identifier for each account
(PFac & OFac) 2    Account Name    Account requesting Product 3    Account
Street Address    Account requesting Product 4    Account City    Account
requesting Product 5    Account State    Account requesting Product 6    Account
zip    Account requesting Product 7    Dispensing Pharmacy for Product   
DaVita’s numeric identifier for location that has dispensed the Product 8   
Product NDC Number    9    Product Description    Name of Product including
strength (Label Name) 10    Quantity Shipped    11    Unit Of Measure    Tabs,
bottles, vials, etc. 12    Product shipped/dispensed date   

 

Page 65 of 66



--------------------------------------------------------------------------------

Schedule 3

Initial Materials

 

[DELETED]

  

[DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

 

* The [DELETED].

 

[DELETED]

  

[DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

  

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

   [DELETED]

[DELETED]

  

 

Page 66 of 66